EXECUTION VERSION

--------------------------------------------------------------------------------

AMENDED AND RESTATED
CREDIT AGREEMENT

dated as of
October 27, 2005

Among

SYSTEMAX INC.
SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY INC.
TIGERDIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
ONREBATE.COM INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
PROFIT CENTER SOFTWARE INC.
GLOBAL GOV/ED SOLUTIONS INC.
GLOBAL GOVERNMENT & EDUCATION INC.
SYX DISTRIBUTION INC.
SYX SERVICES INC.
ULTRA PRODUCTS INC.
and
SYSTEMAX EUROPE LIMITED
(EACH A BORROWER AND, COLLECTIVELY, THE BORROWERS)

SYSTEMAX SUWANEE LLC
and
THE MILLENIUM GROUP LLC
(EACH A LOAN GUARANTOR)

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.,
as US Administrative Agent

J.P. MORGAN EUROPE LIMITED
as UK Administrative Agent

J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger

GENERAL ELECTRIC CAPITAL CORPORATION
and
GMAC COMMERICAL FINANCE LLC,
as Co-Agents

--------------------------------------------------------------------------------

CHASE BUSINESS CREDIT

TABLE OF CONTENTS

Page


ARTICLE I. Definitions 2

SECTION 1.01.
SECTION 1.02.
SECTION 1.03.
SECTION 1.04.
SECTION 1.05. Defined Terms
Classification of Loans and Borrowings
Terms Generally
Accounting Terms; GAAP
Currencies; Exchange Rates 2
40
40
40
40



ARTICLE II. The Credits 41

SECTION 2.01.
SECTION 2.02.
SECTION 2.03.
SECTION 2.04.
SECTION 2.05.
SECTION 2.06.
SECTION 2.07.
SECTION 2.08.
SECTION 2.09.
SECTION 2.10.
SECTION 2.11.
SECTION 2.12.
SECTION 2.13.
SECTION 2.14.
SECTION 2.15.
SECTION 2.16.
SECTION 2.17.
SECTION 2.18.
SECTION 2.19.
SECTION 2.20.
SECTION 2.21.
SECTION 2.22. Commitments
Loans and Borrowings
Requests for Borrowings
Protective Advances
Letters of Credit
Funding of Borrowings
Interest Elections
Termination, Increase, or Reduction of Commitments
Repayment and Amortization of Loans; Evidence of Debt
Prepayment of Loans
Fees
Interest
Alternate Rate of Interest
Increased Costs
Break Funding Payments
Taxes
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
Mitigation Obligations; Replacement of Lenders
Returned Payments
Money of Account, etc.
Currency Fluctuations, etc.
Consolidation of Credit Facilities 41
41
42
44
45
51
53
55
58
59
61
62
63
63
65
65
67
71
72
72
72
73


ARTICLE III. Representations and Warranties 75

SECTION 3.01.
SECTION 3.02.
SECTION 3.03.
SECTION 3.04.
SECTION 3.05.
SECTION 3.06.
SECTION 3.07.
SECTION 3.08.
SECTION 3.09.
SECTION 3.10.
SECTION 3.11.
SECTION 3.12.
SECTION 3.13.
SECTION 3.14.
SECTION 3.15.
SECTION 3.16.
SECTION 3.17.
SECTION 3.18.
SECTION 3.19.
SECTION 3.20.
SECTION 3.21.
SECTION 3.22.
SECTION 3.23. Organization; Powers
Authorization; Enforceability
Governmental Approvals; No Conflicts
Financial Condition; No Material Adverse Change
Properties
Litigation and Environmental Matters
Compliance with Laws and Agreements
Investment and Holding Company Status
Taxes
ERISA
Disclosure
Material Agreements
Solvency
Insurance
Capitalization and Subsidiaries
Security Interest in Collateral
Labor Disputes
Security Documents
Common Enterprise
Governing Law and Judgements
Centre of Main Interests
Adverse Consequences
Collateral Deposit Accounts 75
75
75
75
76
76
77
77
77
77
77
78
78
78
78
79
79
79
80
80
80
80
81


ARTICLE IV. Conditions 81

SECTION 4.01.
SECTION 4.02. Effective Date
Each Credit Event 81
85


ARTICLE V. Affirmative Covenants 85

SECTION 5.01.
SECTION 5.02.
SECTION 5.03.
SECTION 5.04.
SECTION 5.05.
SECTION 5.06.
SECTION 5.07.
SECTION 5.08.
SECTION 5.09.
SECTION 5.10.
SECTION 5.11.
SECTION 5.12.
SECTION 5.13.
SECTION 5.14.
SECTION 5.15.
SECTION 5.16.
SECTION 5.17.
SECTION 5.18. Financial Statements; Borrowing Base and Other Information
Notices of Material Events
Information Regarding Collateral
Existence; Conduct of Business
Payment of Obligations
Maintenance of Properties
[Intentionally Omitted]
Compliance with Laws
Use of Proceeds
Insurance
Casualty and Condemnation
Books and Records; Inspection and Audit Rights; Confirmation of Receivables
Compliance with Laws
Appraisals
Depository Banks
Additional Collateral; Further Assurances
Full Cash Dominion; Collateral Deposit Account; Lock Boxes, Collections, Etc.
Benefit Plans Payments 85
90
91
92
92
92
92
92
93
93
94
94
95
95
95
95
97
99


ARTICLE VI. Negative Covenants 99

SECTION 6.01.
SECTION 6.02.
SECTION 6.03.
SECTION 6.04.
SECTION 6.05.
SECTION 6.06.
SECTION 6.07.
SECTION 6.08.
SECTION 6.09.
SECTION 6.10.
SECTION 6.11.
SECTION 6.12.
SECTION 6.13.
SECTION 6.14.
SECTION 6.15.
SECTION 6.16. Indebtedness
Liens
Fundamental Changes
Investments, Loans, Advances, Guarantees and Acquisitions
Asset Sales
Sale and Leaseback Transactions
Swap Agreements
Restricted Payments; Certain Payments of Indebtedness
Transactions with Affiliates
Restrictive Agreements
Amendment of Material Documents
Capital Expenditures
Fixed Charge Coverage Ratio
Floorplanning
Centre of Main Interest
Leases 99
100
102
102
103
104
104
104
105
106
106
106
106
107
107
107


ARTICLE VII. Events of Default 107


ARTICLE VIII. The Administrative Agents 111


ARTICLE IX. Miscellaneous 114

SECTION 9.01.
SECTION 9.02.
SECTION 9.03.
SECTION 9.04.
SECTION 9.05.
SECTION 9.06.
SECTION 9.07.
SECTION 9.08.
SECTION 9.09.
SECTION 9.10.
SECTION 9.11.
SECTION 9.12.
SECTION 9.13.
SECTION 9.14.
SECTION 9.15.
SECTION 9.16.
SECTION 9.17. Notices
Waivers; Amendments
Expenses; Indemnity; Damage Waiver
Successors and Assigns
Survival
Counterparts; Integration; Effectiveness
Severability
Right of Setoff
Governing Law; Jurisdiction; Consent to Service of Process
WAIVER OF JURY TRIAL
Headings
Confidentiality
Several Obligations; Nonreliance; Violation of Law
USA PATRIOT Act
Disclosure
Appointment for Perfection
Interest Rate Limitation 114
116
118
120
122
123
123
123
124
125
125
125
126
126
126
126
126


ARTICLE X. Loan Guaranty 127

SECTION 10.01.
SECTION 10.02.
SECTION 10.03.
SECTION 10.04.
SECTION 10.05.
SECTION 10.06.
SECTION 10.07.
SECTION 10.08.
SECTION 10.09.
SECTION 10.10.
SECTION 10.11.
SECTION 10.12. Guaranty
Guaranty of Payment
No Discharge or Diminishment of Loan Guaranty
Defenses Waived
Rights of Subrogation
Reinstatement; Stay of Acceleration
Information
Termination
Taxes
Maximum Liability
Contribution
Liability Cumulative 127
127
127
128
129
129
129
129
129
130
130
131


ARTICLE XI. BORROWING AGENCY 131

SECTION 11.01.
SECTION 11.02.
SECTION 11.03. Borrowing Agency Provisions; Several Nature of UK Borrower
Waivers
Limitation on Liability of UK Borrower 131
131
132


SCHEDULES:

Schedule 1(a)
Schedule 1(b)
Schedule 3.05
Schedule 3.06
Schedule 3.12
Schedule 3.14
Schedule 3.15
Schedule 3.18(b)

Schedule 3.18(c)

Schedule 5.17
Schedule 6.01
Schedule 6.02
Schedule 6.04
Schedule 6.10
Schedule 6.16 -
-
-
-
-
-
-
-

-

-
-
-
-
-
- Commitment Schedule
Existing Letters of Credit
Properties
Disclosed Matters
Material Agreements
Insurance
Capitalization and Subsidiaries
Financing Statements, Releases and Other Filings re Collateral (other
than Intellectual Property)
Assignment of Security Agreement, Amendments and Other Filings re
Intellectual Property
Collateral Deposit Accounts and Banks with Lock Boxes
Existing Indebtedness
Existing Liens
Existing Investments
Existing Restrictions
Existing Leases


EXHIBITS:

Exhibit A
Exhibit B
Exhibit C
Exhibit D
Exhibit E
Exhibit F -
-
-
-
-
- Form of Assignment and Acceptance
Form of Opinion of Borrower's Counsel
Form of Borrowing Base Certificate
Form of Compliance Certificate
Joinder Agreement
Mandatory Costs


          AMENDED AND RESTATED CREDIT AGREEMENT dated as of October 27, 2005 (as
it may be amended or modified from time to time, this "Agreement"), among
SYSTEMAX INC., a corporation organized under the laws of the State of Delaware
("SYX"), SYSTEMAX MANUFACTURING INC., a corporation organized under the laws of
the State of Delaware ("SMI"), GLOBAL COMPUTER SUPPLIES INC., a corporation
organized under the laws of the State of New York ("GCS"), GLOBAL EQUIPMENT
COMPANY INC., a corporation organized under the laws of the State of New York
("GEC"), TIGERDIRECT, INC., a corporation organized under the laws of the State
of Florida ("Tiger"), DARTEK CORPORATION, a corporation organized under the laws
of the State of Delaware ("Dartek"), NEXEL INDUSTRIES, INC., a corporation
organized under the laws of the State of New York ("NII"), MISCO AMERICA INC., a
corporation organized under the laws of the State of Delaware ("Misco"),
ONREBATE.COM INC., a corporation organized under the laws of the State of
Delaware ("OCI"), PAPIER CATALOGUES, INC., a corporation organized under the
laws of the State of New York ("PCI"), CATALOG DATA SYSTEMS, INC., a corporation
organized under the laws of the State of New York ("CDS"), MILLENNIUM FALCON
CORP., a corporation organized under the laws of the State of Delaware ("MFC"),
TEK SERV INC., a corporation organized under the laws of the State of Delaware
("TSI"), B.T.S.A., Inc., a corporation organized under the laws of the State of
New York ("BTSA"), PROFIT CENTER SOFTWARE INC., a corporation organized under
the laws of the State of New York ("PCS"), GLOBAL GOV/ED SOLUTIONS INC., a
corporation organized under the laws of the State of Delaware ("GGES"), GLOBAL
GOVERNMENT & EDUCATION INC., a corporation organized under the laws of the State
of Delaware ("GGE"), SYX DISTRIBUTION INC., a corporation organized under the
laws of the State of Delaware ("SYXD"), SYX SERVICES INC., a corporation
organized under the laws of the State of New York ("SSI"), and ULTRA PRODUCTS
INC., a corporation organized under the laws of the State of Delaware ("UPI")
(SYX, SMI, GCS, GEC, Tiger, Dartek, NII, Misco, OCI, PCI, CDS, MFC, TSI, BTSA,
PCS, GGES, GGE, SYXD, SSI and UPI, each a "US Borrower" and jointly and
severally the "US Borrowers"), SYSTEMAX EUROPE LIMITED, a corporation organized
under the laws of Scotland ("the UK Borrower"; the US Borrowers and the UK
Borrower hereinafter each a "Borrower" and, jointly and severally as the context
may require, the "Borrowers"), SYSTEMAX SUWANEE LLC, a limited liability company
organized under the laws of the State of Delaware ("SSLLC"), and THE MILLENIUM
GROUP LLC, a limited liability company organized under the laws of the State of
Connecticut ("TMGLLC") (SSLLC, TMGLLC and each US Borrower, each a "Loan
Guarantor" and, jointly and severally as the context may require, the "Loan
Guarantors"), the Lenders party hereto, J.P. MORGAN EUROPE LIMITED, as UK
Administrative Agent, JPMORGAN CHASE BANK, N.A., as US Administrative Agent,
J.P. MORGAN SECURITIES, INC., as Sole Bookrunner and Sole Lead Arranger, and
GENERAL ELECTRIC CAPITAL CORPORATION and GMAC COMMERCIAL FINANCE LLC, as
Co-Agents.

          The US Borrowers (other than GGE), the US Administrative Agent and the
lenders party thereto are parties to the Loan and Security Agreement dated as of
June 13, 2001 (as amended or otherwise supplemented prior to the date hereof,
the "Existing US Credit Agreement") pursuant to which the lenders party thereto
agreed to provide the US Borrowers (other than GGE) with certain financial
accommodations. This Agreement is being entered into for the purpose of amending
and restating the Existing US Credit Agreement on the terms and conditions
herein set forth.

          IN CONSIDERATION of the mutual covenants and undertakings herein
contained, the parties hereto hereby agree as follows:

Amendment and Restatement.

          As of the date of this Agreement, the terms, conditions, covenants,
agreements, representations and warranties contained in the Existing US Credit
Agreement shall be deemed amended and restated in their entirety as follows and
as provided in the Security Agreement (as hereinafter defined), and the Existing
US Credit Agreement shall be consolidated with and into and superseded by this
Agreement and the Security Agreement; provided, however, that nothing contained
in this Agreement or the Security Agreement shall impair, limit or affect the
Liens heretofore granted, pledged and/or assigned to the US Administrative Agent
and/or the lenders party thereto as security for the Obligations under, and as
defined in, the Existing US Credit Agreement, except as otherwise herein
provided.

ARTICLE I. Definitions

           SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

          "ABR", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Alternate US Base Rate or the Alternate
Eurocurrency Base Rate, as applicable.

           "Account" has the meaning assigned to such term in the Security
Agreement.

           "Account Debtor" means any Person obligated on an Account.

          "Acquisition" means any transaction, or any series of related
transactions, consummated on or after the Effective Date, by which any Loan
Party (a) acquires any going business or all or substantially all of the assets
of any Person, whether through purchase of assets, merger or otherwise or (b)
directly or indirectly acquires (in one transaction or as the most recent
transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests of a Person.

          "Adjusted LIBO Rate" means, for any Interest Period, an interest rate
per annum (rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a)
with respect to US Revolving Loans, the LIBO Rate for such Interest Period
multiplied by the Statutory Reserve Rate and (b) with respect to UK Revolving
Loans, the LIBO Rate for such Interest Period plus the UK Mandatory Costs.

           "Administrative Agents" means the US Administrative Agent and the UK
Administrative Agent.

          "Administrative Questionnaire" means an administrative questionnaire
in a form supplied by an Administrative Agent.

          "Affiliate" means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

          "Aggregate UK Revolving Exposure" means, at any time, the aggregate UK
Revolving Exposure of all the UK Lenders.

          "Aggregate US Revolving Exposure" means, at any time, the aggregate US
Revolving Exposure of all the US Lenders.

           "Agreement" has the meaning assigned to such term in the introductory
paragraph of this Agreement.

          "Alternate US Base Rate" means, for any day, a rate per annum equal to
the greater of (a) the Prime Rate in effect on such day and (b) the Federal
Funds Effective Rate in effect on such day plus ½ of 1%. Any change in the
Alternate US Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective from and including the effective date of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

          "Alternate Eurocurrency Base Rate" means, on each day with respect to
any UK Revolving Loan or UK Borrowing in Sterling or Euro (a) as to UK Revolving
Loans or UK Borrowings in Sterling, the rate of interest determined by the UK
Administrative Agent to be the rate per annum (rounded upward two decimal
places), appearing on the Dow Jones Markets Telerate Page 3750 for Sterling
overnight LIBOR, and (b) as to UK Revolving Loans or UK Borrowings in Euro, the
rate of interest determined by the UK Administrative Agent to be the rate per
annum (rounded upward two decimal places), appearing on the Dow Jones Markets
Telerate Page 3750 for Overnight EURIBOR, plus, in each case, the UK Mandatory
Costs. In the event that such rate does not appear on the Dow Jones Markets
Telerate Page 3750 (or otherwise on the Dow Jones Markets screen), the Alternate
Eurocurrency Base Rate for the purposes of this definition shall be determined
by reference to such other comparable publicly available service for displaying
eurocurrency rates as may be selected by the UK Administrative Agent, or, in the
absence of such availability, the Alternate Eurocurrency Base Rate shall be the
rate of interest determined in commercial good faith by the UK Administrative
Agent to be the rate per annum at which overnight deposits in Sterling or Euro,
as the case may be, are offered by the principal office of Chase in London to
major banks in the London interbank market.

          "Applicable Percentage" means the Applicable UK Percentage and/or the
Applicable US Percentage, as appropriate in the context.

          "Applicable Rate" means, for any day, with respect to any Interest
Payment Date, a Eurocurrency Loan or ABR Loan, as the case may be, the
applicable rate per annum set forth below under the caption "Eurocurrency
Spread" (i.e. for the purposes of determine the Contract Rate for Loans based
upon both the Alternative Eurocurrency Base Rate and the "Adjusted LIBO Rate")
or "Alternate US Base Rate Spread", as the case may be, based upon Trailing
Borrowing Base Availability as follows:



======================================================= ==================== =======================
Trailing Borrowing Base Availability                    Eurocurrency         Alternate US Base
                                                        Spread               Rate Spread
------------------------------------------------------- -------------------- -----------------------
Category 1                                              2.25%                0.25%
Less than $35,000,000
------------------------------------------------------- -------------------- -----------------------
Category 2                                              2.00%                0%
$35,000,000 or more but less than $50,000,000
------------------------------------------------------- -------------------- -----------------------
Category 3                                              1.75%                0%
$50,000,000 or more but less than $65,000,000
------------------------------------------------------- -------------------- -----------------------
Category 4                                              1.50%                0%
$65,000,000 or more but less than $80,000,000
------------------------------------------------------- -------------------- -----------------------
Category 5                                              1.25%                0%
$80,000,000 or more
======================================================= ==================== =======================



          For purposes of the foregoing, until the delivery to the US
Administrative Agent, pursuant to Section 5.01, of the financial information of
SYX on a Consolidated Basis for the first fiscal quarter ending no sooner than
six months after the Effective Date, the Applicable Rate shall be the applicable
rate per annum set forth above in Category 3, and thereafter (a) the Applicable
Rate shall be determined by the US Administrative Agent as of the end of each
fiscal quarter of SYX on a Consolidated Basis based upon Trailing Borrowing Base
Availability during the quarter then ended and (b) each change in the Applicable
Rate resulting from a change in Trailing Borrowing Base Availability shall be
effective on the first day of the next month following delivery to the US
Administrative Agent pursuant to Section 5.01 of the financial information of
SYX on a Consolidated Basis for the fiscal quarter referred to in clause (a)
above until the effective date of the next such change; provided that Trailing
Borrowing Base Availability shall be deemed to be in Category 1 if an Event of
Default has occurred which is then continuing; provided, further, that
notwithstanding anything to the contrary herein any change in the Applicable
Rate in respect of a Eurocurrency Loan outstanding at the time of such change
shall not be effective until the first day of the next Interest Period in
respect of such Eurocurrency Loan.

          "Applicable UK Percentage" means, with respect to any UK Lender, a
percentage equal to a fraction the numerator of which is such Lender's UK
Revolving Commitment and the denominator of which is the aggregate UK Revolving
Commitment of all UK Lenders (if the UK Revolving Commitments have terminated or
expired, the Applicable UK Percentages shall be determined based upon such
Lender's share of the aggregate UK Revolving Exposure at that time).

          "Applicable US Percentage" means, with respect to any US Lender, a
percentage equal to a fraction the numerator of which is such Lender's US
Revolving Commitment and the denominator of which is the aggregate US Revolving
Commitment of all US Lenders (if the US Revolving Commitments have terminated or
expired, the Applicable US Percentages shall be determined based upon such
Lender's share of the aggregate US Revolving Exposure at that time).

          "Assignment and Acceptance" means an assignment and acceptance entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the US Administrative Agent, in the
form of Exhibit A or any other form approved by the US Administrative Agent.

           "Assumption Agreement" has the meaning set forth in Section 2.08(d).

          "Available Revolving UK Commitment" means, at any time, the aggregate
UK Revolving Commitment then in effect minus the UK Revolving Exposure of all UK
Lenders at such time.

          "Available Revolving US Commitment" means, at any time, the aggregate
US Revolving Commitment then in effect minus the US Revolving Exposure of all US
Lenders at such time.

          "Availability Period" means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.

          "Banking Services" means each and any of the following bank services
provided to any Loan Party by either Administrative Agent or any of its
Affiliates: (a) commercial credit cards, (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts, BACS facilities
(Bank Automated Clearing), check encashment and interstate depository network
services).

          "Banking Services Obligations" of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

          "Banking Services Reserves" means all Reserves which the US
Administrative Agent or UK Administrative Agent from time to time establishes in
its Permitted Discretion for Banking Services then provided or outstanding.

           "Board" means the Board of Governors of the Federal Reserve System of
the United States of America.

          "Borrower" means, individually or collectively (as the context may
require), the UK Borrower and the US Borrowers.

           "Borrowers" has the meaning provided in the introductory paragraph of
this Agreement.

          "Borrowers on a Consolidated Basis" means the consolidation of SYX and
the Borrowers and the Subsidiaries of any Borrower (without duplication) in
accordance with GAAP, but excluding all Subsidiaries of any Borrower located
outside of the United States of America other than UK Borrower.

           "Borrowing" means, as applicable, a UK Borrowing and/or a US
Borrowing.

           "Borrowing Agent" means, as applicable, the US Borrowing Agent and/or
the UK Borrowing Agent.

           "Borrowing Base" means collectively, the UK Borrowing Base and the US
Borrowing Base.

          "Borrowing Base Availability" means the sum of the US Availability and
the UK Availability minus (to the extent included in UK Availability but without
duplication) the amount of any excess US Borrowing Base included in UK
Availability.

          "Borrowing Base Availability Block Amount" means, at all times, the
sum of $15,000,0000; provided, however, that if the US Borrowing Agent delivers
to the US Administrative Agent a Borrowing Base Certificate certifying that, as
of the close of business on December 31, 2005 or the last Business Day of any
month thereafter, Borrowing Base Availability is then not less than $70,000,000
(which for these purposes shall be calculated exclusive of the deduction of the
Borrowing Base Availability Block Amount), then, as of the date of delivery of
such Borrowing Base Certificate and at all times thereafter, Borrowing Base
Availability Block Amount shall mean $0.

          "Borrowing Base Certificate" means a certificate, substantially in the
form of Exhibit C hereto (with such changes therein as may be required by the
Administrative Agents to reflect the components of and reserves against the
Borrowing Base as provided for hereunder from time to time) or another form
which is acceptable to the Administrative Agents in their sole discretion,
executed and certified as accurate and complete by a Financial Officer of the US
Borrowing Agent, on behalf of all Borrowers.

          "Borrowing Request" means a request by a Borrowing Agent for a
Borrowing, in accordance with Section 2.02.

           "Business Day" means, as the context shall require, a US Business
Day, a UK Business Day, or both.

           "Calculation Date" means each US Business Day or UK Business Day, as
applicable, of each calendar week.

          "Capital Expenditures" means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a balance sheet of SYX
on a Consolidated Basis prepared in accordance with GAAP including, without
limitation, Capital Lease Obligations.

          "Capital Lease Obligations" of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.

          "Centre of Main Interests" has the meaning given to it in Article 3(1)
of Council Regulation (EC) No B461/2000 of 29 May, 2000 on Insolvency
Proceedings.

          "Change in Control" means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of SYX or (b) such
time as (i) a "person" or "group" (within the meaning of Sections 13(d) and
14(d)(2) of the Exchange Act) who, at the time of the execution of this
Agreement, does not own 5% or more of the Equity Interests of a Borrower,
becomes the ultimate "beneficial owner" (as defined in Rule 13d-3 under the
Exchange Act) of Equity Interests representing more than 50% of the total voting
power of the Equity Interests of such Borrower on a fully diluted basis, (ii)
the occupation of a majority of the seats (other than vacant seats) on the Board
of Directors of SYX by Persons who were neither (A) nominated by the Board of
Directors of SYX nor (B) appointed by directors so nominated, or (iii) the
merger or consolidation of any Borrower with or into another Person, or the
merger or consolidation of another Person with and into any Borrower, with the
effect that, immediately after such transaction, the stockholders of such
Borrower immediately prior to such transaction hold less than 50% of the Equity
Interests of the Person surviving such merger or consolidation, or (iv) SYX
shall cease to own 100% of the fully diluted Equity Interests of any other
Borrower, except with respect to (A) GEC, which shall be 100% owned by GCS and
(B) PCS, which shall be not less than 80% owned by SYX.

          "Change in Law" means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender's or the Issuing Bank's holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.

          "Chase" means JPMorgan Chase Bank, N.A., a national banking
association, in its individual capacity, and its successors.

          "Class", when used in reference to any Loan or Borrowing, refers to
whether such Loan, or Loans comprising such Borrowing, are Revolving Loans, or
Protective Advances and, when used in reference to any Commitment, refers to
whether such Commitment is a US Revolving Commitment or a UK Revolving
Commitment.

           "Code" means the Internal Revenue Code of 1986, as amended from time
to time.

          "Collateral" means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of either (a) the US
Administrative Agent, on behalf of itself and the US Lenders, or (b) the UK
Administrative Agent, on behalf of itself and the UK Lenders, to secure the
respective Secured Obligations.

           "Collateral Access Agreement" has the meaning assigned to such term
in the Security Agreement.

           "Collateral Deposit Account" has the meaning set forth in Section
5.17(a).

          "Collateral Documents" means, collectively, the Security Agreement,
the Debenture, the Floating Charge, the Standard Security, the Shares Pledge,
the Mortgages, each Control Agreement and any other documents granting a Lien
upon the Collateral as security for payment of the Secured Obligations.

           "Collection Account" has the meaning set forth in Section 5.17(a).

          "Commitment" means a US Revolving Commitment or a UK Revolving
Commitment, or both, as the context requires.

           "Commitment Schedule" means schedule 1(a) attached hereto and
identified as the "Commitment Schedule".

          "Companies Act" means the Companies Act of 1985, as applied to
companies incorporated in England, Wales and Scotland.

          "Computer Component Inventory" means the Inventory of SMI held at its
computer assembly facilities at which it assembles computers for sale.

           "Consolidation Date" has the meaning set forth in Section 2.22.

          "Control" means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

          "Control Agreement" means an agreement, in form and substance
satisfactory to the Administrative Agents, among any Loan Party, a banking
institution holding such Loan Party's funds, and the applicable Administrative
Agent with respect to collection and control of all deposits and balances held
in a deposit account maintained by any Loan Party with such banking institution.

          "Controlled Disbursement Accounts" means, collectively, accounts
#6301517433509, and any replacement or additional accounts of any of the US
Borrowers maintained with the US Administrative Agent as a zero balance, cash
management account pursuant to and under any agreement between any US Borrower
and the US Administrative Agent, as modified and amended from time to time, and
through which all disbursements of the US Borrowers (or any other Loan Party
other than the UK Borrower) are made and settled on a daily basis with no
uninvested balance remaining overnight.

          "Debenture" means the debenture granted by the UK Borrower in favor of
the UK Administrative Agent, for the benefit of the UK Administrative Agent and
the UK Lenders, on or about the date of this Agreement.

          "Default" means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

          "Dilution" means, a reduction, as determined by an Administrative
Agent in its reasonable discretion, in the value of Accounts caused by returns,
allowances, discounts, rebills, credits, write-offs, coop advertising sold (only
to the extent considered by Borrowers in their agings) and/or any other offsets
asserted or assertable by Customers which may have the effect of reducing
collections received with respect to such Accounts.

          "Dilution Adjusted Rate" at any date means, (a) with respect to the US
Borrowing Base, an advance rate of up to 85%, adjusted, in the event the
Dilution Percentage exceeds 5%, by the US Administrative Agent in its sole
discretion based upon the Dilution Percentage and (b) with respect to the UK
Borrowing Base, an advance rate of up to 80%, adjusted, in the event the
Dilution Percentage exceeds 10%, by the UK Administrative Agent in its sole
discretion based upon the Dilution Percentage.

          "Dilution Percentage" at any date means the ratio of Dilution to the
total amount of gross sales during the 12 months most recently ended as of the
most recent Field Examination Report Date.

          "Disclosed Matters" means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

           "Document" has the meaning assigned to such term in the Security
Agreement.

           "Dollars" or "$" refers to lawful money of the United States of
America.

          "Dollar Equivalent" means, with respect to an amount expressed in an
Optional Currency on any date, the amount of Dollars that may be purchased with
such amount of such Optional Currency at the Exchange Rate with respect to such
Optional Currency on such date.

           "Domestic Funding Account" has the meaning assigned to such term in
Section 4.01(h).

          "EBITDA" means, for any period, Net Income for such period plus (a)
without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period, (iii) all amounts attributable to depreciation and
amortization expense for such period, (iv) any extraordinary non-cash charges
for such period and (v) any other non-cash charges for such period (but
excluding any non-cash charge in respect of an item that was included in Net
Income in a prior period, minus (b) without duplication and to the extent
included in Net Income, (i) any cash payments made during such period in respect
of non-cash charges described in clause (a)(v) taken in a prior period and (ii)
any extraordinary gains and any non-cash items of income for such period, all
calculated for Borrowers on a Consolidated Basis in accordance with GAAP.

           "EC Treaty" means the Treaty establishing the European Community, as
amended from time to time.

          "Effective Date" means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

          "Eligible Domestic Accounts" means and includes, with respect to each
US Borrower, each Account of such Borrower which the US Administrative Agent, in
its Permitted Discretion, shall deem to be eligible as the basis for the
extension of Revolving Loans and the issuance of Letters of Credit hereunder,
based on such considerations as the US Administrative Agent may from time to
time reasonably deem appropriate. An Account shall not be deemed eligible unless
such Account is evidenced by an invoice, bill of lading or other documentary
evidence satisfactory to US Administrative Agent. Without limiting the US
Administrative Agent's discretion provided herein, Eligible Domestic Accounts
shall not include any Account:

                     (a) which is not subject to a first priority perfected
security interest in favor of the US Administrative Agent;

                     (b) which is subject to any Lien other than (i) a Lien in
favor of the US Administrative Agent and (ii) a Permitted Encumbrance which does
not have priority over the Lien in favor of the US Administrative Agent;

                     (c) with respect to which is unpaid more than 90 days after
the date of the original invoice therefor or more than 60 days after the
original due date, or which has been written off the books of the applicable
Borrower or otherwise designated as uncollectible (in determining the aggregate
amount from the same Account Debtor that is unpaid hereunder there shall be
excluded the amount of any net credit balances relating to Accounts due from an
Account Debtor which are unpaid more than 90 days from the date of invoice or
more than 60 days from the due date);

                     (d) which is owing by an Account Debtor for which more than
50% of the Accounts owing from such Account Debtor and its Affiliates are
ineligible hereunder;

                     (e) which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to the US Borrowers exceeds 10% of the aggregate Eligible Domestic Accounts;

                     (f) with respect to which any covenant, representation, or
warranty contained in this Agreement or in the Security Agreement has been
breached or is not true;

                     (g) which (i) does not arise from the sale of goods or
performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation satisfactory to the US
Administrative Agent which has been sent to the Account Debtor, (iii) represents
a progress billing, (iv) is contingent upon the applicable Borrower's completion
of any further performance, (v) represents a sale on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis or (vi) relates to payments of interest;

                     (h) for which the goods giving rise to such Account have
not been shipped to the Account Debtor or for which the services giving rise to
such Account have not been performed by the applicable Borrower or if such
Account was invoiced more than once;

                     (i) with respect to which any check or other instrument of
payment has been returned uncollected for any reason;

                     (j) which is owed by an Account Debtor which has: (i)
applied for, suffered, or consented to the appointment of any receiver,
custodian, trustee, or liquidator of its assets, (ii) had possession of all or a
material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws, (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or (vi)
ceased operation of its business;

                     (k) which is owed by any Account Debtor which has sold all
or a substantially all of its assets;

                     (l) which is owed by an Account Debtor which (i) does not
maintain its chief executive office in the US or Canada (other than the Province
of Newfoundland) or (ii) is not organized under applicable law of the US, any
state of the US, Canada, or any province of Canada (other than the Province of
Newfoundland) unless, in either case, such Account is backed by a Letter of
Credit acceptable to the US Administrative Agent which is in the possession of,
has been assigned to and is directly drawable by the US Administrative Agent;

                     (m) which is owed in any currency other than Dollars;

                     (n) which is owed by (i) the government (or any department,
agency, public corporation, or instrumentality thereof) of any country other
than the US unless such Account is backed by a Letter of Credit acceptable to
the US Administrative Agent which is in the possession of the US Administrative
Agent, or (ii) the government of the US, or any department, agency, public
corporation, or instrumentality thereof, unless the Federal Assignment of Claims
Act of 1940, as amended (31 USC. § 3727 et seq. and 41 USC. § 15 et seq.), and
any other steps necessary to perfect the Lien of the US Administrative Agent in
such Account have been complied with to the US Administrative Agent's
satisfaction;

                     (o) which is owed by a Borrower or any Affiliate, employee,
officer, director, agent or stockholder of any other Loan Party or by a Person
controlled by an Affiliate of any Loan Party;

                     (p) which, for any Account Debtor, exceeds a credit limit
reasonably determined by the US Administrative Agent, to the extent of such
excess;

                     (q) which is owed by an Account Debtor or any Affiliate of
such Account Debtor to which any Loan Party is indebted, but only to the extent
of such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

                     (r) which is subject to any counterclaim, deduction,
defense, setoff or dispute but only to the extent of any such counterclaim,
deduction, defense, setoff or dispute;

                     (s) which is evidenced by any promissory note, chattel
paper, or instrument;

                     (t) which is owed by an Account Debtor located in
Minnesota, New Jersey or any other jurisdiction which requires filing of a
"Notice of Business Activities Report" or other similar report in order to
permit the applicable Borrower to seek judicial enforcement in such jurisdiction
of payment of such Account, unless such Borrower has filed such report or
qualified to do business in such jurisdiction;

                     (u) with respect to which the applicable Borrower has made
any agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and such Borrower created a new receivable for
the unpaid portion of such Account;

                     (v) which does not comply in all material respects with the
requirements of all applicable laws and regulations, whether Federal, state or
local, including without limitation the Federal Consumer Credit Protection Act,
the Federal Truth in Lending Act and Regulation Z of the Board;

                     (w) which is for goods that have been sold under a purchase
order or pursuant to the terms of a contract or other agreement or understanding
(written or oral) that indicates or purports that any Person other than the
applicable Borrower has or has had an ownership interest in such goods, or which
indicates any party other than the applicable Borrower as payee or remittance
party;

                     (x) which was created on cash on delivery terms; or

                     (y) which the US Administrative Agent reasonably determines
may not be paid by reason of the Account Debtor's inability to pay or which the
US Administrative Agent otherwise determines is unacceptable for any reason
whatsoever.

          In the event that an Account which was previously an Eligible Domestic
Account ceases to be an Eligible Domestic Account hereunder, the US Borrowing
Agent shall notify the US Administrative Agent thereof on and at the time of
submission to the US Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Domestic Account, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the applicable Borrower may be obligated to rebate to an Account Debtor
pursuant to the terms of any agreement or understanding (written or oral)) and
(ii) the aggregate amount of all cash received in respect of such Account but
not yet applied by the applicable Borrower to reduce the amount of such Account.

          "Eligible Inventory" means, at any time, the Inventory of the US
Borrowers which the US Administrative Agent determines in its Permitted
Discretion is eligible as the basis for the extension of Revolving Loans and the
issuance of Letters of Credit hereunder. Without limiting the US Administrative
Agent's discretion provided herein, Eligible Inventory shall not include any
Inventory:

                     (a) which is not subject to a first priority perfected Lien
in favor of the US Administrative Agent;

                     (b) which is subject to any Lien other than (i) a Lien in
favor of the US Administrative Agent and (ii) a Permitted Encumbrance which does
not have priority over the Lien in favor of the US Administrative Agent;

                     (c) which is, in the US Administrative Agent's opinion,
slow moving, obsolete, unmerchantable, defective, used, unfit for sale, not
salable at prices approximating at least the cost of such Inventory in the
ordinary course of business or unacceptable due to age, type, category and/or
quantity;

                     (d) with respect to which any covenant, representation, or
warranty contained in this Agreement or the Security Agreement has been breached
or is not true and which does not conform to all standards imposed by any
Governmental Authority;

                     (e) in which any Person other than the applicable Borrower
shall (i) have any direct or indirect ownership, interest or title to such
Inventory or (ii) be indicated on any purchase order or invoice with respect to
such Inventory as having or purporting to have an interest therein;

                     (f) which is not (other than Inventory consisting of
Computer Component Inventory) finished goods or which constitutes
work-in-process, raw materials, spare or replacement parts, subassemblies,
packaging and shipping material, manufacturing supplies, samples, prototypes,
displays or display items, folding components and other "components", packages,
shipping materials or supplies consumed in US Borrowers' business, shrink and
warranty reserves, bill-and-hold goods, goods that are returned or marked for
return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;

                     (g) which is not located in the US or is in transit with a
common carrier from vendors and suppliers;

                     (h) which is located in any location leased by the
applicable Borrower unless the lessor has delivered to the US Administrative
Agent a Collateral Access Agreement with respect to such location;

                     (i) which is located in any third party warehouse or is in
the possession of a bailee (other than a third party processor) and is not
evidenced by a Document, unless such warehouseman or bailee has delivered to the
US Administrative Agent a Collateral Access Agreement and such other
documentation as the US Administrative Agent may require with respect to such
location;

                     (j) which is being processed offsite at a third party
location or outside processor, or is in-transit to or from said third party
location or outside processor;

                     (k) which is a discontinued product or component thereof;

                     (l) which is the subject of a consignment by a Borrower as
consignor;

                     (m) which is perishable;

                     (n) which contains or bears any intellectual property
rights licensed to a Borrower unless the US Administrative Agent is satisfied
that it may sell or otherwise dispose of such Inventory without (i) infringing
the rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;

                     (o) which is not reflected in a current perpetual inventory
report of a US Borrower; or

                     (p) which the US Administrative Agent otherwise reasonably
determines is unacceptable for any reason whatsoever.

          In the event that Inventory which was previously Eligible Inventory
ceases to be Eligible Inventory hereunder, the US Borrowing Agent shall notify
the US Administrative Agent thereof on and at the time of submission to the US
Administrative Agent of the next Borrowing Base Certificate.

          "Eligible UK Accounts" means and includes, with respect to UK
Borrower, each Account of UK Borrower and which UK Administrative Agent, in its
Permitted Discretion, shall deem to be eligible as the basis for the extension
of UK Revolving Loans and the issuance of Letters of Credit for the account of
the UK Borrower hereunder, based on such considerations as UK Administrative
Agent may from time to time reasonably deem appropriate. An Account shall not be
deemed eligible unless such Account is evidenced by an invoice, bill of lading
or other documentary evidence satisfactory to UK Administrative Agent. Without
limiting the UK Administrative Agent's discretion provided herein, Eligible UK
Accounts shall not include any Account:

                     (a) which is not subject to a first priority perfected
security interest in favor of the UK Administrative Agent;

                     (b) which is subject to any Lien other than (i) a Lien in
favor of the UK Administrative Agent and (ii) a Permitted Encumbrance which does
not have priority over the Lien in favor of the UK Administrative Agent;

                     (c) with respect to which is unpaid more than 90 days after
the date of the original invoice therefor or more than 60 days after the
original due date, or which has been written off the books of UK Borrower or
otherwise designated as uncollectible (in determining the aggregate amount from
the same Account Debtor that is unpaid hereunder there shall be excluded the
amount of any net credit balances relating to Accounts due from an Account
Debtor which are unpaid more than 90 days from the date of invoice or more than
60 days from the due date);

                     (d) which is owing by an Account Debtor for which more than
50% of the Accounts owing from such Account Debtor and its Affiliates are
ineligible hereunder;

                     (e) which is owing by an Account Debtor to the extent the
aggregate amount of Accounts owing from such Account Debtor and its Affiliates
to the UK Borrower exceeds 10% of the aggregate Eligible UK Accounts;

                     (f) with respect to which any covenant, representation, or
warranty contained in this Agreement, the Debenture or in the Mortgages has been
breached or is not true;

                     (g) which (i) does not arise from the sale of goods or
performance of services in the ordinary course of business, (ii) is not
evidenced by an invoice or other documentation satisfactory to the UK
Administrative Agent which has been sent to the Account Debtor, (iii) represents
a progress billing, (iv) is contingent upon the applicable Borrower's completion
of any further performance, (v) represents a sale on a bill-and-hold, guaranteed
sale, sale-and-return, sale on approval, consignment, cash-on-delivery or any
other repurchase or return basis or (vi) relates to payments of interest;

                     (h) for which the goods giving rise to such Account have
not been shipped to the Account Debtor or for which the services giving rise to
such Account have not been performed by the UK Borrower or if such Account was
invoiced more than once;

                     (i) with respect to which any check or other instrument of
payment has been returned uncollected for any reason;

                     (j) which is owed by an Account Debtor which has (i)
applied for, suffered, or consented to the appointment of any administrator,
trustee in bankruptcy, judicial factor, receiver, administrative receiver,
custodian, trustee, or liquidator of its assets, (ii) had possession of all or a
material part of its property taken by any administrator, trustee in bankruptcy,
judicial factor, receiver, administrative receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws, (iv) taken any step (including without limitation the
giving of notice or the making of an application) or in respect of which any
step has been taken by any other party to appoint an administrator to it or to
appoint a liquidator, trustee in bankruptcy, receiver, administrative receiver
or similar officer to it or any part of its assets or undertaking, (v) any
attachment, distress, diligence, arrestment, execution or other legal process
levied, enforced or sued against it or its assets or any person has validly
taken possession of any of the property or assets of an Account Debtor or any
steps have been taken to enforce any encumbrance against any property or assets
of an Account Debtor, (vi) a nominee or supervisor appointed for it or a
proposal is made for a composition in satisfaction of its debts or for a scheme
of arrangement of its affairs with any creditor relating to a reconstruction or
readjustment of debt, (vii) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (viii) become insolvent, or (ix)
ceased operation of its business or threatens to cease to carry on its business
or a significant part of it;

                     (k) which is owed by any Account Debtor which has sold all
or a substantially all of its assets;

                     (l) which is owed by an Account Debtor outside of (x) the
United Kingdom or (y) any European country that was not part of the European
Union prior to May 1, 2004;

                     (m) which is owed in any currency other than an Optional
Currency;

                     (n) which is owed by a Borrower or any Affiliate, employee,
officer, director, agent or stockholder of any other Loan Party or by a Person
controlled by an Affiliate of any Loan Party;

                     (p) which, for any Account Debtor, exceeds a credit limit
reasonably determined by the UK Administrative Agent, to the extent of such
excess;

                     (q) which is owed by an Account Debtor or any Affiliate of
such Account Debtor to which any Loan Party is indebted, but only to the extent
of such indebtedness or is subject to any security, deposit, progress payment,
retainage or other similar advance made by or for the benefit of an Account
Debtor, in each case to the extent thereof;

                     (r) which is subject to any counterclaim, deduction,
defense, setoff, pleas in compensation or dispute but only to the extent of any
such counterclaim, deduction, defense, setoff, plea in compensation or dispute;

                     (s) which is evidenced by any promissory note, chattel
paper, or instrument;

                     (t) with respect to which the applicable Borrower has made
any agreement with the Account Debtor for any reduction thereof, other than
discounts and adjustments given in the ordinary course of business, or any
Account which was partially paid and the applicable Borrower created a new
receivable for the unpaid portion of such Account;

                     (u) which is for goods that have been sold under a purchase
order or pursuant to the terms of a contract or other agreement or understanding
(written or oral) that indicates or purports that any Person other than the
applicable Borrower has or has had an ownership interest in such goods, or which
indicates any party other than the applicable Borrower as payee or remittance
party;

                     (w) which was created on cash on delivery terms; or

                     (x) which the UK Administrative Agent reasonably determines
may not be paid by reason of the Account Debtor's inability to pay or which the
UK Administrative Agent otherwise determines is unacceptable for any reason
whatsoever.

          In the event that an Account which was previously an Eligible UK
Account ceases to be an Eligible UK Account hereunder, the UK Borrowing Agent
shall notify the UK Administrative Agent thereof on and at the time of
submission to the UK Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible UK Account, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
price adjustments, finance charges or other allowances (including any amount
that the UK Borrower may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by the UK Borrower to reduce the amount of such Account.

          "Environmental Laws" means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.

          "Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of a Loan Party directly or indirectly resulting from
or based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

           "Equipment" has the meaning set forth in Article 9 of the UCC.

          "Equity Interests" means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.

           "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended from time to time.

          "ERISA Affiliate" means any trade or business (whether or not
incorporated) that, together with the US Borrowers, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

          "ERISA Event" means (a) any "reportable event", as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an "accumulated funding deficiency" (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by any Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.

          "Establishment" means any place of operation where the UK Borrower
carries on non-transitory economic activity with human means and goods.

          "Euro", "Eur" and "€" means the single currency introduced in the
third stage of economic and monetary union pursuant to the EC Treaty.

          "Eurocurrency" means, when used in reference to any Loan or Borrowing,
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the applicable Adjusted LIBO Rate.

          "Exchange Rate" means, on any day, (a) with respect to an Optional
Currency in relation to Dollars, the spot rate at which Dollars are offered on
such day by Chase in New York City for such Optional Currency at approximately
12:00 p.m. (New York City time) or 11:00 a.m. (London time), as applicable, and
(b) with respect to Dollars in relation to the respective Optional Currency, the
spot rate at which amounts in such Optional Currency are offered on such day by
Chase in New York City for Dollars at approximately 12:00 p.m. (New York City
time) or 11:00 a.m. (London time), as applicable, as quoted generally to
customers of Chase.

          "Existing Credit Agreement" means the Existing UK Credit Agreement
and/or the Existing US Credit Agreement, as the context would indicate.

          "Existing UK Credit Agreement" means, jointly and severally, (a) that
certain facility letter dated June 25, 2001 pursuant to which Barclays Bank PLC
established a term loan facility of up to £5,400,000 for the benefit of UK
Borrower and (b) those certain Sales Ledger Financing Agreements, each dated May
22, 2001 with a "Commencement Date" of May 24, 2001 between Barclays Bank PLC
and (i) UK Borrower "t/a Misco Computers", (ii) UK Borrower "t/a Global Direct"
and (iii) UK Borrower "t/a Simply Computers", each as amended as of the date
immediately prior to the Effective Date hereof.

          "Existing US Credit Agreement" has the meaning assigned to such term
in the second paragraph of this Agreement.

          "Existing Letters of Credit" means the letters of credit issued prior
to and outstanding as of the Effective Date, which were issued under (a) the
Existing UK Credit Agreement or (b) the Existing US Credit Agreement and are
listed on Schedule 1(b) hereof under the caption "Existing Letters of Credit".

           "Event of Default" has the meaning assigned to such term in Article
VII.

          "Excluded Taxes" means, (x) with respect to the US Administrative
Agent, any US Lender, the Issuing Bank or any other recipient of any payment to
be made by or on account of any obligation of any US Borrower hereunder, (i)
income or franchise taxes imposed on (or measured by) its net income by the
United States of America, or by the jurisdiction under the laws of which such
recipient is organized or in which its principal office is located or, in the
case of any Lender, in which its applicable lending office is located, (ii) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in which any US Borrower is located and (iii)
in the case of a Foreign Lender (other than an assignee pursuant to a request by
a Borrowing Agent under Section 2.18(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender's failure to comply with Section 2.16(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the applicable Borrower with respect to such withholding
tax pursuant to Section 2.16(a) and (y) with respect to the UK Administrative
Agent, any UK Lender, the Issuing Bank or any other recipient of any payment to
be made by or on account of any obligation of any UK Borrower hereunder, (i)
income or corporation taxes imposed on (or measured by) its net income by the
United Kingdom, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (ii) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (iii) in the case
of a UK Lender which is a Non-UK Lender (other than an assignee pursuant to a
request by a Borrowing Agent under Section 2.18(b)), any withholding tax that is
imposed on amounts payable to such UK Lender at the time such UK Lender becomes
a party to this Agreement (or designates a new lending office) or is
attributable to such UK Lender's failure to comply with Section 2.16(e), except
to the extent that such UK Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the UK Borrower with respect to such withholding tax
pursuant to Section 2.16(a).

          "Federal Funds Effective Rate" means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the US Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

          "Field Examination Report Date" means any date subsequent to the
Effective Date on which an Administrative Agent shall have received a report
from its examiner with respect to Borrowers' Receivables, Inventory, assets,
liabilities, books and records and financial statements.

           "Finance Parties" has the meaning set forth in Section 3.22.

          "Financial Officer" means the chief financial officer, principal
accounting officer, treasurer or controller of SYX or, if the context otherwise
indicates, any other applicable Borrower.

          "Fixed Charges" means, with reference to any period, without
duplication, cash Interest Expense, plus scheduled principal payments on
Indebtedness made during such period, plus expense for taxes paid in cash, plus
dividends or distributions paid in cash, plus Capital Lease Obligation payments,
all calculated for Borrowers on a Consolidated Basis in accordance with GAAP.

          "Fixed Charge Coverage Ratio" means, the ratio, determined as of the
end of each of fiscal quarter of SYX on a Consolidated Basis for the
most-recently ended four fiscal quarters, of (a) EBITDA minus the unfinanced
portion of Capital Expenditures to (b) Fixed Charges, all calculated for
Borrowers on a Consolidated Basis in accordance with GAAP.

           "Fixtures" has the meaning set forth in Article 9 of the UCC.

          "Floating Charge" means the floating charge granted by the UK Borrower
in favor of the UK administrative Agent, for the benefit of the UK
Administrative Agent and the UK Lenders, on or about the date of this Agreement.

          "Foreign Employee Benefit Plans" means any employee benefit plan as
defined in Section 3(3) of ERISA which is maintained or contributed to for the
benefit of the employees of the UK Borrower, but which is not covered by ERISA
pursuant to Section 4(b)(4) of ERISA.

           "Foreign Lender" means any US Lender that is a Non-US Lender.

          "Foreign Pension Plan" means any Foreign Employee Benefit Plan which,
under local law, is required to be funded through a trust or other funding
vehicle other than a trust or funding vehicle maintained by a Governmental
Authority.

          "Foreign Pension Plan Event" means any event with respect to a Foreign
Employee Benefit Plan which (a) only as to Foreign Employee Benefit Plans, would
be a "reportable event" as defined in Section 4043 of ERISA or the regulations
issued thereunder if those provisions were applicable to the relevant Foreign
Employee Benefit Plan (other than an event for which the 30-day notice period
would be waived); (b) is the termination of the plan in whole or in part at a
time when it is not fully funded on a windup basis; (c) is the receipt of a
proposal to wind up the plan in whole or in part issued by the relevant
governmental or other regulatory authority; or (d) is the failure to make
required contributions to a plan when such amounts are due.

          "Full Cash Dominion Event" means, (a) in respect of a US Borrower, (i)
the occurrence and continuation of an Event of Default, or (ii) Borrowing Base
Availability ceasing to be in excess of $30,000,000 and (b) in respect of the UK
Borrower, all times.

           "Funding Account" means the UK Funding Account or the Domestic
Funding Account, as applicable.

           "GAAP" means US GAAP and UK GAAP, as applicable.

          "Gilt-Edged Securities" means securities which are issued and
guaranteed by the British government to raise funds and publicly traded in
England.

          "Greenock Real Property" means that certain Real Property owned by the
UK Borrower which is located at 2 Cartsdyke Avenue, Cartsburn, Greenock,
Scotland.

          "Governmental Authority" means the government of the United States of
America, the United Kingdom, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

          "Guarantee" or "Guaranty" (including, if the tense so requires,
"Guaranteed") of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

           "Guaranteed Obligations" has the meaning assigned to such term in
Section 10.01.

          "Hazardous Materials" means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

           "Increase Date" has the meaning set forth in Section 2.08(d).

          "Indebtedness" of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances, (k)
obligations under any liquidated earn-out and (l) any other Off-Balance Sheet
Liability. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.

           "Indemnified Taxes" means Taxes other than Excluded Taxes.

          "Information Memorandum" means the Lender Presentation dated June 30,
2005 relating to the Borrowers and the Transactions.

          "Interest Election Request" means a request by a Borrowing Agent to
convert or continue a Borrowing in accordance with Section 2.07.

          "Interest Expense" means, with reference to any period, total interest
expense (including that attributable to Capital Lease Obligations) of SYX on a
Consolidated Basis for such period with respect to all outstanding Indebtedness
of SYX on a Consolidated Basis (including all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers' acceptance
financing and net costs under Swap Agreements in respect of interest rates to
the extent such net costs are allocable to such period in accordance with GAAP),
calculated in accordance with GAAP.

          "Interest Payment Date" means (a) with respect to any ABR Loan or any
Eurocurrency Loan bearing interest at the Alternate Eurocurrency Base Rate, the
last day of each calendar month and the Maturity Date, and (b) with respect to
any Eurocurrency Loan not bearing interest at the Alternate Eurocurrency Base
Rate, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurocurrency Borrowing with an
Interest Period of more than three months' duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months' duration
after the first day of such Interest Period and the Maturity Date.

          "Interest Period" means with respect to any Eurocurrency Borrowing,
the period commencing on the date of such Borrowing and ending on the
numerically corresponding day in the calendar month that is one, two, three or
six months thereafter, as the applicable Borrowing Agent may elect; provided,
that (i) if any Interest Period would end on a day other than a Business Day,
such Interest Period shall be extended to the next succeeding Business Day
unless, in the case of a Eurocurrency Borrowing only, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing that commences on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and, thereafter, shall be the effective date of the most
recent conversion or continuation of such Borrowing.

           "Inventory" has the meaning assigned to such term in the Security
Agreement.

          "Issuing Bank" means (a) with respect to Letters of Credit issued for
the account of any US Borrower, Chase and (b) with respect to Letters of Credit
issued for the account of the UK Borrower, Chase, each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term "Issuing Bank" shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.

           "Joinder Agreement" has the meaning assigned to such term in Section
5.16.

           "LC Disbursement" means, as applicable, a UK LC Disbursement, a US LC
Disbursement or both.

          "LC Exposure" means, as applicable at any time in the relevant
context, UK LC Exposure and/or US LC Exposure.

           "Lenders" means, as applicable, the UK Lenders and/or the US Lenders.

           "Letter of Credit" means any letter of credit issued pursuant to this
Agreement.

          "LIBO Rate" means, with respect to any Eurocurrency Borrowing bearing
interest at the Adjusted LIBO Rate for any Interest Period, the rate appearing
on Page 3750 of the Dow Jones Market Service (or on any successor or substitute
page of such Service, or any successor to or substitute for such Service,
providing rate quotations comparable to those currently provided on such page of
such Service, as determined by the applicable Administrative Agent from time to
time for purposes of providing quotations of interest rates applicable to Dollar
deposits, Sterling deposits and Euro deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, (a) with respect to US Borrowings, as the
rate for Dollar deposits with a maturity comparable to such Interest Period and
(b) with respect to UK Borrowings, as the rate for Sterling deposits or Euro
deposits, as the case may be, with a maturity comparable to such Interest
Period. In the event that such rate is not available at such time for any
reason, then the "LIBO Rate" with respect to such Eurocurrency Borrowing bearing
interest at the Adjusted LIBO Rate for such Interest Period for (x) US
Borrowings shall be the rate (rounded upwards, if necessary, to the next 1/16th
of 1%) at which Dollar deposits of $5,000,000 and for a maturity comparable to
such Interest Period are offered by the principal London office of the US
Administrative Agent (or of the UK Administrative Agent if the US Administrative
Agent then does not maintain a London office) in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, (y) UK
Borrowings in Sterling shall be the rate (rounded upwards, if necessary, to the
next 1/16th of 1%) at which deposits of £5,000,000 and for a maturity comparable
to such Interest Period are offered by the principal London office of the UK
Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period and (z) UK Borrowings in Euro shall be the
rate (rounded upwards, if necessary, to the next 1/16th of 1%) at which deposits
of €5,000,000 and for a maturity comparable to such Interest Period are offered
by the principal London office of the UK Administrative Agent in immediately
available funds in the London interbank market at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period.

          "Lien" means, with respect to any asset, (a) any mortgage, deed of
trust, lien, pledge, hypothecation, encumbrance, charge or security interest in,
on or of such asset, (b) the interest of a vendor or a lessor under any
conditional sale agreement, capital lease or title retention agreement (or any
financing lease having substantially the same economic effect as any of the
foregoing) relating to such asset and (c) in the case of securities, any
purchase option, call or similar right of a third party with respect to such
securities.

          "Loan Documents" means this Agreement, any promissory notes issued
pursuant to the Agreement, any Letter of Credit applications, the Collateral
Documents, each Loan Guaranty and all other agreements, instruments, documents
and certificates identified in Section 4.01 executed and delivered to, or in
favor of, any Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to any Administrative Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.

          "Loan Guarantor" means each US Borrower and each of SSLLC, SSI, and,
if and when applicable, each other Person who hereafter executes and delivers to
US Administrative Agent for the benefit of the Lenders a Guarantee of the
Secured Obligations.

          "Loan Guaranty" means Article X of this Agreement and, if and when
applicable, each separate Guarantee (or Guaranty), in form and substance
satisfactory to the US Administrative Agent, delivered by each Loan Guarantor to
the US Administrative Agent, as each may be amended or modified and in effect
from time to time.

          "Loan Parties" means each Borrower, each Loan Guarantor, and each of
US Borrower's other domestic Subsidiaries and any other Person who becomes a
party to this Agreement pursuant to a Joinder Agreement and their successors and
assigns.

          "Loans" means the loans and advances made by the Lenders pursuant to
this Agreement, including Protective Advances.

           "Lock Boxes" has the meaning set forth in Section 5.17(b).

           "Lock Box Agreement" has the meaning set forth in Section 5.17(b).

          "Material Adverse Effect" means a material adverse effect on (a) the
condition, operations, assets, business or prospects of the applicable Loan
Party or Loan Parties, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the US Administrative Agent's Liens (on behalf of itself and the Lenders), or
the UK Administrative Agent's Liens (on behalf of itself and the UK Lenders) on
the Collateral or the priority of such Liens, or (d) the rights of or benefits
available to the US Administrative Agent, the UK Administrative Agent, the
Issuing Bank or the Lenders thereunder.

          "Material Indebtedness" means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Borrowers and their respective Subsidiaries in an
aggregate principal amount exceeding $5,000,000. For purposes of determining
Material Indebtedness, the Swap Obligations of the Borrowers and their
respective Subsidiaries in respect of any Swap Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that such
Borrower or such Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.

          "Maturity Date" means October 26, 2010 or any earlier date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof.

           "Maximum Liability" has the meaning assigned to such term in Section
10.10.

           "Moody's" means Moody's Investors Service, Inc.

          "Mortgages" means each mortgage, deed of trust or other agreement
which conveys or evidences a Lien in favor of the UK Administrative Agent, for
the benefit of the UK Administrative Agent and the UK Lenders, on Real Property
of UK Borrower, including any amendment, modification or supplement thereto.

           "Multiemployer Plan" means a multiemployer plan as defined in Section
4001(a)(3) of ERISA.

          "Net Income" means, for any period, the net income (or loss) of
Borrowers on a Consolidated Basis, determined in accordance with GAAP; provided
that there shall be excluded (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary of a Borrower or is merged into or
consolidated with a Borrower or any of its Subsidiaries, (b) the income (or
deficit) of any Person (other than a Subsidiary of a Borrower) in which a
Borrower or any of its Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by such Borrower or such
Subsidiary in the form of dividends or similar distributions and (c) the
undistributed earnings of any Subsidiary of a Borrower to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.

          "Net Orderly Liquidation Value" means, with respect to Inventory of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the US Administrative Agent by an appraiser acceptable to the US
Administrative Agent, net of all costs of liquidation thereof.

          "Net Proceeds" means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).

           "New Lender" has the meaning set forth in Section 2.08(d).

           "Non-Paying Guarantor" has the meaning assigned to such term in
Section 10.11.

          "Non-UK Lender" means a Lender or Participant that is incorporated
under the laws of a jurisdiction other than the United Kingdom or any political
subdivision thereof.

          "Non-US Lender" means a Lender or Participant that is incorporated
under the laws of a jurisdiction other than the United States, any State thereof
or the District of Columbia.

           "Obligated Party" has the meaning assigned to such term in Section
10.02.

          "Obligations" means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lenders or to any Lender, the US Administrative Agent, the UK
Administrative Agent, the Issuing Bank or any indemnified party arising under
the Loan Documents.

          "Off-Balance Sheet Liability" of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called "synthetic lease" transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).

           "Optional Currency" means Sterling or Euros.

          "Optional Currency Equivalent" means, with respect to an amount
expressed in Dollars on any date, the amount of Optional Currency that may be
purchased with such amount of Dollars at the Exchange Rate with respect to
Dollars on such date.

          "Other Taxes" means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

           "Participant" has the meaning set forth in Section 9.04.

          "Participating Member State" means a member state of the European
Community that adopts or has adopted the Euro as its lawful currency under the
legislation of the European Community for Economic Monetary Union.

           "Paying Guarantor" has the meaning assigned to such term in Section
10.11.

          "PBGC" means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.

          "Permitted Acquisition" means any Acquisition by any Loan Party in a
transaction that satisfies each of the following requirements:

          (a) such Acquisition is not a hostile or contested acquisition;

          (b) the business acquired in connection with such Acquisition is not
engaged, directly or indirectly, in any line of business other than the
businesses in which the Loan Parties are engaged on the Effective Date and any
business activities that are substantially similar, related, or incidental
thereto;

          (c) both before and after giving effect to such Acquisition and the
Loans (if any) requested to be made in connection therewith, each of the
representations and warranties in the Loan Documents is true and correct (except
(i) any such representation or warranty which relates to a specified prior date
(but which shall continue to be true as of such prior date) and (ii) to the
extent the US Administrative Agent has been notified in writing by the Loan
Parties that any representation or warranty is not correct and the US
Administrative Agent and the Required Lenders have explicitly waived in writing
compliance with such representation or warranty) and no Default exists, will
exist, or would result therefrom;

          (d) as soon as available, but not less than 30 days prior to such
Acquisition, SYX has provided the US Administrative Agent (i) notice of such
Acquisition and (ii) a copy of all business and financial information reasonably
requested by the US Administrative Agent including pro forma financial
statements, statements of cash flow, and Availability projections;

          (e) if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base and the US Administrative elects in its sole discretion, the US
Administrative Agent shall have conducted an audit and field examination and
appraisal of such Accounts and Inventory to its satisfaction;

          (f) the purchase price of such Acquisition does not exceed $10,000,000
and any cash consideration paid (i) in connection with any single Acquisition
shall not exceed $8,000,000, and (ii) for all Acquisitions made during any
fiscal year of SYX shall not exceed $20,000,000;

          (g) if such Acquisition is an acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person shall become a
wholly-owned Subsidiary of the applicable Borrower and, a Loan Party pursuant to
the terms of this Agreement;

          (h) if such Acquisition is an acquisition of assets, the Acquisition
is structured so that the applicable Borrower shall acquire such assets;

          (i) if such Acquisition is an acquisition of Equity Interests, such
Acquisition will not result in any violation of Regulation U;

          (j) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

          (k) in connection with an Acquisition of the Equity Interests of any
Person, all Liens on property of such Person shall be terminated unless the US
Administrative Agent in its sole discretion consents otherwise, and in
connection with an Acquisition of the assets of any Person, all Liens on such
assets shall be terminated;

          (l) the Fixed Charge Coverage Ratio shall be not less than the ratio
1.50 to 1.00 for the most recently completed 12 month period;

          (m) the applicable Borrower shall certify (and provide the US
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the US Administrative Agent) to the US Administrative
Agent that, after giving effect to the completion of such Acquisition, Borrowing
Base Availability will not be less than $50,000,000 on a pro forma basis for the
30 day period pre and post such Acquisition and which includes all consideration
given in connection with such Acquisition, other than Equity Interests of the
Borrower delivered to the seller(s) in such Acquisition, as having been paid in
cash at the time of making such Acquisition; and

          (n) at the time of an Acquisition involving the creation or
acquisition of a Subsidiary, or the acquisition of capital stock or other Equity
Interests of any person, the capital stock or other Equity Interests thereof
created or acquired in connection with such Acquisition shall be pledged for the
benefit of the Administrative Agents and the Lenders pursuant to a stock pledge
agreement in form and substance satisfactory to the applicable Administrative
Agent.


          "Permitted Discretion" means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.

           "Permitted Encumbrances" means:

                     (a) Liens imposed by law for taxes that are not yet due or
are being contested in compliance with Section 5.04;

                     (b) carriers', warehousemen's, mechanics', materialmen's,
repairmen's and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;

                     (c) pledges and deposits made in the ordinary course of
business in compliance with workers' compensation, unemployment insurance and
other social security laws or regulations;

                     (d) deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;

                     (e) judgment liens in respect of judgments that do not
constitute an Event of Default under clause (k) of Article VII;

                     (f) easements, zoning restrictions, rights-of-way and
similar encumbrances on Real Property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of any Borrower or any Subsidiary thereof; and

                     (g) Liens on the Suwanee Real Property to secure a loan in
the principal amount of up to $8,400,000 on terms no less advantageous to the
owner than those currently in place or, if replaced, on terms reasonably
satisfactory to the US Administrative Agent;

provided that the term "Permitted Encumbrances" shall not include any Lien
securing Indebtedness.

           "Permitted Investments" means:

                                (i) with respect to the Borrowers other than the
UK Borrower:

                     (a) direct obligations of, or obligations the principal of
and interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

                     (b) investments in commercial paper maturing within 270
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody's;

                     (c) investments in certificates of deposit, banker's
acceptances and time deposits maturing within 180 days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

                     (d) fully collateralized repurchase agreements with a term
of not more than 30 days for securities described in clause (a) above and
entered into with a financial institution satisfying the criteria described in
clause (c) above; and

                     (e) money market funds that (I) comply with the criteria
set forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, (II) are rated AAA by S&P and Aaa by Moody's and (III) have
portfolio assets of at least $5,000,000,000; and

                                (ii) with respect to the UK Borrower:

                     (a) any credit balances, realizable within three months, on
any bank or other deposit, savings or current account held in the United Kingdom
(or any other jurisdiction from which cash is readily remittable to the United
Kingdom);

                     (b) cash in hand;

                     (c) Gilt-Edged Securities;

                     (d) Sterling commercial paper maturing not more than 12
months from the date of issue and rated A-1 by S&P or P-1 by Moody's; and

                     (e) any deposit with or acceptance maturing not more than
one year after issue accepted by an institution authorized under the Banking Act
1987 or a Lender, and Sterling denominated debt securities having not more than
one year until final maturity and listed on a recognized stock exchange and
rated at least AA by S&P and Aa by Moody's.

          "Pension Laws" means all laws and regulations governing pension shares
for employees in the United Kingdom, as in effect from time to time.

          "Person" means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.

          "Plan" means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which the
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an "employer" as defined in
Section 3(5) of ERISA.

           "Prepayment Event" means:

                     (a) any sale, transfer or other disposition (including
pursuant to a sale and leaseback transaction) of any property or asset of any
Loan Party having a fair market value in excess of $250,000 individually, or in
the aggregate for all Borrowers in any fiscal year (other than Inventory in the
ordinary course of business), other than dispositions described in
Section 6.05(a); or

                     (b) any casualty or other insured damage to, or any taking
under power of eminent domain or by condemnation or similar proceeding of, any
Collateral of any Loan Party with a fair value immediately prior to such event
equal to or greater than either (i) $250,000 as to which the applicable
Administrative Agent's Lien has attached or (ii) $500,000; or

                     (c) the issuance by any Borrower of any Equity Interests,
or the receipt by any Borrower of any capital contribution, other than any
issuance by a Borrower of common Equity Interests upon the exercise of employee,
director or consultant stock rights pursuant to the SYX 1999 Long Term Stock
Incentive Plan (or any comparable stock incentive plan intended to replace such
plan), the 1995 Long Term Stock Incentive Plan, the 1995 Stock Plan for
Non-Employee Directors and the 2005 Employee Stock Purchase Plan or shares
referred to in Section 6.05(f); or

                     (d) the incurrence by any Loan Party of any Indebtedness,
other than Indebtedness permitted under Section 6.01.

          "Prime Rate" means the rate of interest per annum publicly announced
from time to time by Chase as its prime rate; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

           "Process Agent" has the meaning set forth in Section 9.09(e).

           "Projections" has the meaning assigned to such term in Section
5.01(f).

           "Protective Advance" means, as applicable, a Protective UK Advance
and/or a Protective US Advance.

           "Protective UK Advance" has the meaning assigned to such term in
Section 2.04(a).

           "Protective US Advance" has the meaning assigned to such term in
Section 2.04(b).

          "Real Property" means all land and buildings owned or leased by the
Borrowers (including without limitation, the UK Real Property and the Suwanee
Real Property) or hereafter acquired or leased by the Borrowers, together with
all rights, easements and privileges appurtenant thereto.

           "Register" has the meaning set forth in Section 9.04.

          "Related Parties" means, with respect to any specified Person, such
Person's Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person's Affiliates.

          "Report" means each Field Examination Report and any other reports
prepared by an Administrative Agent or another Person showing the results of
appraisals, field examinations or audits pertaining to the Borrowers' assets
from information furnished by or on behalf of the Borrowers, after applicable
Administrative Agent has exercised its rights of inspection pursuant to this
Agreement or any of the Collateral Documents, which Reports may be distributed
to the applicable Lenders by the applicable Administrative Agent.

          "Required Lenders" means, at any time, Lenders having aggregate
Revolving Exposure and unused Commitments representing more than 51% of the sum
of the Total Revolving Exposure and unused Commitments at such time.

          "Required UK Lenders" means, at any time, UK Lenders having aggregate
UK Revolving Exposure and unused Commitments representing more than 51% of the
sum of the total UK Revolving Exposure and unused Commitments at such time.

          "Required US Lenders" means, at any time, US Lenders having aggregate
US Revolving Exposure and unused Commitments representing more than 51% of the
sum of the total US Revolving Exposure and unused Commitments at such time.

          "Requirement of Law" as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

          "Reserves" means any and all reserves which an Administrative Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, UK Reserves, reserves for rent at locations leased by
any Loan Party and for consignee's, warehousemen's and bailee's charges,
reserves for dilution of Accounts, reserves for Inventory shrinkage, reserves
for movements in foreign currency, reserves for customs charges and shipping
charges related to any Inventory in transit, reserves for Swap Obligations,
reserves for contingent liabilities of any Loan Party, reserves for uninsured
losses of any Loan Party, reserves for uninsured, underinsured, un-indemnified
or under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party.

          "Restricted Payment" means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
any Borrower or any of the Borrowers' Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interests in any Borrower or any
option, warrant or other right to acquire any such Equity Interests in any
Borrower.

           "Revolver Increase" has the meaning set forth in Section 2.08(d).

           "Revolving Exposure" means, as applicable, the UK Revolving Exposure
and/or the US Revolving Exposure.

          "Revolving Loan" means a Loan consisting of a UK Revolving Loan and/or
a US Revolving Loan, each made pursuant to Section 2.01.

           "S&P" means Standard & Poor's Ratings Services, a division of The
McGraw Hill Companies, Inc.

          "Secured Obligations" means all Obligations, together with all (i)
Banking Services Obligations and (ii) Swap Obligations owing by any Loan Party
to one or more Lenders or their respective Affiliates; provided that at or prior
to the time that any transaction relating to such Swap Obligation is executed,
the Lender party thereto (other than Chase) shall have delivered written notice
to the US Administrative Agent that such a transaction has been entered into and
that it constitutes a Secured Obligation entitled to the benefits of the
Collateral Documents.

          "Security Agreement" means the Security Agreement, dated as of the
date hereof, between the Loan Parties and the US Administrative Agent.

          "Settlement Date" means the Effective Date and thereafter Wednesday of
each calendar week unless such day is not a Business Day in which case it shall
be the next succeeding Business Day; provided, however, at the applicable
Administrative Agent's discretion, the Settlement Date shall be each Business
Day.

          "Shares Pledge" means the shares pledge granted by SYX over the shares
in the UK Borrower in favor of the UK Administrative Agent, for the benefit of
the UK Administrative Agent and the UK Lender on or about the date of this
Agreement.

          "Standard Security" means the standard security granted by the UK
Borrower in favor of the UK Administrative Agent, for the benefit of the UK
Administrative Agent and the UK Lenders, on or about the date of this Agreement.

          "Statutory Reserve Rate" means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the US Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

           "Sterling" or "£" means the lawful money of the United Kingdom.

          "Subsidiary" means, with respect to any Person (the "parent") at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent's consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the ordinary voting power or, in the
case of a partnership, more than 50% of the general partnership interests are,
as of such date, owned, controlled or held, or (b) that is, as of such date,
otherwise Controlled, by the parent or one or more Subsidiaries of the parent or
by the parent and one or more subsidiaries of the parent.

          "Suwanee Real Property" means that certain Real Property owned by
SSLLC, which is located at 120 Satellite Boulevard, Suwanee, Georgia.

          "Swap Agreement" means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of any Borrower or its Subsidiaries shall be a Swap Agreement.

          "Swap Obligations" of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.

          "SYX on a Consolidated Basis" means the consolidation of SYX and its
Subsidiaries in accordance with GAAP.

          "TARGET Day" means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer payment system is open for the
settlement of payments in Euro.

          "Taxes" means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.

          "Total Revolving Commitment" means the aggregate of the UK Revolving
Commitment and the US Revolving Commitment in the initial aggregate amount of
$120,000,000, subject to increase, after giving effect to any and each Revolver
Increase as provided in Section 2.08(d) to up to $150,000,000.

          "Total Revolving Exposure" means the aggregate of the UK Revolving
Exposure and the US Revolving Exposure.

          "Trailing Borrowing Base Availability" means the average daily
Borrowing Base Availability during the fiscal quarter then most recently ended
as determined by the applicable Administrative Agent in its sole discretion.

          "Treaty" means any double taxation agreement which makes provision for
full exemption from tax imposed by the United Kingdom on interest.

          "Treaty Lender" means the US Administrative Agent or a Lender which:
(a) is treated as a resident of a Treaty State for the purposes of a Treaty; or
(b) does not carry on a business in the United Kingdom through a permanent
establishment with which the US Administrative Agent's or that Lender's
participation in any advances under this Agreement is effectively connected.

           "Treaty State" means a jurisdiction having a Treaty with the United
Kingdom.

          "Transactions" means the execution, delivery and performance by each
Loan Party of the Loan Documents to which it is to be a party, the borrowing of
Loans and other credit extensions, the use of the proceeds thereof and the
issuance of Letters of Credit hereunder.

          "Type" when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate, the Alternate
US Base Rate or the Alternate Eurocurrency Base Rate.

          "UCC" means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

          "UCC Control" has the meaning set forth in Article 8 or, if
applicable, in Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.

          "UK Administrative Agent" means JP Morgan Europe Limited, in its
capacity as administrative agent for the UK Lenders hereunder.

          "UK Availability" means, at any time, an amount equal to (a) the
lesser of (x) the UK Revolving Commitment and (y) the UK Borrowing Base minus
(b) the UK Revolving Exposure of all UK Lenders.

           "UK Borrower" has the meaning assigned to such term in the
introductory paragraph of this Agreement.

          "UK Borrower on a Consolidated Basis" means the consolidation of UK
Borrower and its Subsidiaries in accordance with GAAP.

          "UK Borrowing" means (a) UK Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, and (b) a Protective UK
Advance.

           "UK Borrowing Agent" means the UK Borrower.

          "UK Borrowing Base" means, at any time, the sum of (a) up to the
Dilution Adjusted Rate of the Eligible UK Accounts at such time, plus (b) UK
Real Property Availability, plus (c) US Availability, minus (d) UK Reserves (in
each case expressed in Dollars). The UK Administrative Agent may, in its
Permitted Discretion, reduce the advance rate set forth above, adjust UK
Reserves or reduce one or more of the other elements used in computing the UK
Borrowing Base.

          "UK Business Day" means any day that is not a Saturday, Sunday or
other day on which commercial banks in London are authorized or required by law
to remain closed; provided that, when used in connection with a Eurocurrency
Loan in Euros, the term "Business Day" shall also exclude any day which is not a
TARGET Day.

           "UK Funding Account" has the meaning assigned to such term in Section
4.01(h).

           "UK GAAP" means generally accepted accounting principles in the
United Kingdom.

           "UK LC Collateral Account" has the meaning assigned to such term in
Section 2.05(k).

          "UK LC Disbursement" means a payment made by the applicable Issuing
Bank pursuant to a Letter of Credit issued for the account of the UK Borrower.

          "UK LC Exposure" means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time issued on
behalf of the UK Borrower plus (b) the aggregate amount of all UK LC
Disbursements that have not yet been reimbursed by or on behalf of the UK
Borrower at such time. The UK LC Exposure of any UK Lender at any time shall be
its Applicable Percentage of the total UK LC Exposure at such time.

          "UK Lender" means, as of any date of determination, a Lender with a UK
Revolving Commitment or, if the UK Revolving Commitment has terminated or
expired, a Lender with UK Revolving Exposure. The initial UK Lenders means the
Persons listed on the Commitment Schedule as UK Lenders and any other Person
that shall have become a UK Lender party hereto pursuant to an Assignment and
Acceptance or pursuant to Section 2.22, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Acceptance.

          "UK Mandatory Costs" means, in relation to a UK Revolving Loan or
unpaid sum thereon, the rate per annum notified by any UK Lender to the UK
Administrative Agent to be the cost to that UK Lender of compliance with all
reserve asset, liquidity or cash margin or other like requirements of the Bank
of England, the Financial Services Authority or the European Central Bank and
which shall be determined in accordance with Exhibit F.

           "UK Real Property" means the Wellingborough Real Property and the
Greenock Real Property, Scotland.

          "UK Real Property Availability" means the Dollar Equivalent of
£3,825,000 (determined by the UK Administrative Agent based on the Exchange Rate
in effect on the Effective Date) as reduced as of the last day of each fiscal
quarter commencing December 31, 2005, and continuing on the last day of each
March 31, June 30, September 30 and December 31 thereafter, by the sum of
£95,625.

          "UK Reserves" means (a) the prescribed part of the UK Borrower's net
property that would be made available for the satisfaction of its unsecured
debts pursuant to section 176A of the Insolvency Act 1986 together with the UK
Borrower's liabilities which constitute preferential debts pursuant to section
386 of the Insolvency Act 1986 plus (b) third party claims against the assets of
the UK Borrower ranking or which may rank equal or prior to the claims of the UK
Administrative Agent or the US Administrative Agent (including by way of
retention of title) provided that such amounts shall be adjusted from time to
time hereafter upon delivery to the US Administrative Agent of an acceptable
waiver.

          "UK Revolving Commitment" means, with respect to each Lender, the
commitment, if any, of such Lender to make UK Revolving Loans and to acquire
participations in Protective UK Advances and Letters of Credit issued for the
account of the UK Borrower hereunder, expressed as an amount in Dollars
representing the maximum possible aggregate amount of such Lender's Revolving
Exposure hereunder, as such commitment may be (a) increased from time to time
pursuant to Section 2.08(d), (b) reduced from time to time pursuant to the other
provisions of Section 2.08 and (c) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04. The
initial amount of each Lender's UK Revolving Commitment is set forth on the
Commitment Schedule, or in the Assignment and Acceptance pursuant to which such
Lender shall have assumed its UK Revolving Commitment, as applicable. The
initial aggregate amount of UK Lenders' UK Revolving Commitments is $50,000,000.

          "UK Revolving Exposure" means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender's UK Revolving Loans
and its UK LC Exposure, and its commitment hereunder with respect to Protective
UK Advances, in each case expressed in Dollars.

           "UK Revolving Loan" means a Loan made pursuant to Section 2.01(b).

          "US Administrative Agent" means Chase, in its capacity as
administrative agent for the US Lenders hereunder.

          "US Availability" means, at any time, an amount equal to (a) the
lesser of the US Revolving Commitment and the US Borrowing Base minus (b) the US
Revolving Exposure of all US Lenders.

           "US Borrower" has the meaning assigned to such term in the
introductory paragraph of this Agreement.

           "US Borrowers" has the meaning assigned to such term in the
introductory paragraph of this Agreement.

          "US Borrowing" means (a) US Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect, and (b) a Protective US
Advance.

           "US Borrowing Agent" means SYX, in its capacity as the Borrowing
Agent for each of the US Borrowers.

          "US Borrowing Base" means, at any time, the sum of (a) up to the
Dilution Adjusted Rate of the Eligible Domestic Accounts at such time, plus (b)
the lesser of (i) $30,000,000, (ii) the sum of (w) 40% of the Eligible Inventory
consisting of domestic branded finished goods, plus (x) 40% of the Eligible
Inventory consisting of domestic industrial finished goods, plus (y) 20% of the
Eligible Inventory consisting of domestic non-branded finished goods, plus (z)
the lesser of (I) $5,000,000 or (II) 20% of the US Borrower's Eligible Inventory
consisting of Computer Component Inventory, all valued at the lower of cost
(determined on a standard cost basis) or market value, determined on a
first-in-first-out basis, at such time and (iii) up to 80% of the Net Orderly
Liquidation Value of the US Borrower's Inventory identified as "eligible" in the
most recent inventory appraisal ordered by the US Administrative Agent, minus
(c) the Borrowing Base Availability Block Amount minus (d) Reserves. The US
Administrative Agent may, in its Permitted Discretion, reduce the advance rates
set forth above, adjust Reserves or reduce one or more of the other elements
used in computing the Borrowing Base.

          "US Business Day" means any day that is not a Saturday, Sunday or
other day on which commercial banks in New York City are authorized or required
by law to remain closed; provided that, when used in connection with a
Eurocurrency Loan, the term "Business Day" shall also exclude any day which is
not a TARGET Day.

           "US GAAP" means generally accepted accounting principles in the
United States of America.

           "US LC Collateral Account" has the meaning assigned to such term in
Section 2.05(j).

          "US LC Exposure" means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time issued on
behalf of the US Borrower plus (b) the aggregate amount of all US LC
Disbursements that have not yet been reimbursed by or on behalf of the US
Borrower at such time. The US LC Exposure of any US Lender at any time shall be
its Applicable Percentage of the total US LC Exposure at such time.

          "US LC Disbursement" means a payment made by the applicable Issuing
Bank pursuant to a Letter of Credit issued for the account of any US Borrower.

          "US Lender" means, as of any date of determination, a Lender with a US
Revolving Commitment or, if the US Revolving Commitments have terminated or
expired, a Lender with US Revolving Exposure. The initial US Lenders means the
Persons listed on the Commitment Schedule as US Lenders and thereafter, any
other Person that shall have become a US Lender party hereto pursuant to an
Assignment and Acceptance or pursuant to Section 2.22, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Acceptance.

          "US Obligations" means any payment or performance obligation or other
liability whatsoever of any Loan Party under this Agreement or any other Loan
Document to the extent the same does not relate solely to the UK Borrower and
its payment and performance obligations in respect of UK Revolving Loans,
Protective UK Advances, and UK LC Exposure extended to, or for the account of,
UK Borrower, and for greater certainty, but without limiting the generality of
the foregoing, shall include:

                     (a) any payment or performance obligation or other
liability whatsoever consisting of an obligation under this Agreement or any
other Loan Documents to pay principal, interest, fees, indemnification
obligations, reimbursements, expenses or other charges or amounts whatsoever
except those that relate solely to UK Borrowings and UK LC Exposure Advances
extended to, or for the account of, UK Borrower and the obligations of UK
Borrower with respect thereto and to reporting, information provision and
similar obligations incurred by UK Borrower; and

                     (b) any liability whatsoever in respect of representations,
warranties and covenants of any Loan Party under this Agreement or any other
Loan Documents to the extent that they do not relate solely to UK Borrower.

          "US Revolving Commitment" means, with respect to each Lender, the
commitment of such Lender to make US Revolving Loans and to acquire
participations in Protective US Advances and Letters of Credit issued for the
account of the US Borrower hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Lender's US Revolving Exposure
hereunder, as such commitment may be (a) increased from time to time pursuant to
Section 2.08(d), (b) reduced from time to time pursuant to the other provisions
of Section 2.08 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender's US Revolving Commitment is set forth on the Commitment Schedule,
or in the Assignment and Acceptance pursuant to which such Lender shall have
assumed its US Revolving Commitment, as applicable.

          "US Revolving Exposure" means, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender's US Revolving Loans
and its US LC Exposure, and its commitment hereunder with respect to Protective
US Advances.

           "US Revolving Loan" means a Loan made pursuant to Section 2.01(a).

          "Unliquidated Obligations" means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

          "VAT" means value added tax as provided for in the Value Added Tax Act
1994 of the United Kingdom and any other tax of a similar nature.

           "Week" means the time period commencing with a Wednesday and ending
on the following Tuesday.

          "Wellingborough Real Property" means that certain Real Property owned
by the UK Borrower which is located at Darby Close, Park Farm South,
Wellingborough Northants NN8 6GS and registered at the Land registry in England
under title number NN 220803.

          "Withdrawal Liability" means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

           SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a "US
Revolving Loan") or by Type (e.g., a "Eurocurrency Loan") or by Class and Type
(e.g., a "US Eurocurrency Loan"). Borrowings also may be classified and referred
to by Class (e.g., a "US Revolving Loan") or by Type (e.g., a "Eurocurrency
Borrowing") or by Class and Type (e.g., a "US Eurocurrency Borrowing").

          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the US Borrowing Agent notifies the US Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the US Administrative Agent
notifies the Borrowing Agent that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.

          SECTION 1.05. Currencies; Exchange Rates. If, at any time, any amount
denominated in any Optional Currency is required pursuant to any Loan Document
to be expressed in Dollars, then such amount shall be expressed at the Dollar
Equivalent determined by the US Administrative Agent or the UK Administrative
Agent, as applicable, based on the Exchange Rate then in effect (as provided in
Section 2.20(a)), unless the Exchange Rate is required to be determined as of
another date. If, at any time, any amount is required to be expressed in
Optional Currency, then such amount shall be expressed at the Optional Currency
Equivalent determined as of such date by the US Administrative Agent based on
the Exchange Rate then in effect (as provided in Section 2.20(a)), unless the
Exchange Rate is required to be determined as of another date. Any such
determinations by the US Administrative Agent shall be conclusive absent
manifest error.

ARTICLE II. The Credits

           SECTION 2.01. Commitments.

                     (a) Subject to the terms and conditions set forth herein,
each US Lender agrees to make US Revolving Loans to the US Borrowers from time
to time during the Availability Period in an aggregate principal amount that
will not result in (i) such Lender's US Revolving Exposure exceeding such
Lender's US Revolving Commitment or (ii) the total US Revolving Exposure
exceeding the lesser of (x) the sum of the total US Revolving Commitments or (y)
the US Borrowing Base, subject to the US Administrative Agent's authority, in
its sole discretion, to make Protective US Advances pursuant to the terms of
Section 2.04 by making immediately available funds available to the US
Administrative Agent's designated account, not later than 11:00 a.m., New York
time. Within the foregoing limits and subject to the terms and conditions set
forth herein, the US Borrowers may borrow, prepay and reborrow US Revolving
Loans. Revolving Loans advanced to any US Borrower shall be denominated in
Dollars and shall be maintained on the books of the Agent.

                     (b) Subject to the terms and conditions set forth herein,
each UK Lender agrees to make UK Revolving Loans to the UK Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender's UK Revolving Exposure exceeding such Lender's UK
Revolving Commitment or (ii) the total UK Revolving Exposure exceeding the
lesser of (x) the sum of the total UK Revolving Commitments or (y) an amount
equal to the UK Borrowing Base (with the US Availability component thereof
calculated after giving effect to all US Revolving Loans then outstanding or
then requested under Section 2.03), subject to the UK Administrative Agent's
authority, in its sole discretion, to make Protective UK Advances pursuant to
the terms of Section 2.04 by making immediately available funds available to the
UK Administrative Agent's designated account, not later than 11:00 a.m., London
time. Within the foregoing limits and subject to the terms and conditions set
forth herein, the UK Borrower may borrow, prepay and reborrow UK Revolving
Loans. Revolving Loans advanced to the UK Borrower shall be denominated in
Optional Currencies and shall be maintained on the books of the UK
Administrative Agent.

           SECTION 2.02. Loans and Borrowings.

                     (a) Each US Revolving Loan shall be made as part of a US
Borrowing consisting of US Revolving Loans of the same Class and Type made by
the US Lenders ratably in accordance with their respective US Revolving
Commitments of the applicable Class. Each UK Revolving Loan shall be made as
part of a UK Borrowing consisting of UK Revolving Loans of the same Class and
Type made by the UK Lenders ratably in accordance with their respective UK
Revolving Commitments of the applicable Class. Any Protective Advance shall be
made in accordance with the procedures set forth in Section 2.04.

                     (b) Subject to Section 2.14, each Borrowing shall be
comprised entirely of ABR Loans or Eurocurrency Loans as the applicable
Borrowing Agent may request in accordance herewith. Each Lender at its option
may make any Eurocurrency Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Borrower to repay such Loan in
accordance with the terms of this Agreement.

                     (c) At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing (other than a Eurocurrency Borrowing
bearing interest at the Alternate Eurocurrency Base Rate) shall be in an
aggregate amount that is an integral multiple of (i) in the case of borrowings
in Dollars, $500,000 and not less than $3,000,000, (ii) in the case of
borrowings in Sterling,(pound)500,000 and not less than(pound)2,000,000 and
(iii) in the case of borrowings in Euro,(euro)500,000 and not less
than(euro)2,000,000. ABR Borrowings and Eurocurrency Borrowings bearing interest
at the Alternate Eurocurrency Base Rate may be in any amount. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of 10 Eurocurrency Borrowings
outstanding.

                     (d) Notwithstanding any other provision of this Agreement,
a Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.

           SECTION 2.03. Requests for Borrowings.

                     (a) To request a UK Revolving Loan, the UK Borrowing Agent
shall notify the UK Administrative Agent of such request either in writing
(delivered by hand or facsimile) in a form approved by the UK Administrative
Agent and signed by the UK Borrowing Agent or by telephone (i) in the case of a
Eurocurrency Borrowing (other than a Eurocurrency Borrowing bearing interest at
the Alternate Eurocurrency Base Rate), not later than 11:00 a.m., London time,
three Business Days before the date of the proposed Borrowing or (ii) in the
case of a Eurocurrency Borrowing bearing interest at the Alternate Eurocurrency
Base Rate, not later than 11:00 a.m., London time, on the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or facsimile to the UK Administrative
Agent of a written Borrowing Request in a form approved by the UK Administrative
Agent and signed by the UK Borrowing Agent.

                     (b) To request a US Revolving Loan, which may be made on
behalf of any US Borrower, the US Borrowing Agent shall notify the US
Administrative Agent of such request either in writing (delivered by hand or
facsimile) in a form approved by the US Administrative Agent and signed by the
Borrowing Agent or by telephone (i) in the case of a Eurocurrency Borrowing, not
later than 1:00 p.m., New York time, three Business Days before the date of the
proposed Borrowing or (ii) in the case of an ABR Borrowing, not later than 1:00
p.m., New York time, on the date of the proposed Borrowing; provided that any
such notice of an ABR Borrowing to finance the reimbursement of a US LC
Disbursement as contemplated by Section 2.05(e) may be given not later than
10:00 a.m., New York time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the US Administrative Agent of a
written Borrowing Request in a form approved by the US Administrative Agent and
signed by the Borrower.

                     (c) Each Borrowing Request, whether telephonic or written,
and whether for a UK Revolving Loan or a US Revolving Loan, shall specify the
following information in compliance with Section 2.02:

           (i) the Borrowing Agent requesting such Borrowing (and on whose
behalf the applicable Borrowing Agent is requesting such Borrowing);

          (ii) the aggregate amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing; the date of such Borrowing,
which shall be a Business Day;

          (iii) the Optional Currency (in the case of a UK Borrowing) of such
Borrowing;

          (iv) the date of such Borrowing, which shall be a Business Day;

          (v) whether such Borrowing is to be an ABR Borrowing (in the case of a
US Borrowing) or a Eurocurrency Borrowing (in the case of either a US Borrowing
or a UK Borrowing), and if such Borrowing is a UK Borrowing, whether such
Borrowing is bearing interest at the Alternate Eurocurrency Base Rate;

          (vi) in the case of a Eurocurrency Borrowing, bearing interest at the
Adjusted LIBO Rate, the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term "Interest Period";
and

          (vii) the location and number of the applicable Funding Account to
which funds are to be disbursed, which shall comply with the requirements of
Section 2.06.


                     (d) If no election as to the Type of Borrowing with respect
to a US Borrower is specified, then the requested Borrowing with respect to a US
Borrower shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurocurrency Borrowing by a US Borrower, then the US
Borrowing Agent shall be deemed to have selected an Interest Period of one
month's duration. If no Interest Period is specified with respect to any
requested Eurocurrency Borrowing by the UK Borrower, then the UK Borrowing Agent
shall be deemed to have requested a Eurocurrency Borrowing bearing interest at
the Alternate Eurocurrency Base Rate. Promptly following receipt of a Borrowing
Request in accordance with this Section, (x) the UK Administrative Agent shall
advise each UK Lender of the details thereof and of the amount of such UK
Lender's Loan to be made as part of the requested Borrowing and (y) the US
Administrative Agent shall advise each US Lender of the details thereof and of
the amount of such US Lender's Loan to be made as part of the requested
Borrowing, as applicable.

           SECTION 2.04. Protective Advances.

                     (a) Subject to the limitations set forth below, the UK
Administrative Agent is authorized by the UK Borrower and the UK Lenders, from
time to time in the UK Administrative Agent's sole discretion (but shall have
absolutely no obligation to), to make Loans to the UK Borrower, on behalf of all
UK Lenders, which the UK Administrative Agent, in its Permitted Discretion,
deems necessary or desirable (i) to preserve or protect the UK Collateral, or
any portion thereof, (ii) to enhance the likelihood of, or maximize the amount
of, repayment of the UK Revolving Loans and other UK Obligations, or (iii) to
pay any other amount chargeable to or required to be paid by the UK Borrower
pursuant to the terms of this Agreement, including payments of reimbursable
expenses (including costs, fees, and expenses as described in Section 9.03) and
other sums payable under the Loan Documents (any of such Loans are herein
referred to as "Protective UK Advances"); provided that, the aggregate amount of
Protective UK Advances outstanding at any time shall not at any time exceed an
amount equal to 10% of the UK Revolving Commitments; provided further that, the
aggregate amount of outstanding Protective UK Advances plus the aggregate UK
Revolving Exposure shall not exceed the aggregate unused UK Revolving
Commitments. The Protective UK Advances shall be secured by the Liens in favor
of the UK Administrative Agent in and to the UK Collateral and shall constitute
UK Obligations hereunder. The UK Administrative Agent's authorization to make
Protective UK Advances may be revoked at any time by the Required UK Lenders.
Any such revocation must be in writing and shall become effective prospectively
upon the UK Administrative Agent's receipt thereof. At any time that there is
sufficient UK Availability and the conditions precedent set forth in Section
4.02 have been satisfied, the UK Administrative Agent may request the UK Lenders
to make a UK Revolving Loan to repay a Protective UK Advance. At any other time
the UK Administrative Agent may require the UK Lenders to fund their risk
participations described in Section 2.04(d). Notwithstanding the foregoing, or
any other provision of this Agreement, the funding of any Protective UK
Advances, or any other sums to be funded by the UK Administrative Agent
hereunder or under any of the other Loan Documents, may be made by any branch of
the US Administrative Agent located in England, Scotland or Wales.

                     (b) Subject to the limitations set forth below, the US
Administrative Agent is authorized by each of the US Borrowers, and the US
Lenders, from time to time in the US Administrative Agent's sole discretion (but
shall have absolutely no obligation to), to make Loans to the US Borrowers, on
behalf of all US Lenders, which the US Administrative Agent, in its Permitted
Discretion, deems necessary or desirable (i) to preserve or protect the US
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other US Obligations, or
(iii) to pay any other amount chargeable to or required to be paid by the US
Borrowers pursuant to the terms of this Agreement, including payments of
reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as "Protective US Advances"); provided that, the
aggregate amount of Protective US Advances outstanding at any time shall not at
any time exceed an amount equal to 10% of the US Revolving Commitments; provided
further that, the aggregate amount of outstanding Protective US Advances plus
the aggregate US Revolving Exposure shall not exceed the aggregate unused US
Revolving Commitments. The US Protective Advances shall be secured by the Liens
in favor of the US Administrative Agent in and to the US Collateral and shall
constitute US Obligations hereunder. The US Administrative Agent's authorization
to make Protective US Advances may be revoked at any time by the Required US
Lenders. Any such revocation must be in writing and shall become effective
prospectively upon the US Administrative Agent's receipt thereof. At any time
that there is sufficient US Availability and the conditions precedent set forth
in Section 4.02 have been satisfied, the US Administrative Agent may request the
US Lenders to make a US Revolving Loan to repay a Protective Advance. At any
other time the US Administrative Agent may require the US Lenders to fund their
risk participations described in Section 2.04(e).

                     (c) Protective Advances may be made even if the conditions
precedent set forth in Section 4.02 have not been satisfied. All Protective US
Advances shall be ABR Borrowings and all Protective UK Advances shall be
Eurocurrency Loans having an interest period of one month.

                     (d) Upon the making of a Protective UK Advance by the UK
Administrative Agent (whether before or after the occurrence of a Default), each
UK Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the UK Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective UK Advance in proportion to its Applicable UK Percentage. From and
after the date, if any, on which any UK Lender is required to fund its
participation in any Protective UK Advance purchased hereunder, the UK
Administrative Agent shall promptly distribute to such Lender, such Lender's
Applicable UK Percentage of all payments of principal and interest and all
proceeds of UK Collateral received by the UK Administrative Agent in respect of
such Protective UK Advance.

                     (e) Upon the making of a Protective US Advance by the US
Administrative Agent (whether before or after the occurrence of a Default), each
US Lender shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the US Administrative Agent
without recourse or warranty, an undivided interest and participation in such
Protective US Advance in proportion to its Applicable Percentage. From and after
the date, if any, on which any US Lender is required to fund its participation
in any Protective Advance purchased hereunder, the US Administrative Agent shall
promptly distribute to such US Lender, such US Lender's Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the US Administrative Agent in respect of such Protective US Advance.

           SECTION 2.05. Letters of Credit.

                     (a) General. Subject to the terms and conditions set forth
herein, the US Borrowing Agent may request the issuance of Letters of Credit for
the account of any of the US Borrowers, in a form reasonably acceptable to the
US Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. Subject to the terms and conditions set forth
herein, the UK Borrowing Agent may request the issuance of Letters of Credit the
account of the UK Borrower, in a form reasonably acceptable to the UK
Administrative Agent and the Issuing Bank, at any time and from time to time
during the Availability Period. In the event of any inconsistency between the
terms and conditions of this Agreement and the terms and conditions of any form
of letter of credit application or other agreement submitted by any Borrower to,
or entered into by any Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.

                     (b) Notice of Issuance, Amendment, Renewal, Extension;
Certain Conditions. To request the issuance of a Letter of Credit (or the
amendment, renewal or extension of an outstanding Letter of Credit), the
applicable Borrowing Agent shall deliver or facsimile (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
Issuing Bank) to the Issuing Bank and, as applicable, the US Administrative
Agent or the UK Administrative Agent prior to the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a US Business Day or, in the case of a Letter of Credit to be issued
for the account of the UK Borrower, a UK Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, whether such Letter of Credit is
to be denominated in Dollars (in the case of a US Borrower) or in an Optional
Currency (in the case of the UK Borrower), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the applicable Borrowing Agent (or Borrower) also shall submit a
letter of credit application on the Issuing Bank's standard form in connection
with any request for a Letter of Credit. A Letter of Credit shall be issued,
amended, renewed or extended only if (and upon issuance, amendment, renewal or
extension of each Letter of Credit the Borrower shall be deemed to represent and
warrant that), after giving effect to such issuance, amendment, renewal or
extension (i) the LC Exposure shall not exceed $30,000,000, (ii) the Total
Revolving Exposures shall not exceed the lesser of the Total Revolving
Commitments and the Borrowing Base; (iii) the total UK Revolving Exposures shall
not exceed the lesser of the UK Revolving Commitments and the UK Borrowing Base;
and (iv) the total US Revolving Exposures shall not exceed the lesser of the US
Revolving Commitments and the US Borrowing Base.

                     (c) Expiration Date; Existing Letters of Credit. Each
Letter of Credit shall expire at or prior to the close of business on the
earlier of (i) (X) with respect to standby Letters of Credit, the date one year
after the date of the issuance of such standby Letter of Credit (or, in the case
of any renewal or extension thereof, one year after such renewal or extension),
and (Y) with respect to documentary Letters of Credit, the date 120 days after
the date of the issuance of such documentary Letter of Credit (or, in the case
of any renewal or extension thereof, 120 days after such renewal or extension)
and (ii) the date that is thirty (30) US Business Days (in the case of a Letter
of Credit to be issued for the account of a US Borrower) or thirty (30) UK
Business Days (in the case of a Letter of Credit to be issued for the account of
the UK Borrower) prior to the Maturity Date. All Existing Letters of Credit
shall be deemed Letter of Credits issued pursuant to the terms and conditions of
this Agreement to the extent that the Issuing Bank therefor has become a party
to this Agreement. Each Issuing Bank and Borrower shall amend, supplement or
otherwise modify each such Letter of Credit to the extent any of the terms and
conditions thereof are inconsistent with the terms and conditions of this
Agreement.

                     (d) Participations. By the issuance of a Letter of Credit
(or an amendment to a Letter of Credit increasing the amount thereof) for the
account of a US Borrower or the UK Borrower, as applicable, and without any
further action on the part of such Issuing Bank or the Lenders, the applicable
Issuing Bank hereby grants to each US Lender and UK Lender, respectively, and
each such Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Lender's Applicable US Percentage or Applicable
UK Percentage, respectively, of the aggregate amount available to be drawn under
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees to pay (i) to the US
Administrative Agent with respect to Letters of Credit issued for the account of
a US Borrower and (ii) to the UK Administrative Agent with respect to Letters of
Credit issued for the account of the UK Borrower, in either event for the
account of the relevant Issuing Bank, such Lender's Applicable Percentage of
each LC Disbursement made by the Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to such
Borrower for any reason. Each Lender acknowledges and agrees that its obligation
to acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.

                     (e) Reimbursement. If an Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the US Administrative Agent or UK
Administrative Agent, as applicable, an amount equal to such LC Disbursement not
later than 11:00 a.m., New York time or London time, as applicable, on the date
that such LC Disbursement is made, if the applicable Borrowing Agent shall have
received notice of such LC Disbursement prior to 9:00 a.m., New York time or
London time, as applicable, on such date, or, if such notice has not been
received by the applicable Borrowing Agent prior to such time on such date, then
not later than 11:00 a.m., New York time or London time, as applicable, on (i)
the Business Day that the applicable Borrowing Agent receives such notice, if
such notice is received prior to 9:00 a.m., New York time or London time, as
applicable, on the day of receipt, or (ii) the Business Day immediately
following the day that the applicable Borrowing Agent receives such notice, if
such notice is not received prior to such time on the day of receipt; provided
that, (x) with respect to Letters of Credit issued for the account of a US
Borrower, the US Borrowing Agent may, subject to the conditions to borrowing set
forth herein, request in accordance with Section 2.03(b) that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the respective Borrower's obligation to make such payment shall be
discharged and replaced by the resulting ABR Borrowing and (y) with respect to
Letters of Credit issued for the account of the UK Borrower, the UK Borrowing
Agent may, subject to the conditions to borrowing set forth herein, request in
accordance with Section 2.03(a) that such payment be financed with a UK
Revolving Loan consisting of a Eurocurrency Borrowing having an Interest Period
of one month in an equivalent amount and, to the extent so financed, the
respective Borrower's obligation to make such payment shall be discharged and
replaced by the resulting UK Revolving Loan. If the applicable Borrower fails to
make such payment when due, and no other Borrower makes such payment on its
behalf (provided, however, that the UK Borrower shall not make any payments on
behalf of any US Borrower) the US Administrative Agent or the UK Administrative
Agent, as applicable, shall notify each relevant Lender of the applicable LC
Disbursement, the payment then due from such Borrower in respect thereof and
such Lender's Applicable Percentage thereof. Promptly following receipt of such
notice, each Lender shall pay to the US Administrative Agent or UK
Administrative Agent, as applicable, its Applicable Percentage of the payment
then due from the relevant Borrower, in the same manner as provided in Section
2.06 with respect to Loans made by such Lender (and Section 2.06 shall apply,
mutatis mutandis, to the payment obligations of the Lenders), and the US
Administrative Agent or the UK Administrative Agent, as applicable, shall
promptly pay to the Issuing Bank the amounts so received by it from the Lenders.
Promptly following receipt by the US Administrative Agent or the UK
Administrative Agent of any payment from any Borrower pursuant to this
paragraph, the US Administrative Agent or the UK Administrative Agent, as
applicable, shall distribute such payment to the Issuing Bank or, to the extent
that Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Lender pursuant to this paragraph to reimburse an
Issuing Bank for any LC Disbursement (other than the funding of Revolving Loans
as contemplated in the proviso above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

                     (f) Obligations Absolute. Each Borrower's obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or any Loan Document, or any term or provision therein, (ii)
any draft or other document presented under a Letter of Credit proving to be
forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by the applicable Issuing
Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit, or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, such
Borrower's obligations hereunder. Neither the US Administrative Agent, the UK
Administrative Agent, the Lenders, nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the applicable Borrower to the extent of any
direct damages (as opposed to consequential damages, claims in respect of which
are hereby waived by each Borrower to the extent permitted by applicable law)
suffered by such Borrower that are caused by the Issuing Bank's failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the applicable Issuing Bank (as finally determined by a court of
competent jurisdiction), each of the Issuing Banks shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

                     (g) Disbursement Procedures. An Issuing Bank shall,
promptly following its receipt thereof, examine all documents purporting to
represent a demand for payment under a Letter of Credit. Such Issuing Bank shall
promptly notify the US Administrative Agent or the UK Administrative Agent, and
the US Borrowing Agent or UK Borrowing Agent, as applicable, by telephone
(confirmed by facsimile) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the applicable Borrower
of its obligation to reimburse the applicable Issuing Bank and the respective
Lenders with respect to any such LC Disbursement.

                     (h) Interim Interest. If the Issuing Bank in respect of a
Letter of Credit shall make any LC Disbursement under such Letter of Credit,
then, unless the relevant Borrower shall reimburse such LC Disbursement in full
on the date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that such Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
applicable Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.12(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.

                     (i) Replacement of the Issuing Bank. An Issuing Bank may be
replaced at any time by written agreement among the Borrowers, the US
Administrative Agent (with respect to Letters of Credit issued or to be issued
on behalf of the US Borrowers), the UK Administrative Agent (with respect to
Letters of Credit issued or to be issued on behalf of the UK Borrower), the
replaced Issuing Bank and the successor Issuing Bank. The US Administrative
Agent shall notify the Lenders of any such replacement of the Issuing Bank. At
the time any such replacement shall become effective, the applicable Borrower(s)
shall pay all unpaid fees accrued for the account of the replaced Issuing Bank
pursuant to Section 2.11(b). From and after the effective date of any such
replacement, (i) the successor Issuing Bank shall have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit to be issued thereafter and (ii) references herein to the term "Issuing
Bank" shall be deemed to refer to such successor or to any previous Issuing
Bank, or to such successor and all previous Issuing Banks, as the context shall
require. After the replacement of an Issuing Bank hereunder, the replaced
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

                     (j) US Cash Collateralization. If any Event of Default
shall occur and be continuing, on the Business Day that the US Borrowing Agent
receives notice from the US Administrative Agent or the Required US Lenders (or,
if the maturity of the Loans has been accelerated, US Lenders with US LC
Exposure representing greater than 51% of the total US LC Exposure) demanding
the deposit of cash collateral pursuant to this paragraph, the US Borrowing
Agent, on behalf of the US Borrowers, shall deposit in an account with the US
Administrative Agent, in the name of the US Administrative Agent and for the
benefit of the US Lenders (the US LC Collateral Account"), an amount in cash
equal to 105% of the US LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any US Borrower described in clause (h)
or (i) of Article VII. Such deposit shall be held by the US Administrative Agent
as collateral for the payment and performance of the Secured Obligations. The US
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the US Borrowers hereby
grant the US Administrative Agent a security interest in the US LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the US
Administrative Agent and at the US Borrower's risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the US
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrowers for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with US LC Exposure
representing greater than 51% of the total US LC Exposure), be applied to
satisfy other Secured Obligations. If any US Borrower is required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the applicable Borrower within three Business Days after all such Defaults
have been cured or waived.

                     (k) UK Cash Collateralization. If any Event of Default
shall occur and be continuing, on the Business Day that the UK Borrowing Agent
receives notice from the UK Administrative Agent or the Required Lenders (or, if
the maturity of the Loans has been accelerated, Lenders with UK LC Exposure
representing greater than 51% of the total UK LC Exposure) demanding the deposit
of cash collateral pursuant to this paragraph, the UK Borrower shall deposit in
an account with the UK Administrative Agent, in the name of the UK
Administrative Agent and for the benefit of the Lenders (the "UK LC Collateral
Account"), an amount in cash equal to 105% of the LC Exposure as of such date
plus accrued and unpaid interest thereon; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due and payable, without demand or other notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in clause (h) or (i) of Article VII. Such deposit shall be
held by the UK Administrative Agent as collateral for the payment and
performance of the Secured Obligations due and owing from the UK Borrower. The
UK Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrower hereby grants
the UK Administrative Agent a security interest in the LC Collateral Account.
Other than any interest earned on the investment of such deposits, which
investments shall be made at the option and sole discretion of the UK
Administrative Agent and at the Borrower's risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the UK
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the UK Borrower for the UK LC Exposure at such time or, if the maturity of the
Loans has been accelerated (but subject to the consent of Lenders with UK LC
Exposure representing greater than 51% of the total UK LC Exposure), be applied
to satisfy other Secured Obligations. If the UK Borrower is required to provide
an amount of cash collateral hereunder as a result of the occurrence of an Event
of Default, such amount (to the extent not applied as aforesaid) shall be
returned to the UK Borrower within three Business Days after all such Defaults
have been cured or waived.

           SECTION 2.06. Funding of Borrowings.

                     (a) Each US Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 11:00 a.m., New York time, to the account of the US Administrative
Agent most recently designated by it for such purpose by notice to the US
Lenders in an amount equal to such Lender's Applicable US Percentage. The US
Administrative Agent will make such Loans available to the respective US
Borrower by promptly crediting the amounts so received, in like funds, to the
applicable Domestic Funding Account; provided that (x) US Revolving Loans made
to finance the reimbursement of (i) a US LC Disbursement as provided in Section
2.05(e) shall be remitted by the US Administrative Agent to the applicable
Issuing Bank and (ii) a Protective US Advance shall be retained by the US
Administrative Agent and (y) not later than 2:00 p.m. New York time on each
Business Day the US Administrative Agent shall, subject to the conditions of
this Agreement (but without the requirement of a Borrowing Request), make
available to the US Borrowers, by a credit to the applicable Domestic Funding
Accounts, the proceeds of an ABR Borrowing to the extent necessary to pay items
to be drawn on the Controlled Disbursement Accounts that day.

                     (b) Each UK Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 11:00 a.m., London time, to the account of the UK Administrative Agent
most recently designated by it for such purpose by notice to the UK Lenders in
an amount equal to such Lender's Applicable UK Percentage, and in the Optional
Currency then specified by the UK Administrative Agent. The UK Administrative
Agent will make such Loans available to the UK Borrower by promptly crediting
the amounts so received, in like funds, to the applicable UK Funding Account;
provided that UK Revolving Loans made to finance the reimbursement of (i) a UK
LC Disbursement as provided in Section 2.05(e) shall be remitted by the UK
Administrative Agent to the applicable Issuing Bank and (ii) a Protective
Advance shall be retained by the UK Administrative Agent.

                     (c) Notwithstanding anything to the contrary contained in
Section 2.06(a) hereof, commencing with the first Business Day following the
Effective Date, each borrowing of US Revolving Loans shall be advanced by the US
Administrative Agent and each payment by any US Borrower on account of US
Revolving Loans shall be applied first to those US Revolving Loans made by the
US Administrative Agent. On or before 1:00 p.m., New York time, on each
Settlement Date commencing with the first Settlement Date following the
Effective Date, the US Administrative Agent and the US Lenders shall make
certain payments as follows: (I) if the aggregate amount of new US Revolving
Loans made by the US Administrative Agent during the preceding Week (if any)
exceeds the aggregate amount of repayments applied to outstanding US Revolving
Loans during such preceding Week, then each US Lender shall, upon notice of such
amount from US Administrative Agent with the US Administrative Agent using its
good-faith efforts to give such notice on or before 11:00 A.M. New York time on
such Settlement Date (it being understood that the failure of US Administrative
Agent to give such notice within the applicable time constraints shall not
relieve any US Lender from providing such payments as required herein), provide
the US Administrative Agent with funds in an amount equal to its Applicable US
Percentage of the difference between (w) such US Revolving Loans and (x) such
repayments and (II) if the aggregate amount of repayments applied to outstanding
US Revolving Loans during such Week exceeds the aggregate amount of new US
Revolving Loans made during such Week, then the US Administrative Agent shall
provide each US Lender with its Applicable US Commitment Percentage of the
difference between (y) such repayments and (z) such US Revolving Loans.

                     (d) Each US Lender shall be entitled to earn interest on
outstanding US Revolving Loans which it has funded at the rates herein provided,
from the time it has funded through the date it has been repaid to such US
Lender.

                     (e) Notwithstanding anything to the contrary contained in
Sections 2.06 (b) hereof, commencing with the first Business Day following the
Effective Date, each borrowing of UK Revolving Loans shall be advanced by the UK
Administrative Agent and each payment by the UK Borrower on account of UK
Revolving Loans shall be applied first to those UK Revolving Loans made by the
UK Administrative Agent. On or before 11:00 a.m., London time, on each
Settlement Date commencing with the first Settlement Date following the
Effective Date, the UK Administrative Agent and the UK Lenders shall make
certain payments as follows: (I) if the aggregate amount of new UK Revolving
Loans made by the UK Administrative Agent during the preceding Week (if any)
exceeds the aggregate amount of repayments applied to outstanding UK Revolving
Loans during such preceding Week, then each UK Lender shall, upon notice of such
amount from UK Administrative Agent (with the UK Administrative Agent providing
such notice prior to 5:00 P.M. London time on the day immediately prior to such
Settlement Date), provide the UK Administrative Agent with funds in an amount
equal to its Applicable UK Percentage of the difference between (w) such UK
Revolving Loans and (x) such repayments and (II) if the aggregate amount of
repayments applied to outstanding UK Revolving Loans during such Week exceeds
the aggregate amount of new UK Revolving Loans made during such Week, then the
UK Administrative Agent shall provide each UK Lender with its Applicable UK
Commitment Percentage of the difference between (y) such repayments and (z) such
UK Revolving Loans.

                     (f) Each UK Lender shall be entitled to earn interest on
outstanding UK Revolving Loans which it has funded at the rates herein provided,
from the time it has funded through the date it has been repaid to such UK
Lender.

                     (g) Unless the US Administrative Agent shall have received
notice from a US Lender prior to the proposed date of any US Borrowing that such
Lender will not make available to the US Administrative Agent such Lender's
share of such Borrowing, the US Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
applicable US Borrower a corresponding amount. If such amount is made available
to the US Administrative Agent on a date after a Settlement Date, then the
applicable US Lender and US Borrower severally agree to pay to the US
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such US Borrower to but excluding the date of payment to the US
Administrative Agent, at (i) in the case of such Lender, the greater of the
Federal Funds Effective Rate and a rate determined by the US Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of a US Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the US Administrative Agent, then such amount
shall constitute such Lender's Loan included in such Borrowing.

                     (h) Unless the UK Administrative Agent shall have received
notice from a UK Lender prior to the proposed date of any UK Borrowing that such
Lender will not make available to the UK Administrative Agent such Lender's
share of such Borrowing, the UK Administrative Agent may assume that such UK
Lender has made such share available on such date in accordance with paragraph
(b) of this Section and may, in reliance upon such assumption, make available to
the UK Borrower a corresponding amount. If such amount is made available to the
UK Administrative Agent on a date after a Settlement Date, then the applicable
UK Lender and UK Borrower severally agree to pay to the UK Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the UK Borrower
to but excluding the date of payment to the UK Administrative Agent, at (i) in
the case of such UK Lender, the rate determined by the UK Administrative Agent
in good faith in accordance with banking industry practice on interbank
compensation or (ii) in the case of the UK Borrower, the interest rate
applicable to Eurocurrency Loans bearing interest at the Alternate Eurocurrency
Base Rate. If such UK Lender pays such amount to the UK Administrative Agent,
then such amount shall constitute such Lender's Loan included in such Borrowing.

           SECTION 2.07. Interest Elections.

                     (a) Each Borrowing initially shall be of the Type specified
in the applicable Borrowing Request and, in the case of a Eurocurrency Borrowing
bearing interest at the Adjusted LIBO Rate, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the applicable
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurocurrency Borrowing bearing interest at
the Adjusted LIBO Rate, may elect Interest Periods therefor, all as provided in
this Section. Such Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing.

                     (b) To make an election pursuant to this Section, the
applicable Borrowing Agent shall notify the US Administrative Agent or the UK
Administrative Agent, as applicable, of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if such Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the US Administrative Agent (or UK Administrative Agent, as
applicable) of a written Interest Election Request in a form approved by the US
Administrative Agent (or UK Administrative Agent, as applicable) and signed by
such Borrowing Agent.

                     (c) Each telephonic and written Interest Election Request
shall specify the following information in compliance with Section 2.02:

           (i) the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing);

          (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

          (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and

          (iv) if the resulting Borrowing is a Eurocurrency Borrowing bearing
interest at the Adjusted LIBO Rate, the Interest Period to be applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of the term "Interest Period".


If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then (x) in the case of a US Borrower, such US
Borrower shall be deemed to have selected an Interest Period of one month's
duration and (y) in the case of the UK Borrower, the UK Borrower shall be deemed
to have requested a Eurocurrency Borrowing bearing interest at the Alternate
Eurocurrency Base Rate.

                     (d) Promptly following receipt of an Interest Election
Request, the US Administrative Agent (or UK Administrative Agent, as applicable)
shall advise each applicable US Lender or UK Lender of the details thereof and
of such Lender's portion of each resulting Borrowing.

                     (e) If the applicable Borrowing Agent fails to deliver a
timely Interest Election Request with respect to a Eurocurrency Borrowing
bearing interest at the Adjusted LIBO Rate prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of the Interest Period applicable thereto (x) each
Eurocurrency Borrowing which is a US Borrowing shall be converted to an ABR
Borrowing and (y) each Eurocurrency Borrowing which is a UK Borrowing shall be
converted to or continued as a Eurocurrency Borrowing with an Interest Period of
one month or a Eurocurrency Borrowing bearing interest at the Alternate
Eurocurrency Base Rate, as determined by the UK Administrative Agent in its
discretion. Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and either (i) the US Administrative
Agent, at the request of the Required US Lenders, so notifies the US Borrowing
Agent or (ii) the UK Administrative Agent, at the request of the Required UK
Lenders, so notifies the UK Borrowing Agent, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurocurrency Borrowing and (ii) unless repaid, (x) each
Eurocurrency US Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto and (y) each UK Borrowing shall be
limited to Interest Periods of one month or be Eurocurrency Borrowings bearing
interest at the Alternate Eurocurrency Base Rate, as determined by the UK
Administrative Agent in its discretion.

           SECTION 2.08. Termination, Increase, or Reduction of Commitments.

                     (a) Unless previously terminated, all Commitments shall
terminate on the Maturity Date.

                     (b) SYX may at any time terminate the Commitments upon (i)
the payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the US Administrative Agent (and/or the
UK Administrative Agent, as then determined by the US Administrative Agent) of a
cash deposit (or at the discretion of the US Administrative Agent a back up
standby letter of credit satisfactory to the US Administrative Agent and the UK
Administrative Agent) equal to 105% of the LC Exposure as of such date), (iii)
the payment in full of the accrued and unpaid fees, including applicable
Prepayment Fee (if any), and (iv) the payment in full of all reimbursable
expenses and other Obligations together with accrued and unpaid interest
thereon. It being understood and agreed that SYX may only terminate the US
Revolving Commitments so long as at the same time SYX is terminating the UK
Revolving Commitments.

                     (c) SYX or the UK Borrower may at any time terminate the UK
Revolving Commitments upon (i) the payment in full of all outstanding UK
Revolving Loans, together with accrued and unpaid interest thereon and on any
Letters of Credit issued on behalf of the UK Borrower, (ii) the cancellation and
return of all outstanding Letters of Credit issued on behalf of the UK Borrower
(or alternatively, with respect to each such Letter of Credit, the furnishing to
the UK Administrative Agent of a cash deposit (or at the discretion of the UK
Administrative Agent a back up standby letter of credit satisfactory to the UK
Administrative Agent) equal to 105% of the UK LC Exposure as of such date),
(iii) the payment in full of the accrued and unpaid fees, including applicable
Prepayment Fee (if any), and (iv) the payment in full of all reimbursable
expenses and other Obligations (other than US Obligations) together with accrued
and unpaid interest thereon.

                     (d) (1) The Borrowers may at any time, by written notice to
the Administrative Agents, request that the Administrative Agents increase the
Total Revolving Commitment (apportioned on a pro rata basis between US Revolving
Commitment and UK revolving Commitment)(a "Revolver Increase") by (i) adding one
or more new lenders to the revolving credit facility under this Agreement (each
a "New Lender") who wish to participate in such Revolver Increase and/or (ii)
increasing the Commitments of one or more Lenders party to this Agreement who
wish to participate in such Revolver Increase; provided, however, that (x) the
Borrowers may only add a New Lender if, and only to the extent, there is
insufficient participation on behalf of the existing Lenders, (w) no Default
shall have occurred and be continuing as of the date of such request or as of
the effective date of such Revolver Increase (the "Increase Date") or shall
occur as a result thereof, (x) any New Lender that becomes party to this
Agreement pursuant to this Section 2.08(d) shall satisfy the requirements of
Section 9.04(b) hereof and shall be acceptable to the Administrative Agents and
consented to by the Borrowers and (y) the other conditions set forth in this
Section 2.08(d) are satisfied. The Administrative Agents shall use commercially
reasonable efforts to arrange for the syndication of any Revolver Increase. The
Administrative Agents shall promptly inform the Lenders of any such request made
by the Borrowers. The aggregate amount of Revolver Increases shall not exceed
$30,000,000 and no single such Revolver Increase shall be for an amount less
than $5,000,000.

                     (2) On each Increase Date, (i) each New Lender that has
chosen to participate in such Revolver Increase shall, subject to the conditions
set forth in Section 2.08(d)(1) hereof, become a Lender party to this Agreement
as of such Increase Date and shall have a Commitment in an amount equal to its
share of the Revolver Increase and (ii) each Lender that has chosen to increase
its Commitment pursuant to this Section 2.08(d) will have its Commitment
increased by the amount of its share of the Revolver Increase as of such
Increase Date; provided, however, that the Administrative Agent shall have (y)
received from the Borrowers all out-of-pocket costs and expenses incurred by the
Administrative Agents or any Lender in connection with such Revolver Increase,
including pursuant to Section 2.15 hereof, and (z) received on or before such
Increase Date the following, each dated such date:

          (i) certified copies of resolutions of the governing body of each
Borrower approving the Revolver Increase and the corresponding modifications, if
any, to the Loan Documents required under subclause (vi) below, together with a
certificate of each Borrower certifying that there have been no changes to the
constitutive documents of such Borrower since the Effective Date, or if there
have been changes, copies certified by such Borrower of all such changes;

          (ii) an assumption agreement from each New Lender participating in the
Revolver Increase, if any, in form and substance satisfactory to the
Administrative Agent (each, an "Assumption Agreement"), duly executed by such
New Lender, the Administrative Agents and the Borrowers;

          (iii) confirmation from each Lender participating in the Revolver
Increase of the increase in the amount of its Commitment, in form and substance
satisfactory to the Administrative Agents;

          (iv) a certificate of SYX certifying that no Default or Event of
Default shall have occurred and be continuing or shall occur as a result of such
Revolver Increase;

          (v) a certificate of SYX certifying that the representations and
warranties made by each Borrower herein and in the other Loan Documents are true
and complete in all material respects with the same force and effect as if made
on and as of such date (or, to the extent any such representation or warranty
specifically relates to an earlier date, such representation or warranty is true
and complete in all material respects as of such earlier date);

          (vi) supplements or modifications to the Loan Documents and such
additional Loan Documents, including any new Notes to New Lenders and
replacement Notes to Lenders that agree to participate in such Revolver
Increase, that the Administrative Agents reasonably deem necessary in order to
document such Revolver Increase and otherwise assure and give effect to the
rights of the Administrative Agents and the Lenders in the Loan Documents; and

          (vii) such other documents, instruments and information as the
Administrative Agents or their counsel shall reasonably deem necessary in
connection with the Revolver Increase.


                     (3) On each Increase Date, upon fulfillment of the
conditions set forth in this Section 2.08(d), the Administrative Agents shall
(i) effect a settlement of all outstanding Loans among the Lenders that will
reflect the adjustments to the Commitments of the Lenders as a result of the
Revolver Increase and (ii) notify the Lenders, any New Lenders participating in
the Revolver Increase and the Borrowers, on or before noon (New York City time),
by telecopier or telex, of the occurrence of the Revolver Increase to be
effected on such Increase Date.

                     (e) The US Borrowing Agent may from time to time reduce the
US Revolving Commitments; provided that (i) each reduction of the US Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000, (ii) at the time of the reduction of the US Revolving
Commitments the UK Borrower shall request a pro rata reduction of the UK
Revolving Commitments (unless the UK revolving Commitments had been previously
terminated or the UK Revolving Commitments then outstanding exceed the amount of
the reduction of the US Revolving Commitments in which case the UK Borrower
shall request that the UK Revolving Commitments be terminated) and (iii) the US
Borrowing Agent shall not reduce the US Revolving Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the sum of the Revolving Exposures would exceed the lesser of the
total Revolving Commitments and the Borrowing Base Availability.

                     (f) The UK Borrowing Agent may from time to time reduce the
Revolving Commitments; provided that (i) each reduction of the UK Revolving
Commitments shall be in an amount that is an integral multiple of $5,000,000 and
not less than $10,000,000 and (ii) the UK Borrowing Agent shall not reduce the
UK Revolving Commitments if, after giving effect to any concurrent prepayment of
the Revolving Loans in accordance with Section 2.10, the sum of the Revolving
Exposures would exceed the lesser of the total Revolving Commitments and the
Borrowing Base Availability.

                     (g) The applicable Borrowing Agent shall notify the
Administrative Agents of any election to terminate or reduce the Commitments
under paragraph (b), (c), (e) or (f) of this Section or increase under paragraph
(d) at least three Business Days prior to the effective date of such
termination, reduction or increase, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative
Agents shall advise the Lenders of the contents thereof. Each notice delivered
by a Borrowing Agent pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by a Borrowing Agent
may state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by such Borrowing (by
notice to the Administrative Agents on or prior to the specified effective date)
if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

           SECTION 2.09. Repayment and Amortization of Loans; Evidence of Debt.

                     (a) Each US Borrower hereby unconditionally promises to pay
(i) to the US Administrative Agent for the account of each US Lender the then
unpaid principal amount of each US Revolving Loan on the Maturity Date, and (ii)
to the US Administrative Agent the then unpaid amount of each Protective US
Advance on the earlier of the Maturity Date and demand by the US Administrative
Agent.

                     (b) The UK Borrower hereby unconditionally promises to pay
(i) to the UK Administrative Agent for the account of each UK Lender the then
unpaid principal amount of each UK Revolving Loan on the Maturity Date, and (ii)
to the UK Administrative Agent the then unpaid amount of each Protective UK
Advance on the earlier of the Maturity Date and demand by the UK Administrative
Agent.

                     (c) From and after either (x) the occurrence and
continuance of an Event of Default or (y) at the discretion of the US
Administrative Agent, the occurrence of any other Full Cash Dominion Event, on
each US Business Day, at or before 11:00 a.m., New York time, the US
Administrative Agent shall apply all immediately available funds credited to the
Collection Account, as defined in the Security Agreement, first to prepay any
Protective US Advances that may be outstanding, second to prepay the US
Revolving Loans and third to cash collateralize outstanding US LC Exposure. On
each UK Business Day, at or before 11:00 a.m., London time, the UK
Administrative Agent shall, subject to Section 5.17, apply all immediately
available funds credited to the Collection Account, number 77503602, maintained
with the UK Administrative Agent in Sterling (or such other Collection Account
as may be opened for such purchase by the UK Administrative Agent), first to
prepay any Protective UK Advances that may be outstanding and second to prepay
the UK Revolving Loans and third to cash collateralize outstanding UK LC
Exposure. Notwithstanding the foregoing, at any time when an Event of Default is
not continuing, the applicable Administrative Agent may, in its sole discretion,
either (i) waive the requirement for cash collateralization or (ii) release to
the applicable Borrower, within three Business Days after such Borrower shall
request a release of such funds from the cash collateral account, funds
previously credited to cash collateralize outstanding US LC Exposure or UK LC
Exposure.

                     (d) Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of each Borrower to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

                     (e) Each of the US Administrative Agent and the UK
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each US Revolving Loan made hereunder (in the case of the US
Administrative Agent) and UK Revolving Loan (in the case of the UK
Administrative Agent), the Class and Type thereof and the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from each Borrower to each relevant Lender
hereunder and (iii) the amount of any sum received by the US Administrative
Agent hereunder for the account of the respective Lenders and each respective
Lender's share thereof.

                     (f) The entries made in the accounts maintained pursuant to
paragraph (d) or (e) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or either Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of any
Borrower to repay its Loans in accordance with the terms of this Agreement.

                     (g) Any Lender may request that Loans made by it to any
Borrower or Borrowers be evidenced by a promissory note ("Notes"). In such
event, each of the applicable Borrowers shall prepare, execute and deliver to
such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the US Administrative Agent or UK Administrative Agent, as
applicable. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

           SECTION 2.10. Prepayment of Loans.

                     (a) The Borrowers shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with paragraph (e) of this Section.

                     (b) In the event and on such occasion that the total US
Revolving Exposure exceeds the lesser of (A) the aggregate US Revolving
Commitments or (B) the US Borrowing Base, the US Borrowers shall prepay the US
Revolving Loans and/or US LC Exposure in an aggregate amount equal to such
excess. In the event and on such occasion that the total UK Revolving Exposure
exceeds the lesser of (A) the aggregate UK Revolving Commitments or (B) the UK
Borrowing Base, the UK Borrower shall prepay the UK Revolving Loans and/or UK LC
Exposure in an aggregate amount equal to such excess.

                     (c) In the event and on each occasion that any Net Proceeds
are received by or on behalf of SYX or any other Loan Party in respect of any
Prepayment Event, the Borrowers shall, immediately after such Net Proceeds are
received by SYX or any other Loan Party, prepay the Obligations as set forth in
Section 2.10(e) below in an aggregate amount equal to 100% of such Net Proceeds,
provided that, in the case of any event described in clause (a) or (b) of the
definition of the term "Prepayment Event", if SYX shall deliver to the
Administrative Agents a certificate of a Financial Officer to the effect that
the applicable Loan Parties intend to apply the Net Proceeds from such event (or
a portion thereof specified in such certificate), within 45 days after receipt
of such Net Proceeds, to acquire (or replace or rebuild) Real Property,
Equipment or other tangible assets (excluding Inventory) to be used in the
business of the Loan Parties, and certifying that no Default has occurred and is
continuing, then either (i) so long as a Full Cash Dominion Event has not
occurred, no prepayment shall be required pursuant to this paragraph in respect
of the Net Proceeds specified in such certificate or (ii) if a Full Cash
Dominion Event has occurred, if the Net Proceeds specified in such certificate
are to be applied by (A) the applicable US Borrower, then such Net Proceeds
shall be applied by the US Administrative Agent to reduce the outstanding
principal balance of the US Revolving Loans (without a permanent reduction of
the US Revolving Commitment) and upon such application, the US Administrative
Agent shall establish a Reserve against the US Borrowing Base in an amount equal
to the amount of such proceeds so applied, (B) the UK Borrower, then such Net
Proceeds shall be applied by the UK Administrative Agent to reduce the
outstanding principal balance of the UK Revolving Loans (without a permanent
reduction of the UK Revolving Commitment) and upon such application, the UK
Administrative Agent shall establish a Reserve against the UK Borrowing Base in
an amount equal to the amount of such proceeds so applied and (C) any Loan Party
that is not a Borrower, then such Net Proceeds shall be deposited in a cash
collateral account and in either case, thereafter, such funds shall be made
available to the applicable Loan Party as follows:

                                (1) the applicable Borrower shall request a
Revolving Loan (specifying that the request is to use Net Proceeds pursuant to
this Section) or the applicable Loan Party shall request a release from the cash
collateral account be made in the amount needed;

                                (2) so long as the conditions set forth in
Section 4.02 have been met, the applicable Lenders shall make such Revolving
Loan or the applicable Administrative Agent shall release funds from the cash
collateral account; and

                                (3) in the case of Net Proceeds applied against
a Revolving Loan, the Reserve established with respect to such proceeds shall be
reduced by the amount of such Revolving Loan;

provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 45-day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied; provided, further that the Borrowers shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) Real Property,
Equipment or other tangible assets (excluding inventory) with respect to Net
Proceeds in any fiscal year in an aggregate amount in excess of $500,000.

                     (d) All such amounts pursuant to Section 2.10(c) shall be
applied, first to prepay any Protective Advances that may be outstanding with
respect to the applicable Borrower, second to prepay the Revolving Loans due and
owing from such applicable Borrower without a corresponding reduction in the
Revolving Commitment and third to cash collateralize outstanding LC Exposure
with respect to such Borrower. If the precise amount of insurance or
condemnation proceeds allocable to Inventory as compared to Equipment, Fixtures
and Real Property is not otherwise determined, the allocation and application of
those proceeds shall be determined by the US Administrative Agent, in its
Permitted Discretion. Notwithstanding the foregoing, at any time when an Event
of Default is not continuing, the applicable Administrative Agent may, in its
sole discretion, either (i) waive the requirement for cash collateralization or
(ii) release to the applicable Borrower, within three Business Days after such
Borrower shall request a release of such funds from the cash collateral account,
funds previously credited thereto.

                     (e) SYX shall notify the applicable Administrative Agent by
telephone (confirmed by facsimile) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Borrowing, not later than 10:00 a.m., New York
time, three Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 10:00 a.m., New York time, one
Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.08, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.08. Promptly following receipt of any such notice relating to a
Borrowing, the applicable Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Class and Type as provided in Section 2.02. Each prepayment of a Borrowing shall
be applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.12.

          SECTION 2.11. Fees.

                     (a) Each US Borrower agrees to pay to the US Administrative
Agent for the account of each US Lender, and the UK Borrower agrees to pay to
the UK Administrative Agent for the account of each UK Lender, a commitment fee,
which shall accrue at the rate of three eighths of one percent (0.375%) on the
average daily amount of the Available Revolving US Commitment and Available
Revolving UK Commitment, respectively, of such Lender during the period from and
including the Effective Date to but excluding the date on which such Commitments
terminate. Accrued commitment fees shall be payable in arrears on the last day
of each March, June, September and December and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).

                     (b) Each of the Borrowers agrees to pay (i) to the US
Administrative Agent for the account of each US Lender, and to the UK
Administrative Agent for the account of each UK Lender, a participation fee with
respect to its participations in Letters of Credit issued for the account of
each US Borrower or the UK Borrower, respectively, which shall accrue at a rate
equal to the Applicable Rate for Eurocurrency Loans on the average daily amount
of such Lender's US LC Exposure and/or UK LC Exposure, as applicable, during the
period from and including the Effective Date to but excluding the later of the
Maturity Date with respect to such Lender and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the respective Issuing Bank a
fronting fee, which shall accrue at the rate of one quarter of one-percent
(0.25%) per annum on the average daily amount of the US LC Exposure and/or UK LC
Exposure, as applicable, ring the period from and including the Effective Date
to but excluding the later of the Maturity Date and the date on which there
ceases to be any LC Exposure, as well as the Issuing Bank's standard fees with
respect to the issuance, amendment, renewal or extension of any Letter of Credit
or processing of drawings thereunder. Participation fees and fronting fees
accrued through and including the last day of each calendar month shall be
payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

                     (c) Each US Borrower agrees to pay to the US Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the US Administrative Agent. The
UK Borrower agrees to pay to the UK Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the UK Administrative Agent.

                     (d) All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the US Administrative Agent or the UK
Administrative Agent, as applicable, or to the Issuing Bank, in the case of fees
payable to it, for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.

           SECTION 2.12. Interest.

                     (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate US Base Rate or the Alternative Eurocurrency Base
Rate, as the case may be, plus the Applicable Rate.

                     (b) The Loans comprising each Eurocurrency Borrowing shall
bear interest at the applicable Adjusted LIBO Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate.

                     (c) Each Protective US Advance shall bear interest at the
Alternate US Base Rate plus the Applicable Rate plus 2%. Each Protective UK
Advance shall bear interest at the Adjusted LIBO Rate for an Interest Period of
one month plus the Applicable Rate plus 2%.

                     (d) Notwithstanding the foregoing, during the occurrence
and during the continuance of an Event of Default, all Loans shall bear interest
at 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section.

                     (e) Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (d) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan of any Lender (other than a prepayment of an ABR
Revolving Loan prior to the end of the Availability Period with respect to such
Lender), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurocurrency Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

                     (f) All interest hereunder shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The applicable Alternate
US Base Rate, Alternate Eurocurrency Base Rate or Adjusted LIBO Rate shall be
determined by an Administrative Agent, and such determination shall be
conclusive absent manifest error.

          SECTION 2.13. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurocurrency Borrowing:

                     (a) the US Administrative Agent and/or the UK
Administrative Agent, as applicable, determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or

                     (b) the US Administrative Agent and/or the UK
Administrative Agent, as applicable, is advised by the Required US Lenders
and/or Required UK Lenders, respectively, that the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (or Lender) of making or maintaining
their Loans (or its Loan) included in such Borrowing for such Interest Period;

then the US Administrative Agent and/or the UK Administrative Agent, as
applicable, shall give notice thereof to the US Borrowing Agent and the UK
Borrowing Agent, respectively, and the affected Lenders by telephone or
facsimile as promptly as practicable thereafter and, until the US Administrative
Agent and/or the UK Administrative Agent, as applicable, notifies such Borrowing
Agent and Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
shall be ineffective, and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, such Borrowing shall be made as an ABR Borrowing.

           SECTION 2.14. Increased Costs.

                     (a) If any Change in Law shall:

          (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Alternate Eurocurrency Base Rate) or the UK
Mandatory Costs; or

          (ii) impose on any Lender or any Issuing Bank or the London interbank
market any other condition affecting this Agreement, any Loans made by such
Lender or any Letter of Credit or participation therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) or to increase the cost to such Lender or the Issuing Bank
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender or the Issuing Bank
hereunder (whether of principal, interest or otherwise), then the US Borrowers
(if such Lender or Issuing Bank is a US Lender or Issuing Bank in the United
States) or the UK Borrower (if such Lender or Issuing Bank is a UK Lender or
Issuing Bank in the United Kingdom) will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank, as the case may be, for such additional costs
incurred or reduction suffered.

                     (b) If any Lender or the Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender's or the Issuing Bank's capital or on
the capital of such Lender's or the Issuing Bank's holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or such Issuing Bank or such
Lender's or such Issuing Bank's holding company could have achieved but for such
Change in Law (taking into consideration such Lender's or the Issuing Bank's
policies and the policies of such Lender's or the Issuing Bank's holding company
with respect to capital adequacy), then from time to time the US Borrowers (if
such Lender or Issuing Bank is a US Lender or an Issuing Bank in the United
States or the UK Borrower (if such Lender or Issuing Bank is a UK Lender or an
Issuing Bank in the United Kingdom) will pay to such Lender or the Issuing Bank,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Issuing Bank or such Lender's or such Issuing Bank's holding
company for any such reduction suffered.

                     (c) A certificate of a Lender or any Issuing Bank setting
forth the amount or amounts necessary to compensate such Lender or Issuing Bank
or its holding company, as the case may be, as specified in paragraph (a) or (b)
of this Section shall be delivered to the affected Borrowing Agent and shall be
conclusive absent manifest error. The US Borrowers or the UK Borrower, as
applicable, shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within 10 days after receipt
thereof.

                     (d) Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Bank's right to demand such
compensation; provided that neither the US Borrowers nor the UK Borrower shall
be required to compensate a Lender or the Issuing Bank pursuant to this Section
for any increased costs or reductions incurred more than 270 days prior to the
date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender's or the Issuing Bank's intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

          SECTION 2.15. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurocurrency Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.08(g) or 2.10(e) and is revoked in accordance therewith), or
(d) the assignment of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by a Borrower
pursuant to Section 2.18, then, in any such event, such Borrower shall
compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurocurrency Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the Eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the relevant Borrower and shall be conclusive
absent manifest error. The relevant Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

           SECTION 2.16. Taxes.

                     (a) Any and all payments by or on account of any obligation
of any Borrower hereunder or under any other Loan Document shall be made free
and clear of and without deduction for any Indemnified Taxes or Other Taxes;
provided that if the Borrower shall be required to deduct any Indemnified Taxes
or Other Taxes from such payments, then (i) the sum payable shall be increased
as necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agents, the Lenders or Issuing Bank (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made, (ii)
the Borrower shall make such deductions and (iii) the Borrower shall pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law. If any Indemnified Taxes are required to be deducted in respect
of any payment made to a Lender as a result of the application of Section 2.22
(including any payment made by a Lender to another Lender in respect of that
Lender's participating interest pursuant to Section 2.22(b)), the applicable US
Borrower (in the case of Indemnified Taxes required to be deducted by the United
States or any political subdivision thereof) or the UK Borrower (in the case of
Indemnified Taxes required to be deducted by the United Kingdom or any political
subdivision thereof) shall pay an additional amount so that after making all the
required deductions, including deductions applicable to additional amounts
required under this Section 2.16(a), such Lender shall receive an amount equal
to the sum it would have received had no such deductions been made.

                     (b) In addition, each Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law.

                     (c) Each US Borrower shall indemnify the US Administrative
Agent, each US Lender and the Issuing Bank, and the UK Borrower shall indemnify
the UK Administrative Agent, each UK Lender and the Issuing Bank, within 10 days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by such US Administrative Agent or UK Administrative Agent,
such Lender or the Issuing Bank, as the case may be, on or with respect to any
payment by or on account of any obligation of each Borrower hereunder (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to a Borrower by a Lender or Issuing Bank, or by
the US Administrative Agent (or UK Administrative Agent) on its own behalf or on
behalf of a Lender or the Issuing Bank, shall be conclusive absent manifest
error.

                     (d) As soon as practicable after any payment of Indemnified
Taxes or Other Taxes by the Borrower to a Governmental Authority, such Borrower
shall deliver to the US Administrative Agent and/or the UK Administrative Agent,
as applicable, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to such
US Administrative Agent or UK Administrative Agent.

                     (e) Any Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which such
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to such Borrower (with a
copy to the US Administrative Agent or the UK Administrative Agent, as
applicable), at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by such Borrower as will permit such payments to be made without
withholding or at a reduced rate, provided that such Lender has received written
notice from such Borrower advising it of the availability of such exemption or
reduction and supplying all applicable documentation.

                     (f) If the US Administrative Agent, the UK Administrative
Agent or a Lender determines, in its sole discretion, that it has received a
refund from a Governmental Authority of any Taxes or Other Taxes as to which it
has been indemnified by a Borrower or with respect to which a Borrower has paid
additional amounts pursuant to this Section 2.16, it shall promptly notify such
Borrower of the availability of such refund claim and shall, within 30 days
after receipt of a request by such Borrower, make a claim to such Governmental
Authority for such refund at such Borrower's expense. If the US Administrative
Agent, UK Administrative Agent or any Lender or Issuing Bank receives a refund
(including pursuant to a claim for a refund made pursuant to the preceding
sentence) in respect of Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Borrower in which such Borrower has paid additional amounts
pursuant to this Section 2.16, it shall within 30 days from the date of such
receipt pay over such refund to such Borrower (but only to the extent of
indemnity payments made, or additional amounts paid, by such Borrower under this
Section 2.16 with respect to Indemnified Taxes or Other Taxes giving rise to
such refund), net of all out of pocket expenses of such US Administrative Agent,
UK Administrative Agent, Lender or Issuing Bank and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that such Borrower, upon the request of the
applicable US Administrative Agent, UK Administrative Agent, Lender or Issuing
Bank, agrees to repay the amount paid over to such Borrower (plus penalties,
interest and other charges, including the reasonable fees and expenses of the US
Administrative Agent and UK Administrative Agent) to such US Administrative
Agent, UK Administrative Agent, Lender or Issuing Bank if such US Administrative
Agent, UK Administrative Agent, Lender or Issuing Bank is required to repay such
refund to such Governmental Authority.

                     (g) Without prejudice to the survival of any other
agreement contained herein, the agreements and obligations contained in this
Section 2.16 shall survive the payment in full of the principal of and interest
on all Loans and LC Disbursements made hereunder.

                     (h) Nothing contained in this Section 2.16 shall require
the US Administrative Agent, the UK Administrative Agent, any Lender or any
Issuing Bank to make available any of its tax returns (or any other information
that it deems, in its sole discretion, to be confidential or proprietary).

           SECTION 2.17. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.

                     (a) Each Borrower shall make each payment required to be
made by it hereunder or under any other Loan Document (whether of principal,
interest, fees, reimbursement of LC Disbursements, or of amounts payable under
Section 2.14, 2.15 or 2.16, or otherwise) prior to the time expressly required
hereunder or under such other Loan Document for such payment (or, if no such
time is expressly required, prior to 12:00 noon, New York City time, in case of
payments to be made to the US Administrative Agent, the Issuing Bank in the
United States or any US Lender, or 12:00 noon, London time, in case of payments
to be made to the UK Administrative Agent, the Issuing Bank in the United
Kingdom or any UK Lender), on the date when due, in immediately available funds,
without set-off or counterclaim. Any amounts received after such time on any
date may, in the discretion of the US Administrative Agent and the UK
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the US Administrative Agent (in the case of payments for the
account of the US Administrative Agent, the Issuing Bank in the United States or
any US Lender) at its offices at 270 Park Avenue, New York, New York, or to the
UK Administrative Agent (in the case of payments for the account of the UK
Administrative Agent, the Issuing Bank in the United Kingdom or any UK Lender)
at 125 London Wall, Floor 9, EC2Y 5AJ, London, United Kingdom, except payments
to be made directly to the Issuing Banks as expressly provided herein and except
that payments pursuant to Sections 2.14, 2.15, 2.16 and 9.03 shall be made
directly to the Persons entitled thereto and payments pursuant to other Loan
Documents shall be made to the Persons specified therein. Each of the US
Administrative Agent and the UK Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment under any Loan
Document shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments under each Loan Document with respect to the
Borrowers shall be made in US Dollars; provided that payments of principal of
and interest on UK Revolving Loans, commitment fees in respect of UK Revolving
Commitments, fees in respect of Letters of Credit denominated in Optional
Currency and (to the extent invoiced or otherwise claimed in Optional Currency)
indemnification and expense reimbursement obligations, shall in each case be
payable in the applicable Optional Currency.

                     (b) Any proceeds of Collateral received by the US
Administrative Agent attributable to property of any Loan Party other than the
UK Borrower (i) not constituting either (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the US Borrowing Agent) or (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.10) or (ii) after an Event
of Default has occurred and is continuing, shall be applied by the US
Administrative Agent ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the US Administrative Agent and the
Issuing Bank from the US Borrowers (other than in connection with Banking
Services or Swap Obligations), second, to pay any fees or expense reimbursements
then due to the US Lenders from the US Borrowers (other than in connection with
Banking Services or Swap Obligations), third, to pay interest due in respect of
the Protective US Advances, fourth, to pay the principal of the Protective US
Advances, fifth, to pay interest then due and payable on the US Revolving Loans
(other than the Protective US Advances) ratably, sixth, to prepay principal on
the US Revolving Loans (other than the Protective US Advances) and unreimbursed
US LC Disbursements, ratably in accordance with the then outstanding amounts
thereof, seventh, to pay an amount to the US Administrative Agent equal to one
hundred five percent (105%) of the aggregate undrawn face amount of all
outstanding Letters of Credit and the aggregate amount of any unpaid US LC
Disbursements, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing with respect to Banking Services and Swap
Obligations provided for the US Borrowers, ninth, to the payment of any other
Secured Obligation due to the US Administrative Agent or any US Lender by the US
Borrowers, tenth, to pay any fees, indemnities, or expense reimbursements
including amounts then due to the UK Administrative Agent and the Issuing Bank
from the UK Borrower (other than in connection with Banking Services or Swap
Obligations), eleventh, to pay any fees or expense reimbursements then due to
the UK Lenders from the UK Borrower (other than in connection with Banking
Services or Swap Obligations), twelfth, to pay interest due in respect of the
Protective UK Advances, thirteenth, to pay the principal of the Protective UK
Advances, fourteenth, to pay interest then due and payable on the UK Revolving
Loans (other than the Protective UK Advances) ratably, fifteenth, to prepay
principal on the UK Revolving Loans (other than the Protective UK Advances) and
unreimbursed UK LC Disbursements, ratably in accordance with the then
outstanding amounts thereof, sixteenth, to pay an amount to the UK
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid UK LC Disbursements, to be held as cash collateral for such
Obligations, seventeenth, to payment of any amounts owing with respect to
Banking Services and Swap Obligations provided for the UK Borrower, and
eighteenth, to the payment of any other Secured Obligation due to the UK
Administrative Agent or any UK Lender by the UK Borrower. Any proceeds of
Collateral received by the UK Administrative Agent attributable to property of
the UK Borrower (i) not constituting either (A) a specific payment of principal,
interest, fees or other sum payable under the Loan Documents (which shall be
applied as specified by the UK Borrowing Agent) or (B) a mandatory prepayment
(which shall be applied in accordance with Section 2.10) or (ii) after an Event
of Default has occurred and is continuing, shall be applied by the UK
Administrative Agent ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the UK Administrative Agent and the
Issuing Bank from the UK Borrower (other than in connection with Banking
Services or Swap Obligations), second, to pay any fees or expense reimbursements
then due to the UK Lenders from the UK Borrower (other than in connection with
Banking Services or Swap Obligations), third, to pay interest due in respect of
the Protective UK Advances, fourth, to pay the principal of the Protective UK
Advances, fifth, to pay interest then due and payable on the UK Revolving Loans
(other than the Protective UK Advances) ratably, sixth, to prepay principal on
the UK Revolving Loans (other than the Protective UK Advances) and unreimbursed
UK LC Disbursements, seventh, to pay an amount to the UK Administrative Agent
equal to one hundred five percent (105%) of the aggregate undrawn face amount of
all outstanding Letters of Credit and the aggregate amount of any unpaid UK LC
Disbursements, to be held as cash collateral for such Obligations, eighth, to
payment of any amounts owing with respect to Banking Services and Swap
Obligations provided for the UK Borrower, and ninth, to the payment of any other
Secured Obligation due to the UK Administrative Agent or any UK Lender by the UK
Borrower. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the applicable Borrowing Agent, or unless a Default is in
existence, neither any Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurocurrency Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurocurrency Loan
or (b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any event, the applicable Borrower shall pay the
break funding payment required in accordance with Section 2.15. The applicable
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.

                     (c) At the election of the US Administrative Agent, all
payments of principal, interest, US LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses (pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of US Borrowings made hereunder whether
made following a request by the US Borrowing Agent pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of any US Borrower maintained with the US Administrative Agent. The US
Borrowing Agent hereby irrevocably authorizes (i) the US Administrative Agent to
make a US Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents with the US Borrowers and agrees that all such amounts charged
shall constitute US Revolving Loans, but such a US Borrowing may only constitute
a Protective US Advance if it is to reimburse costs, fees and expenses as
described in Section 9.03) and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii)
the US Administrative Agent to charge any deposit account of any US Borrower
maintained with the US Administrative Agent for each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents from a US Borrower.

                     (d) At the election of the UK Administrative Agent, all
payments of principal, interest, UK LC Disbursements, fees, premiums,
reimbursable expenses (including, without limitation, all reimbursement for fees
and expenses (pursuant to Section 9.03), and other sums payable under the Loan
Documents, may be paid from the proceeds of UK Borrowings made hereunder whether
made following a request by the UK Borrowing Agent pursuant to Section 2.03 or a
deemed request as provided in this Section or may be deducted from any deposit
account of the UK Borrower maintained with the UK Administrative Agent. The UK
Borrowing Agent hereby irrevocably authorizes (i) the UK Administrative Agent to
make a UK Borrowing for the purpose of paying each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents with the UK Borrower and agrees that all such amounts charged
shall constitute US Revolving Loans, but such a UK Borrowing may only constitute
a Protective UK Advance if it is to reimburse costs, fees and expenses as
described in Section 9.03) and that all such Borrowings shall be deemed to have
been requested pursuant to Sections 2.03, 2.04 or 2.05, as applicable and (ii)
the UK Administrative Agent to charge any deposit account of the UK Borrower
maintained with the UK Administrative Agent for each payment of principal,
interest and fees as it becomes due hereunder or any other amount due under the
Loan Documents from the UK Borrower.

                     (e) If any Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

                     (f) Unless the applicable Administrative Agent shall have
received notice from the applicable Borrowing Agent prior to the date on which
any payment is due to such Administrative Agent for the account of the relevant
Lenders or Issuing Bank hereunder that the applicable Borrower will not make
such payment, the applicable Administrative Agent may assume that such Borrower
has made such payment on such date in accordance herewith and may, in reliance
upon such assumption, distribute to the applicable Lenders or Issuing Bank, as
the case may be, the amount due. In such event, if the applicable Borrower has
not in fact made such payment, then each of the applicable Lenders or Issuing
Bank, as the case may be, severally agrees to repay to the respective
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to such Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the US Administrative Agent or UK Administrative Agent,
as applicable, in accordance with banking industry rules on interbank
compensation.

                     (g) If any Lender shall fail to make any payment required
to be made by it hereunder, then the applicable Administrative Agent may, in its
discretion (notwithstanding any contrary provision hereof), apply any amounts
thereafter received by such Administrative Agent for the account of such Lender
to satisfy such Lender's obligations hereunder until all such unsatisfied
obligations are fully paid.

          SECTION 2.18. Mitigation Obligations; Replacement of Lenders. If any
Lender requests compensation under Section 2.14, or if any Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then:

                     (a) such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. Each of the Borrowers hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment);

                     (b) a Borrowing Agent may, at its sole expense and effort,
require such Lender or any Lender that defaults in its obligation to fund Loans
hereunder (herein, a "Departing Lender"), upon notice to the Departing Lender
and the applicable Administrative Agent, to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) such Borrowing
Agent shall have received the prior written consent of the applicable
Administrative Agent (and if a Revolving Commitment is being assigned, the
Issuing Bank), which consent shall not unreasonably be withheld, (ii) the
Departing Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the relevant Borrowers (in the case of all other
amounts) and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.14 or payments required to be made pursuant to
Section 2.16, such assignment will result in a reduction in such compensation or
payments. A Departing Lender shall not be required to make any such assignment
and delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

          SECTION 2.19. Returned Payments.(a) If after receipt of any payment
which is applied to the payment of all or any part of the Obligations, any
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by such
Administrative Agent or such Lender. The provisions of this Section 2.19 shall
be and remain effective notwithstanding any contrary action which may have been
taken by any Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.19 shall survive the
termination of this Agreement.

          SECTION 2.20. Money of Account, etc. This is an international loan
transaction in which the specification of Dollars or the applicable Optional
Currency is of the essence, and Dollars or the applicable Optional Currency, as
specified herein, shall be the currency of account and of payment in all events.
The payment obligations of the Borrowers and the other Loan Parties shall not be
discharged by an amount paid in another currency, whether pursuant to a judgment
or otherwise, to the extent that the amount so paid on prompt conversion to
Dollars or, as the case may be, the applicable Optional Currency under normal
banking procedures shall not yield the amount of Dollars or such Optional
Currency, as the case may be, due hereunder. In the event that any payment made
in a currency other than Dollars or an Optional Currency, as the case may be,
whether pursuant to a judgment or otherwise, upon conversion shall not yield
such amount of Dollars or such Optional Currency, the applicable Lenders shall
be entitled to demand immediate payment of, and shall have a separate cause of
action for, the US Dollar or the applicable Optional Currency deficiency.

           SECTION 2.21. Currency Fluctuations, etc.

                     (a) Not later than 1:00 p.m., New York City time, on each
Calculation Date, the US Administrative Agent shall determine the Exchange Rate
as of such Calculation Date. Except as otherwise provided in Section 2.08 and
Section 2.22, the Exchange Rate so determined shall become effective on the
first US Business Day immediately following the relevant Calculation Date (a
"Reset Date") and shall remain effective until the next succeeding Reset Date.

                     (b) Not later than 5:00 p.m., London time, on each Reset
Date, the US Administrative Agent shall consult with the UK Administrative Agent
and the Administrative Agents shall determine the total UK Exposure (both in
Dollars and in Optional Currency) and the total US Exposure.

                     (c) If, on any Reset Date, the total UK Exposure exceeds
the total UK Commitments, then (i) the UK Administrative Agent shall give notice
thereof to the UK Borrower and the UK Lenders and (ii) within two UK Business
Days thereafter, the UK Borrower shall repay or prepay UK Revolving Loans in
accordance with this Agreement in an aggregate principal amount such that, after
giving effect thereto, the total UK Exposure (expressed in Optional Currency)
shall not exceed the total UK Commitments.

                     (d) To the extent the repayments and prepayments referenced
in paragraph (c) do not result in a total UK Exposure (expressed in Optional
Currency) that is less than or equal to the total UK Commitments, then the
Borrowers shall provide cash collateral in accordance with Section 2.05(j) to
the extent required to obtain such result.

           SECTION 2.22. Consolidation of Credit Facilities.

                     (a) Notwithstanding noncompliance with the conditions
precedent set forth in Article IV, if (i) an Event of Default pursuant to clause
(h), (i) or (j) of Article VII shall have occurred, or (ii) the Commitments
shall have been terminated and/or the Loans shall have been declared immediately
due and payable pursuant to Article VII, then, at 10:00 a.m., New York City
time, on the second US Business Day (the "Consolidation Date") immediately
succeeding the first to occur of (A) the date on which such Event of Default
occurs (in the case of clause (i) above), or (B) the date on which such
termination and/or declaration occurs (in the case of clause (ii) above),
subject to Section 2.22(b), the following shall occur:

          (1) SYX, in its capacity as a Guarantor, shall repay all outstanding
UK Revolving Loans and all unreimbursed UK LC Disbursements, and pay all accrued
fees payable by the UK Borrower and shall cause the US Borrowers to repay all
outstanding US Revolving Loans and all unreimbursed US LC Disbursements and pay
all accrued fees payable by the US Borrowers hereunder (without prejudice to the
rights of the US Borrowers to finance such repayments by borrowing US Revolving
Loans in accordance with this Agreement after giving effect to the adjustment of
Commitments as provided below, if the US Commitments remain in effect and the
conditions to such Borrowing are satisfied);

          (2) if, as of the Consolidation Date, the US Commitments remain in
effect, then:


          (A) the total US Commitments shall increase by the Dollar Equivalent
of the total UK Commitments, but without increasing the US Commitment of any US
Lender; and

          (B) each UK Lender (or an affiliate thereof designated by such UK
Lender) shall become a US Lender with a US Commitment equal to the amount of its
former UK Commitment, and its UK Commitment shall terminate, if not previously
terminated; and

          (C) SYX shall become the account party in respect of all UK Letters of
Credit (with the result that each UK Letter of Credit shall become a US Letter
of Credit) and the Lenders' participations in Letters of Credit shall be
adjusted so that, as of the Consolidation Date, the US LC Exposure of each
Lender shall equal its Applicable Percentage of the aggregate US LC Exposure at
the time (determined as though Commitments had been consolidated as US
Commitments as provided in clause (2) above, even if such Commitments have been
terminated).


The foregoing actions shall result in, and the parties hereto shall take such
actions as shall be necessary to result in, all UK Lenders becoming US Lenders,
all UK Letters of Credit becoming US Letters of Credit, all UK Revolving Loans
being repaid, and any and all US Revolving Loans and US LC Exposure being held
by the Lenders ratably in accordance with their US Commitments (or, if the
Commitments have terminated, in accordance with their ratable interests as
though the Commitments had not terminated and had been converted to US
Commitments as provided above). After giving effect to the foregoing, in the
event that any LC Disbursement is made in Optional Currency, any payment
required to be made by the Borrowers or the Lenders hereunder in respect of such
LC Disbursement shall be payable in Dollars in an amount equal to the Dollar
Equivalent (based on the Exchange Rate determined by the US Administrative Agent
on the US Business Day immediately preceding such payment date) of the amount
otherwise payable in Optional Currency. For purposes of this Section 2.22(a)
(other than in the immediately preceding sentence), the Dollar Equivalent shall
be determined based upon the Exchange Rate in effect on the Effective Date.

                     (b) If any event described in clause (i) or (ii) of
paragraph (a) above occurs and the Required Lenders elect to apply the
provisions of this paragraph (b) in lieu of the provisions of paragraph (a)
above, or for any reason the actions specified in paragraph (a) above cannot be
taken or accomplished, then the following provisions shall apply:

          (1) all Commitments shall terminate;

          (2) each US Lender shall purchase a participation in each UK Revolving
Loan, and unreimbursed UK LC Disbursement, and each UK Lender shall purchase a
participation in each US Revolving Loan and unreimbursed US LC Disbursement, and
each Lender holding such a Loan or unreimbursed LC Disbursement agrees to sell
such participations therein, in each case in such amount as shall be necessary
so that the US Revolving Loans and participations therein, the UK Revolving
Loans and participations therein, and the LC Disbursements and participations
therein, are held ratably by the Lenders (it being understood that the ratable
interests of the Lenders shall be determined by the Administrative Agents on the
basis of the Dollar Equivalent or Optional Currency Equivalent, as applicable,
of their respective Commitments at the time of termination thereof); and

          (3) the Lenders' participations in Letters of Credit shall be adjusted
so that the US LC Exposure and the UK LC Exposure of each Lender shall be
ratable (determined as provided in clause (2) above).


The foregoing actions shall result in, and the Lenders shall take such actions
as shall be necessary to result in, any and all US Revolving Loans, UK Revolving
Loans, US LC Exposure and UK LC Exposure being held, directly or indirectly
(through participations) by the Lenders ratably on the basis of their respective
Commitments at the time of termination thereof. For purposes of this Section
2.22(b), (i) the purchase and sale of participations shall be at a price
calculated on the basis of the principal amount thereof but without interest (it
being understood that any recovery of interest accrued thereon prior to the date
of sale of such participations shall be for the account of the Lender selling
such participation) and (ii) the purchase and sale of participations pursuant to
clause (2) above shall be made in the same currency in which the applicable
Loan, or LC Disbursement is denominated; provided that if a US Lender is unable
for any reason (including lack of participation by such US Lender in foreign
exchange markets) to obtain or apply Optional Currency to purchase
participations in Loans or LC Disbursements that are denominated in Optional
Currency, as required by clause (2) above, such US Lender shall be permitted to
make such purchase payments in Dollars in an amount equal to the Dollar
Equivalent of the amount otherwise payable in Optional Currency hereunder. The
provisions of this Section 2.22(b) are solely for the benefit of the Lenders,
shall not be enforceable by any Borrower and, notwithstanding any contrary
provisions herein, may be amended, modified or waived by agreement among the
Lenders without any consent or approval of any Borrower.

ARTICLE III. Representations and Warranties

           Each Loan Party represents and warrants to the Lenders that:

          SECTION 3.01. Organization; Powers. Each of the Loan Parties is duly
organized, validly existing and in good standing (except for TMGLLC) under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

          SECTION 3.02. Authorization; Enforceability. The Transactions to be
entered into by each Loan Party are within such Loan Party's corporate powers
and have been duly authorized by all necessary corporate and, if required,
equity holder action. This Agreement has been duly executed and delivered by
each of the Borrowers and constitutes, and each other Loan Document to which any
Loan Party is to be a party, when executed and delivered by such Loan Party,
will constitute a legal, valid and binding obligation of each such Borrower or
Loan Party (as the case may be), enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors' rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or its assets, or give rise to a right
thereunder to require any payment to be made by any Loan Party, and (d) will not
result in the creation or imposition of any Lien on any asset of any Loan Party,
except Liens created pursuant to the Loan Documents.

           SECTION 3.04. Financial Condition; No Material Adverse Change.

                     (a) SYX has heretofore furnished to the Lenders (i) the
restated balance sheet of SYX on a Consolidated Basis as of and for the fiscal
year ended December 31, 2004, reported on without qualification by Deloitte &
Touche USA LLP, independent public accountants, and (ii) the consolidating
balance sheet, and the statements of income, stockholders equity and cash flow,
of Borrowers on a Consolidated Basis as of and for the fiscal month and the
portion of the fiscal year ended June 30, 2005, certified by its chief financial
officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flow of Borrowers on a
Consolidated Basis as of such dates and for such periods in accordance with
GAAP, subject to year-end audit adjustments and the absence of footnotes in the
case of the statements referred to in clause (ii) above.

                     (b) No event, change or condition has occurred that has
had, or could reasonably be expected to have, a Material Adverse Effect, since
December 31, 2004.

           SECTION 3.05. Properties.

                     (a) As of the date of this Agreement, Schedule 3.05 sets
forth the address of each parcel of Real Property that is owned or leased by
each Loan Party. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists. Each of the Loan Parties has good
and indefeasible and/or valid and marketable title to, and/or valid leasehold
interests in, all its Real Property, heritable and personal property, free of
all Liens other than those permitted by Section 6.02.

                     (b) Each Loan Party owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, a correct and complete list of
which, as of the date of this Agreement, is set forth on Schedule 3.05, and the
use thereof by the Loan Parties does not infringe in any material respect upon
the rights of any other Person, and the Loan Parties' rights thereto are not
subject to any licensing agreement or similar arrangement.

           SECTION 3.06. Litigation and Environmental Matters.

                     (a) There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
any Loan Party, threatened against or affecting the Loan Parties (i) as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.
Inclusion of any matter as one of the Disclosed matters shall not constitute a
determination that such matter, if adversely determined, would result in a
Material Adverse Effect.

                     (b) Except for the Disclosed Matters (i) no Loan Party has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, no Loan Party (1)
has failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (2) has become subject to any Environmental Liability.

                     (c) Since the date of this Agreement, there has been no
change in the status of the Disclosed Matters that, individually or in the
aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

          SECTION 3.07. Compliance with Laws. Each Loan Party is in compliance
with all Requirements of Law applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          SECTION 3.08. Investment and Holding Company Status. No Loan Party nor
any of its Subsidiaries is (a) an "investment company" as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a "holding
company" as defined in, or subject to regulation under, the Public Utility
Holding Company Act of 1935.

          SECTION 3.09. Taxes. Each Loan Party has timely filed or caused to be
filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Loan Party has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not be expected to result in a Material
Adverse Effect. No tax liens have been filed and no claims are being asserted
with respect to any such taxes.

           SECTION 3.10. ERISA.

                     (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.

                     (b) Each Foreign Employee Benefit Plan is in compliance in
all material respects with all requirements of the governing documents for such
plan and all applicable laws (including funding and fiduciary obligations). With
respect to any Foreign Employee Benefit Plan (other than a Foreign Pension
Plan), reasonable reserves have been established in accordance with prudent
business practice or where required by ordinary accounting practices in the
jurisdiction in which such plan is maintained. The aggregate unfunded
liabilities, after giving effect to any reserves for such liabilities, are not
reasonably expected to result in a Material Adverse Effect.

          SECTION 3.11. Disclosure. The Loan Parties have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
any Loan Party is subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of the any Loan Party to the US Administrative Agent, the UK
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or thereunder (as
modified or supplemented by other information so furnished) contains, as of the
date hereof (or in the case of items furnished after the date hereof, when
furnished) any material misstatement of fact or omits, as of the date hereof (or
in the case of items furnished after the date hereof, when furnished), to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, SYX represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time so furnished.

          SECTION 3.12. Material Agreements. All material agreements and
contracts to which any Loan Party is a party or is bound as of the date of this
Agreement are listed on Schedule 3.12. No Loan Party is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Indebtedness, except
for such default that shall have been waived by the applicable party and with
respect to which default the applicable Administrative Agent shall have deemed
the occurrence thereof to have not been reasonably likely to have had a Material
Adverse Effect, whether or not so waived.

           SECTION 3.13. Solvency.

                     (a) Immediately after the consummation of the Transactions
to occur on the Effective Date, and on the date of each Borrowing, (i) the fair
value of the assets of the Loan Parties taken as a whole, at a fair valuation,
will exceed their debts and liabilities, subordinated, contingent or otherwise;
(ii) the present fair saleable value of the property of the Loan Parties taken
as a whole will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (iii) the Loan Parties taken a whole will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (iv) the Loan Parties will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.

                     (b) No Loan Party intends to, or will permit any of its
Subsidiaries to, and no Loan Party believes that it or any of its Subsidiaries
will, incur debts beyond its ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by it or any such
Subsidiary and the timing of the amounts of cash to be payable on or in respect
of its Indebtedness or the Indebtedness of any such Subsidiary.

          SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. As of the Effective Date, all premiums in respect of such insurance have
been paid. The Borrowers believe that the insurance maintained by or on behalf
of the Loan Parties is adequate.

          SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets
forth (a) a correct and complete list of the name and relationship to the
Borrowers of each and all of the Loan Parties and their Subsidiaries, (b) a true
and complete listing of each class of each of the authorized Equity Interests of
the Loan Parties and their Subsidiaries, of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and (c)
the type of entity of the Loan Parties and each of their Subsidiaries. All of
the issued and outstanding Equity Interests owned by any Loan Party has been (to
the extent such concepts are relevant with respect to such ownership interests)
duly authorized and issued and is fully paid and non-assessable. The following
Subsidiaries of the Loan Parties conduct no business and have no material
assets: HCS (Global) Limited, Misco Computer Supplies Limited, Simply Computers
Limited, Systemax UK Limited, Global Direct Mail Limited, Systemax Telecoms
Limited and TMGLLC.

          SECTION 3.16. Security Interest in Collateral. The provisions of this
Agreement, the Security Agreement, the Debenture, the Mortgage and the other
Loan Documents create legal and valid Liens on all the Collateral in favor of
the applicable Administrative Agent, for the benefit of the applicable
Administrative Agent and the Lenders, and such Liens constitute perfected (or
will, upon the delivery, filing, recording or registering of the documents
described in Section 3.18, as applicable, constitute perfected) and continuing
Liens on the Collateral, securing the Secured Obligations, enforceable against
the applicable Loan Party and all third parties, and having priority over all
other Liens on the Collateral, including without limitation the proceeds of such
Collateral subject to the limitations relating to such proceeds in the UCC and
the Companies Act, under the UCC or the Companies Act (in each case in effect on
the date this representation is made) in each case prior and superior in right
to any other Person other than with respect to (a) Liens expressly permitted by
Section 6.02 hereof, to the extent any such Liens would have priority over the
Liens in favor of the applicable Administrative Agent pursuant to any applicable
law or agreement and (b) Liens perfected only by possession (including
possession of any certificate of title) to the extent the applicable
Administrative Agent has not obtained or does not maintain possession of such
Collateral (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to perfect a Lien on registered trademarks, trademark applications and
copyrights acquired by the Loan Parties after the date hereof); provided,
however, that no Liens shall have been deemed to have been created or perfected
with respect to Equipment, Real Property (other than the UK Real Property) and
Fixtures until such time as such Liens shall have attached pursuant to the
Security Agreement.

          SECTION 3.17. Labor Disputes. As of the Effective Date, there are no
strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of the Loan Parties, threatened. The hours worked by and payments made
to employees of the Loan Parties and the Subsidiaries have not been in violation
of the Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with hours worked by or payment made to employees or any
similar matters. All payments due from any Loan Party, or for which any claim
may be made against any Loan Party, on account of wages and employee health and
welfare insurance and other benefits, have been paid or accrued as a liability
on the books of the applicable Loan Party. The consummation of the Transactions
will not give rise to any right of termination or right of renegotiation on the
part of any union under any collective bargaining agreement to which any Loan
Party is bound.

           SECTION 3.18. Security Documents.

                     (a) The Pledged Collateral (as defined in the Security
Agreement) has been delivered to the US Administrative Agent (together with
stock powers or other appropriate instruments of transfer executed in blank
form).

                     (b) The financing statements, releases and other filings
set forth on Schedule 3.18(b) are in appropriate form for filing in the offices
specified on Schedule 6 to the Perfection Certificate.

                     (c) The Assignment of Security Agreement and other
documents set forth on Schedule 3.18(c) are in appropriate form for filing in
the United States Patent and Trademark Office and the United States Copyright
Office.

                     (d) When the Debenture or notice thereof is filed in the UK
Patent Office, the Debenture shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the applicable Loan
Parties in the Intellectual Property (as defined in the Debenture) in which a
security interest may be perfected by filing, recording or registering a
security agreement pursuant to the Trade Marks Act 1994 superior in right to any
other Person other than with respect to Liens expressly permitted by Section
6.02 hereof (it being understood that subsequent recordings in the UK Patent
Office may be necessary to record notice of a security interest on Intellectual
Property (as defined in the Debenture) acquired by the Loan Parties after the
date hereof).

          SECTION 3.19. Common Enterprise. The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party. Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies. Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.

          SECTION 3.20. Governing Law and Judgments. In any legal proceedings
taken in its jurisdiction of incorporation in relation to any of the Loan
Documents to which it is a party, the choice of law expressed in such documents
to be the governing law of it and any judgment obtained in such jurisdiction
will be recognized and enforced.

          SECTION 3.21. Centre of Main Interests. The UK Borrower has not caused
or allowed its registered office or Centre of Main Interests to be in nor shall
the UK Borrower maintain an Establishment in any jurisdiction other than
England, Scotland and Wales.

          SECTION 3.22. Adverse Consequences. It is not necessary under the laws
of jurisdiction of incorporation of any Borrower or Loan Guarantor (i) in order
to enable either any Administrative Agent, any Lender or any Issuing Bank
(collectively, the "Finance Parties") to enforce their rights under any Loan
Document; or (ii) by reason of the entry into any Loan Document or the
performance by any Finance Party of its obligations under any Loan Document,
that any Finance Party should be licensed, qualified or otherwise entitled to
carry on business in its jurisdiction of incorporation; and (b) no Finance Party
is or will be deemed to be resident, domiciled or carrying on business in the
jurisdiction of incorporation of any Borrower or Loan Guarantor by reason only
of the entry into, performance and/or enforcement of any Loan Document.

           SECTION 3.23. Collateral Deposit Accounts. Schedule 5.17 sets forth
all Collateral Deposit Accounts maintained by the Borrowers as of the Effective
Date.

ARTICLE IV. Conditions

          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):

                     (a) Credit Agreement and Loan Documents. Each
Administrative Agent (and/or their respective counsel) shall have received (i)
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence satisfactory to the US
Administrative Agent (which may include facsimile transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement and (ii) duly executed copies of the Loan Documents and such
other certificates, documents, instruments and agreements as the Administrative
Agents shall reasonably request in connection with the transactions contemplated
by this Agreement and the other Loan Documents, including any promissory notes
requested by a Lender pursuant to Section 2.10 payable to the order of each such
requesting Lender.

                     (b) Financial Statements and Projections. The Lenders shall
have received (i) audited consolidated financial statements of SYX on a
Consolidated Basis for the 2003 and 2004 fiscal year, (ii) restated audited
consolidated financial statements of SYX on a Consolidated Basis for the 2004
fiscal year, (iii) unaudited consolidating interim financial statements of
Borrowers on a Consolidated Basis for each fiscal month ended after the date of
the latest applicable financial statements delivered pursuant to clause (i) of
this paragraph as to which such financial statements are available but at least
for the months of January - June, 2005, and such financial statements shall not,
in the reasonable judgment of the US Administrative Agent and the UK
Administrative Agent, reflect any material adverse change in the financial
condition of SYX on a Consolidated Basis, as reflected in the financial
statements or projections contained in the Information Memorandum and (iii)
satisfactory projections through 2007.

                     (c) Closing Certificates; Certified Certificate of
Incorporation; Good Standing Certificates. The US Administrative Agent with
respect to the US Borrowers, and the UK Administrative Agent with respect to the
UK Borrower, shall have received (i) a certificate of each Loan Party, dated the
Effective Date and executed by its Secretary or Assistant Secretary, which shall
(A) certify the resolutions of its Board of Directors, members or other body
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party, (B) identify by name and title and bear the signatures of
the Financial Officers and any other officers of such Loan Party authorized to
sign the Loan Documents to which it is a party, and (C) contain appropriate
attachments, including the certificate or articles of incorporation or
organization of each Loan Party certified by the relevant authority of the
jurisdiction of organization of such Loan Party and a true and correct copy of
its by-laws or operating, management or partnership agreement, and (ii) a long
form good standing certificate for each Loan Party from its jurisdiction of
organization.

                     (d) No Default Certificate. The US Administrative Agent
with respect to the US Borrowers, and the UK Administrative Agent, with respect
to the UK Borrower, shall have received a certificate, signed by the chief
financial officer of SYX and each other Borrower, on the initial Borrowing date
(i) stating that no Default has occurred and is continuing, (ii) stating that
the representations and warranties contained in Article III are true and correct
as of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the US Administrative Agent.

                     (e) Fees. The Lenders and the Administrative Agents shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Effective Date. All such amounts will be paid with
proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by each Borrowing Agent to the US Administrative
Agent on or before the Effective Date.

                     (f) Lien Searches. The Administrative Agents shall have
received the results of a recent lien search in each of the jurisdictions where
assets of the Loan Parties are located, and winding up searches against the UK
Borrower in England, and such search shall reveal no liens on any of the assets
of the Loan Parties except for liens permitted by Section 6.02 or discharged on
or prior to the Effective Date pursuant to a pay-off letter or other
documentation satisfactory to the Administrative Agents.

                     (g) Pay-Off Letter. The Administrative Agents shall have
received satisfactory pay-off letters for all existing Indebtedness (except for
Indebtedness due and owing under the Existing US Credit Agreement which shall
constitute Obligations due and owing hereunder by the US Borrowers) to be repaid
from the proceeds of the initial Borrowing, confirming that all Liens upon any
of the property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Indebtedness shall have been cash collateralized or supported by a
Letter of Credit.

                     (h) Funding Account. The US Administrative Agent shall have
received a notice setting forth the deposit account of the applicable US
Borrower (each, a "Domestic Funding Account") to which the US Lenders are
authorized by US Borrowing Agent on behalf of such US Borrower to transfer the
proceeds of any US Borrowings requested or authorized pursuant to this Agreement
and the UK Administrative Agent shall have received a notice setting forth the
deposit account of the UK Borrower (the "UK Funding Account") to which the UK
Lenders are authorized by the UK Borrower to transfer the proceeds of any UK
Borrowings requested or authorized pursuant to this Agreement.

                     (i) Legal Opinions. The Administrative Agents shall have
received the executed legal opinions of Stroock & Stroock & Lavan LLP, Weil,
Gotshal & Manges and Dundas & Wilson CS LLP, each in form and substance
satisfactory to the respective Administrative Agent, which shall cover such
matters incident to the Transactions contemplated by the Loan Documents as the
Administrative Agents may reasonably require.

                      (j) Collateral Access and Control Agreements. The US
Administrative Agent shall have received each (i) Collateral Access Agreement
required to be provided pursuant to Section 4.13 of the Security Agreement and
(ii) Deposit Account Control Agreement required to be provided pursuant to
Section 4.14 of the Security Agreement.

                     (k) No Litigation. (i) No litigation, investigation or
proceeding before or by any arbitrator or Governmental Body shall be continuing
or threatened against any Borrower or against the officers, members or directors
of any Borrower (A) in connection with the Loan Documents or any of the
transactions contemplated thereby and which, in the reasonable opinion of the
Administrative Agents, is deemed material or (B) which if adversely determined,
could, in the reasonable opinion of Administrative Agents, have a Material
Adverse Effect on any Borrower; and (ii) no injunction, writ, restraining order
or other order of any nature materially adverse to Borrower or the conduct of
its business or inconsistent with the due consummation of the Transactions shall
have been issued by any Governmental Body.

                     (l) Borrowing Base Certificate. The Administrative Agents
shall have received a Borrowing Base Certificate which calculates the Borrowing
Base as of the most recent fiscal month end immediately preceding the Effective
Date.

                     (m) Closing Availability. After giving effect to all
Borrowings to be made on the Effective Date and the issuance of any Letters of
Credit on the Effective Date and payment of all fees and expenses due hereunder,
and with all of the Loan Parties' indebtedness, liabilities, and obligations
current, Borrowing Base Availability shall not be less than $50,000,000.

                     (n) Collateral Examination; Appraisals. The Administrative
Agents shall have received and be satisfied with asset appraisals (inventory and
real estate) of certain assets to be specified by the Administrative Agents from
appraisers satisfactory to the Administrative Agents. The appraisers shall be
engaged directly by the Administrative Agents and shall have no direct or
indirect interest, financial or otherwise, in the property or transaction. The
Administrative Agents or their designee shall have conducted a satisfactory
field examination of the accounts receivable, inventory and related working
capital matters and financial information of the Borrowers and their
Subsidiaries and of the related data processing and other systems.

                     (o) Pledged Stock; Stock Powers; Pledged Notes. The US
Administrative Agent shall have received (i) the certificates representing the
Equity Interests pledged pursuant to the Security Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the US Administrative Agent pursuant to the Security Agreement
endorsed (without recourse) in blank (or accompanied by an executed transfer
form in blank) by the pledgor thereof.

                     (p) Filings, Registrations and Recordings. Each document
required by the Collateral Documents or under law or reasonably requested by the
Administrative Agents to be filed, registered or recorded in order to create in
favor of the Administrative Agents, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by Section
6.02), shall be in proper form for filing, registration or recordation.

                     (q) Environmental Reports. The Administrative Agents shall
have received an environmental review reports with respect to the Real
Properties of the Loan Parties specified by the Administrative Agents from
firm(s) satisfactory to each Administrative Agent, which review reports shall be
acceptable to each Administrative Agent. Any environmental hazards or
liabilities identified in any such environmental review reports shall indicate
the Loan Parties' plans with respect thereto.

                     (r) Certificates of Title. The Administrative Agents shall
have received (i) in respect of the Wellingborough Real Property a CLLS Long
Form Certificate of Title (5th Edition) prepared by B P Collins Solicitors,
addressed to the Administrative Agents and satisfactory to the Administrative
Agents, and (ii) in respect of the Greenock Real Property a CLLS Long Form
Certificate of Title (5th Edition) (Dundas & Wilson Scottish Version) prepared
by Fyfe Ireland, Solicitors, addressed to the Administrative Agents and
satisfactory to the Administrative Agents.

                     (s) Real Property Searches, Undertaking, Letter of
Obligation, etc. The Administrative Agents shall have received (i) with respect
to the Wellingborough Real Property, (A) a clear Land Registry search against
the Wellingborough Real Property title in favor of the Administrative Agents
with a priority period expiring not less than 25 business days following the
Effective Date and (B) an undertaking from B P Collins Solicitors in a form
satisfactory to the Administrative Agents to make an application to the Land
Registry within the Land Registry search priority period to register the
Debenture and a restriction in the form set out in the Debenture against the
title to the Wellingborough Real Property, and to promptly deal with any
requisitions raised by the Land Registry in connection with the application; and
(ii) with respect to the Greenock Real Property, (A) a Letter of Obligation in a
form acceptable to the Administrative Agents and (B) appropriate Land Register
of Scotland application forms duly completed accompanied by all necessary
registration fees and such other documentation and evidence in relation to the
Greenock Real Property as the Administrative Agents may reasonably require.

                     (t) Mortgages, etc. The UK Administrative Agent shall have
received all title deeds, title documents and certificates of insurance relating
to Real Property of the UK Borrower over which security is to be created, along
with any notices of charge and assignments or pledges of bank accounts and
receivables required by the UK Security Documents, in each case executed by the
UK Borrower.

                     (u) Insurance. The Administrative Agents shall have
received evidence of insurance coverage in form, scope, and substance reasonably
satisfactory to each Administrative Agent and otherwise in compliance with the
terms of Section 5.09 and Section 4.12 of the Security Agreement.

                     (v) Letter of Credit Application. Each Administrative Agent
shall have received a properly completed letter of credit application if the
issuance of a Letter of Credit will be required on the Effective Date.

                     (w) Other Documents. The Administrative Agents shall have
received such other documents as any Administrative Agent, Issuing Bank, Lender
or their respective counsel may have reasonably requested.

The Administrative Agents shall notify the Borrowing Agents and the Lenders of
the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to October 31, 2005 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of each Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:

                     (a) The representations and warranties of each Loan Party
set forth in this Agreement and the Loan Documents shall be true and correct on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, or, if they are not true
and correct, the applicable Administrative Agent and the Required Lenders shall
have determined to make any Loan or instruct the Issuing Bank to issue any
Letters of Credit, notwithstanding that such representation or warranty is
untrue or incorrect.

                     (b) At the time of and immediately after giving effect to
such Borrowing or the issuance, amendment, renewal or extension of such Letter
of Credit, as applicable, no Default or Event of Default shall have occurred and
be continuing or, if there then shall be any Default or Event of Default, the
applicable Administrative Agent and the Required Lenders shall have determined
to make such Borrowing or instruct the Issuing Bank to issue such Letter of
Credit notwithstanding such Default or Event of Default.

                     (c) After giving effect to any Borrowing or the issuance of
any Letter of Credit, Availability is not less than zero.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by each
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.

ARTICLE V. Affirmative Covenants

          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:

          SECTION 5.01. Financial Statements; Borrowing Base and Other
Information. SYX will furnish to the Administrative Agents and each Lender each
of the following together with all supporting documentation as the
Administrative Agents may reasonably require:

                     (a) (i) within 91 days after the end of each fiscal year of
SYX (or, if the 90th day is not a Business Day, the day immediately succeeding
the date on which the filing of such financial statements with the SEC is due),
the audited balance sheet and related statements of operations, stockholders'
equity and cash flow as of the end of and for such year of SYX on a Consolidated
Basis, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing reasonably satisfactory to the Administrative
Agents (without a "going concern" or like qualification or exception and without
any qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of SYX on a Consolidated Basis
in accordance with US GAAP consistently applied, accompanied by any management
letter prepared by said accountants (or, if such management letter is not
available at the time of delivery of such financial statements, such management
letter shall be promptly provided to the Administrative Agents upon receipt
thereof by any Loan Party), (ii) within 91 days after the end of each fiscal
year of SYX (or, if the 90th day is not a Business Day, the day immediately
succeeding the date on which the filing of such financial statements with the
SEC is due), the unaudited consolidating financial statements of Borrowers on a
Consolidated Basis including but not limited to balance sheet and related
statements of operations, stockholders' equity and cash flow as of the end of
and for such year, setting forth in each case (on a consolidated basis only) in
comparative form the figures for the previous fiscal year, all reported on by
one of the Financial Officers of SYX to the effect that such consolidating
financial statements present fairly in all material respects the financial
condition and results of operations of Borrowers on a Consolidated Basis (and a
consolidating basis in respect of the Borrowers) in accordance with US GAAP
consistently applied and (iii) 180 days after the end of each fiscal year of UK
Borrower, the statutory statements as of the end of and for such year of UK
Borrower and its Subsidiaries on a consolidated basis, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by independent public accountants of recognized national standing reasonably
satisfactory to the Administrative Agents (without a "going concern" or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of UK Borrower and its Subsidiaries on a consolidated basis in
accordance with UK GAAP consistently applied;

                     (b) (i) the first Business Day after the filing by SYX of
its Form 10-Q with respect to the fiscal quarters of SYX ended in March 2005 and
June 2005, and within 46 days after each of the fiscal quarters of SYX ending
thereafter (or, if the 45th day is not a Business Day, the day immediately
succeeding the date on which the filing of such financial statements with the
SEC is due), its unaudited balance sheet and related statements of operations,
stockholders' equity and cash flow as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of SYX on a
Consolidated Basis in accordance with US GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes, (ii) within 46
days after the end of each of the fiscal quarters of SYX, an unaudited balance
sheet of Borrowers on a Consolidated Basis and related statements of operations,
stockholders' equity and cash flow as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of the Financial Officers of SYX as presenting fairly in all
material respects the financial condition and results of operations of Borrowers
on a Consolidated Basis (and a consolidating basis in respect of the Borrowers)
in accordance with US GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes and (iii) within 46 days after
the end of each of the fiscal quarters of UK Borrower, its unaudited balance
sheet and related statements of operations, stockholders' equity and cash flow
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of UK Borrower and its Subsidiaries on a consolidated
basis in accordance with UK GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes;

                     (c) (i) within 40 days after the end of each fiscal month
of SYX, a balance sheet of Borrowers on a Consolidated Basis and related
statements of operations, stockholders' equity and cash flow as of the end of
and for such fiscal month and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of the Financial Officers of SYX
as presenting fairly in all material respects the financial condition and
results of operations of Borrowers on a Consolidated Basis (and a consolidating
basis in respect of the Borrowers) in accordance with US GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes and (ii) within 40 days after the end of each fiscal month of UK
Borrower, its balance sheet and related statements of operations, stockholders'
equity and cash flow as of the end of and for such fiscal month and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of UK Borrower and its
Subsidiaries on a consolidated basis and consolidating basis in accordance with
UK GAAP consistently applied, subject to normal year-end audit adjustments and
the absence of footnotes;

                     (d) concurrently with any delivery of financial statements
under clause (a) or (b) or (c) above, (x) a certificate of a Financial Officer
of SYX in substantially the form of Exhibit D (i) certifying, in the case of the
financial statements delivered under clause (b), as presenting fairly in all
material respects the financial condition and results of operations of SYX on a
Consolidated Basis in accordance with applicable GAAP consistently applied,
subject to normal year-end audit adjustments and the absence of footnotes, (ii)
certifying, in the case of the financial statements delivered under clause (b)
or (c), as presenting fairly in all material respects the financial condition
and results of operations of Borrowers on a Consolidated Basis and on a
consolidating basis with respect to the Borrowers in accordance with applicable
GAAP consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (iii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, (iv) setting forth reasonably
detailed calculations demonstrating compliance with Sections 6.01, 6.08(b),
6.12, 6.13 and 6.16, and (v) stating whether any change in applicable GAAP or in
the application thereof has occurred since the date of the audited financial
statements referred to in Section 3.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate and (y) a written report summarizing all material variances
from budgets submitted by Borrowers pursuant to clause (f) below and a
discussion and analysis by management with respect to such variances;

                     (e) concurrently with any delivery of financial statements
under clause (a) above, a certificate of the accounting firm that reported on
such financial statements stating whether they obtained knowledge during the
course of their examination of such financial statements of any Default (which
certificate may be limited to the extent required by accounting rules or
guidelines) and any management letter prepared by said accountants;

                     (f) as soon as available, but in any event not more than 30
days prior to the end of each fiscal year of SYX (a) a quarter-by-quarter
projected operating budget and cash flow of Borrowers on a Consolidated Basis
and on a consolidating basis with respect to the Borrowers for such fiscal year
(including an income statement for each quarter and a balance sheet as at the
end of each fiscal quarter), and (b) a year-by-year projected operating budget
and cash flow of Borrowers on a Consolidated Basis and on a consolidating basis
with respect to the Borrowers for such fiscal year and at least two additional
years thereafter (including an income statement for each year and a balance
sheet as at the end of each fiscal year) (the "Projections") in form reasonably
satisfactory to the Administrative Agents, such Projections to be accompanied by
a certificate signed by the chief executive officer and/or chief financial
officer of SYX to the effect that such projections have been prepared on the
basis of sound financial planning practice consistent with past budgets and
financial statements and that such officer has no reason to question the
reasonableness of any material assumptions on which such projections were
prepared;

                     (g) as soon as available but in any event within 20 days of
the end of each calendar month, and at such other times as may be necessary to
re-determine availability of Loans hereunder or as may be requested by either
Administrative Agent (and in respect of the UK Borrower, within 3 days of the
end of each calendar week), as of the period then ended, a Borrowing Base
Certificate and supporting information in connection therewith, together with
any additional reports with respect to the Borrowing Base as either
Administrative Agent may reasonably request;

                     (h) as soon as available but in any event within 20 days of
the end of each calendar month and at such other times as may be requested by
either Administrative Agent, as of the period then ended, all delivered
electronically in a text formatted file (not in an Adobe *.pdf file):

          (i) a detailed aging of the Borrowers' Accounts (1) including all
invoices aged by invoice date and due date (with an explanation of the terms
offered) and (2) reconciled to the Borrowing Base Certificate delivered as of
such date prepared in a manner reasonably acceptable to the Administrative
Agents, together with a summary specifying the name, address, and balance due
for each Account Debtor;

          (ii) a schedule detailing the US Borrowers' Inventory, in form
satisfactory to the US Administrative Agent, (1) by location (showing Inventory
in transit, any Inventory located with a third party under any consignment,
bailee arrangement, or warehouse agreement), by class (raw material,
work-in-process and finished goods), by product type, and by volume on hand,
which Inventory shall be valued at the lower of cost (determined on a first-in,
first-out basis) or market and adjusted for Reserves as the US Administrative
Agent has previously indicated to the US Borrowing Agent are deemed by the US
Administrative Agent to be appropriate, (2) including a report of any variances
or other results of Inventory counts performed by the US Borrowers since the
last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by any applicable Borrower and
complaints and claims made against the applicable Borrower), and (3) reconciled
to the Borrowing Base Certificate delivered as of such date;

          (iii) a worksheet of calculations prepared by the applicable Borrowing
Agent to determine Eligible Domestic Accounts, Eligible UK Accounts and Eligible
Inventory, such worksheets detailing the Accounts and Inventory excluded from
Eligible Domestic Accounts, Eligible UK Accounts and Eligible Inventory and the
reason for such exclusion;

          (iv) a reconciliation of the Borrowers' Accounts and Inventory between
the amounts shown in the Borrowers' general ledger and financial statements and
the reports delivered pursuant to clauses (i) and (ii) above;

          (v) a reconciliation of the loan balance per the Borrowers' general
ledger to the loan balance under this Agreement; and

          (vi) a schedule and aging of the Borrowers' accounts payable,
delivered electronically in a text formatted file (not in an Adobe *.pdf file).


                     (i) at the time of any field examination and promptly upon
either Administrative Agent's request, a list of all customer addresses,
delivered electronically in a text formatted file (not in an Adobe *.pdf file);

                     (j) promptly upon either Administrative Agent's request:

          (i) copies of invoices in connection with the invoices issued by any
Borrower in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;

          (ii) copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party;

          (iii) a schedule detailing the balance of all intercompany accounts of
the Loan Parties;

          (iv) the Borrowers' sales journal, cash receipts journal (identifying
trade and non-trade cash receipts) and debit memo/credit memo journal for such
period as included in such Administrative Agent's request; and

          (v) copies of all tax returns filed by any Loan Party with the US
Internal Revenue Service or the UK Inland Revenue for such period as included in
such Administrative Agent's request;


                     (k) promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by SYX or any Subsidiary with the Securities and Exchange Commission, or
any Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, as the case may be;

                     (l) promptly upon either Administrative Agent's request
therefor and thereafter on a daily basis, copies of all sales, collection, debit
and credit adjustment schedules; and

                     (m) promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of any Borrower or any Subsidiary thereof, or compliance with the terms of this
Agreement or any Loan Document, as either Administrative Agent or any Lender may
reasonably request.

          SECTION 5.02. Notices of Material Events. The respective Borrowing
Agents will furnish to the Administrative Agents and each Lender prompt written
notice of the following:

                     (a) the occurrence of any Default;

                     (b) receipt of any notice of any governmental investigation
or any litigation or proceeding commenced or threatened against any Loan Party
that (i) seeks damages stated to be in excess of $1,000,000 or which would be
reasonably likely to result in a Material Adverse Effect, (ii) seeks injunctive
relief which, if granted, would be reasonably likely to result in a Material
Adverse Effect, (iii) is asserted or instituted against any Plan, its
fiduciaries or its assets, (iv) alleges, in an action brought by a Governmental
Authority, criminal misconduct by any Loan Party, (v) alleges the material
violation of any Environmental Law or seeks remedies in connection with any
Environmental Laws, (vi) contests any tax, fee, assessment, or other
governmental charge in excess of $500,000 or which, if such contest were not to
be successful, would be reasonably likely to result in a Material Adverse
Effect, or (vii) involves any product recall;

                     (c) any Lien (other than Permitted Encumbrances and Liens
securing purchase money Indebtedness to the extent permitted to be incurred
hereunder) or claim made or asserted against any of the Collateral;

                     (d) any loss, damage, or destruction to the Collateral in
the amount of $250,000 or more, whether or not covered by insurance;

                     (e) any and all default notices received under or with
respect to any leased location or public warehouse where Collateral is located
(which shall be delivered within two Business Days after receipt thereof);

                     (f) all material amendments to any (x) real estate leases,
(y) floorplanning arrangement with respect to the Inventory of any Borrower or
(z) mortgage in respect of the Suwanee Real Property (and any other documents
entered into in connection with such mortgage), together with a copy of each
such amendment;

                     (g) the fact that a Loan Party has entered into a Swap
Agreement or an amendment to a Swap Agreement, together with copies of all
agreements evidencing such Swap Agreement or amendments thereto (which shall be
delivered within two Business Days);

                     (h) the occurrence of any ERISA Event that, alone or
together with any other ERISA Events that have occurred, could reasonably be
expected to result in liability of the Loan Parties and their Subsidiaries in an
aggregate amount exceeding $1,000,000;

                     (i) a copy of each notice from each funding agent of each
of the Foreign Employee Benefit Plans required to be delivered by such funding
agent promptly after such notice is given by the UK Borrower or other Loan
Party; and

                     (j) any other development (other than those specified above
as to which the Lenders have received due notice) that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of SYX setting forth the details
of the event or development requiring such notice and any action taken or
proposed to be taken with respect thereto.

           SECTION 5.03. Information Regarding Collateral.

                     (a) SYX will furnish to the Administrative Agents prompt
written notice of any change (i) in any Loan Party's corporate name or in any
trade name used to identify it in the conduct of its business or in the
ownership of its properties, (ii) in the location of any Loan Party's chief
executive office, its principal place of business, its "location" (as determined
under Section 9-307 of Revised Article 9 of the UCC), any office in which it
maintains books or records relating to Collateral owned by it or any office or
facility at which Collateral owned by it is located (including the establishment
of any such new office or facility), (iii) in any Loan Party's identity or
corporate structure or (iv) in any US Loan Party's Federal Taxpayer
Identification Number. SYX agrees not to effect or permit any change referred to
in the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Administrative
Agents to continue at all times following such change to have a valid, legal and
perfected security interest in all of the Collateral to the extent it is
intended to be so perfected on the date hereof. The Company also agrees promptly
to notify the Administrative Agents if any material portion of the Collateral is
damaged or destroyed.

                     (b) Each year, at the time required for delivery of annual
financial statements with respect to the preceding fiscal year pursuant to
clause (a) of Section 5.01, SYX shall deliver to the Administrative Agents a
certificate of a Financial Officer and the chief legal officer of the Company
(i) setting forth the information required pursuant to Section 2 of the
Perfection Certificate or confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Effective Date or the date of the most recent certificate delivered pursuant to
this Section and (ii) certifying that all Uniform Commercial Code financing
statements (including fixture filings, as applicable) or other appropriate
filings, recordings or registrations, including all refilings, rerecordings and
reregistrations, containing a description of the Collateral have been filed of
record in each governmental, municipal or other appropriate office in each
jurisdiction identified pursuant to clause (i) above to the extent necessary to
protect and perfect the security interests under the Security Agreement for a
period of not less than eighteen (18) months after the date of such certificate
(except as noted therein with respect to any continuation statements to be filed
within such period).

          SECTION 5.04. Existence; Conduct of Business. Each Loan Party will,
and will cause each Subsidiary to, (a) do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03 and (b) carry on and
conduct its business in substantially the same manner and in substantially the
same fields of enterprise as it is presently conducted.

          SECTION 5.05. Payment of Obligations. Each Loan Party will, and will
cause each Subsidiary to, pay or discharge all its Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) the validity or amount thereof
is being contested in good faith by appropriate proceedings, (b) such Loan Party
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (c) such liabilities would not result in the
Collateral becoming subject to forfeiture or loss as a result of the contest.

          SECTION 5.06. Maintenance of Properties. Each Loan Party will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

           SECTION 5.07. [Intentionally Omitted].

          SECTION 5.08. Compliance with Laws. Each Loan Party will, and will
cause each Subsidiary to, comply with all Requirements of Law applicable to it
or its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

          SECTION 5.09. Use of Proceeds. The proceeds of the Loans and Letters
of Credit will be used for general corporate purposes, including working capital
and acquisitions and Capital Expenditures. No part of the proceeds of any Loan
will be used, directly or indirectly, (i) for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X or (ii) to make any Acquisition other than Permitted Acquisitions. Letters of
Credit will be issued only for general corporate purposes.

           SECTION 5.10. Insurance.

                     (a) Each Loan Party will, and will cause each Subsidiary
to, (i) maintain with financially sound and reputable carriers having a
financial strength rating of at least A+ by A.M. Best Company (a) insurance in
such amounts (with no greater risk retention) and against such risks (including
loss or damage by fire and loss in transit; theft, burglary, pilferage, larceny,
embezzlement, and other criminal activities; business interruption; and general
liability) and such other hazards, as is customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (b) all insurance required pursuant to the
Collateral Documents; (ii) maintain such other insurance as may be required by
law; and (iii) upon request by an Administrative Agent, which request need not
be made in writing, furnish the Administrative Agents with certificates
evidencing the insurance required by this paragraph. In the event of Loan
Parties' failure to obtain or maintain the insurance required by this paragraph,
the Administrative Agents shall have the right to obtain the required coverage
and bill the applicable Borrowers for the premium payments therefor. To the
extent consistent with prudent business practice, the applicable Borrowers may
maintain a program of self-insurance in place of any of the insurance required
by this paragraph. The Borrowers will furnish to the Lenders, upon request of
any Administrative Agent, information in reasonable detail as to the insurance
so maintained.

                     (b) Fire and extended coverage policies with respect to any
Collateral (i) shall not include a provision to the effect that any of the
Borrowers, the Administrative Agents or any other party shall be a coinsurer and
(ii) shall be endorsed, which endorsement shall be satisfactory in form and
substance to the Administrative Agents, to name the Administrative Agents, for
the benefit of the Lenders, as additional insured or loss payee, as appropriate,
and shall include such other provisions as the Administrative Agents may
reasonably require from time to time to protect the interests of the Lenders,
provided that the requested provisions are available at reasonable cost. Each
such policy referred to in this paragraph also shall provide that it shall not
be cancelled, modified or not renewed (i) by reason of nonpayment of premium
except upon not less than 30 days' prior written notice thereof by the insurer
to the Administrative Agents (giving the Administrative Agents the right to cure
defaults in the payment of premiums) or (ii) for any other reason except upon
not less than 30 days' prior written notice thereof by the insurer to the
Administrative Agents. The Borrowers shall deliver to the Administrative Agents,
prior to the cancellation of any such policy of insurance, a Certificate of
Insurance for the replacement policy.

                     (c) The Loan Parties acknowledge and agree that all income,
payments and proceeds of a physical damage property insurance claim payable to
them and relating to the Inventory will be received by the Loan Parties as agent
hereunder for the benefit of the Lenders and deposited in an account subject to
a control arrangement in favor of the applicable Administrative Agent. The Loan
Parties disclaim any right, title or interest in or to such income, payments or
proceeds and hereby confirm that the Loan Parties have granted a first priority
security interest to the Administrative Agents (for the benefit of the Lenders)
in all such income, payments and proceeds. The Loan Parties acknowledge and
agree that all income, payments and proceeds of a physical damage property
insurance claim payable to them and relating to the Mortgaged Property (after
payment of any amounts due to a Lessor under a Lease) will be deposited in an
account subject to a control arrangement in favor of the applicable
Administrative Agent.

                     (d) SYX shall continue to maintain, for itself and its
Subsidiaries, a Directors and Officers insurance policy, and a "Blanket Crime"
policy including employee dishonesty, forgery or alteration, theft,
disappearance and destruction, robbery and safe burglary, property, and computer
fraud coverage with responsible companies in such amounts as are customarily
carried by business entities engaged in similar businesses similarly situated,
and will upon request by an Administrative Agent, which request need not be made
in writing, furnish the Administrative Agents certificates evidencing renewal of
each such policy.

          SECTION 5.11. Casualty and Condemnation. The Borrowers(a) will furnish
to Administrative Agents and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of any Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.

           SECTION 5.12. Books and Records; Inspection and Audit Rights;
Confirmation of Receivables.

                     (a) SYX will, and will cause each of the other Loan
Parties, keep proper financial records in accordance with GAAP. SYX will, and
will cause each of the other Loan Parties to (i) keep proper books of record and
account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities and (ii) permit any
representatives designated by either Administrative Agent (including employees
of any Administrative Agent, any Lender or any consultants, accountants, lawyers
and appraisers retained by any Administrative Agent) in consultation with the
Borrowers, upon reasonable prior notice, no less frequently than semi-annually
in any period of 12 consecutive months commencing on or after the Effective
Date, to visit and inspect its properties, to examine and make extracts from its
books and records, and to discuss its affairs, finances and condition with its
officers and independent accountants, all at reasonable times. The Loan Parties
acknowledge that any Administrative Agent, after exercising its rights of
inspection, may prepare and distribute to the Lenders certain Reports pertaining
to the Loan Parties' assets for internal use by any Administrative Agent and the
Lenders.

                     (b) SYX will, and will cause each of the other Loan Parties
to, permit any representatives designated by either Administrative Agent
(including any consultants, accountants, lawyers and appraisers retained by such
Administrative Agent) in consultation with the Borrowers to conduct evaluations
and appraisals of the computation of the Borrowing Base and the assets included
therein, including supporting systems, processes and controls, all at reasonable
times but no more frequently than annually in any period of 12 consecutive
months commencing on or after the Effective Date; provided, however, that such
evaluations and Collateral reviews may be conducted semi-annually if Borrowing
Base Availability at any time is less than $30,000,000 and at any time when an
Event of Default has occurred and is continuing. SYX shall pay the reasonable
fees and expenses of any representatives retained by an Administrative Agent, or
employees of such Administrative Agent, to conduct any such evaluation or
appraisal, including reasonable and customary internally allocated fees and
expenses of such employees. The Loan Parties acknowledge that any Administrative
Agent, after exercising its evaluation and appraisal may prepare and distribute
to the Lenders certain Reports pertaining to the Loan Parties' assets for
internal use by any Administrative Agent and the Lenders.

                     (c) The Administrative Agents shall have the right to
confirm and verify all Receivables (as defined in the Security Agreement) by any
manner and through any medium it considers advisable and do whatever it may deem
reasonably necessary to protect its interests hereunder.

          SECTION 5.13. Compliance with Laws. SYX will, and will cause each of
the Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

          SECTION 5.14. Appraisals. At any time that any Administrative Agent
requests, the Borrowers will provide, at their sole cost and expense, such
Administrative Agent with appraisals or updates thereof of their Inventory,
Equipment and Real Property from an appraiser selected and engaged by the
applicable Administrative Agent, and prepared on a basis satisfactory to such
Administrative Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulations; provided,
however, that if no Event of Default has occurred and is continuing, only one
such appraisal per calendar year shall be at the sole expense of the Loan
Parties.

          SECTION 5.15. Depository Banks. The UK Borrower and the US Borrowers
will maintain the UK Administrative Agent and the US Administrative Agent,
respectively, as its (their) principal depository bank, including for the
maintenance of operating, administrative, cash management, collection activity,
and other deposit accounts for the conduct of its business.

           SECTION 5.16. Additional Collateral; Further Assurances.

                     (a) Subject to applicable law, SYX and each other Loan
Party shall cause each of its Subsidiaries (if organized under the laws of the
United States of America) formed or acquired after the date of this Agreement in
accordance with the terms of this Agreement to become a Loan Party by executing
the Joinder Agreement set forth as Exhibit E hereto (the "Joinder Agreement").
Upon execution and delivery thereof, each such Person (i) shall automatically
become a Loan Guarantor hereunder and thereupon shall have all of the rights,
benefits, duties, and obligations in such capacity under the Loan Documents and
(ii) will grant Liens to the applicable Administrative Agents, for the benefit
of the such Administrative Agent and the applicable Lenders, in any property of
such Loan Party which constitutes Collateral, including any parcel of Real
Property or heritable property located in the US or UK owned by any Loan Party.

                     (b) SYX and each other Loan Party (other than the UK
Borrower) will cause 100% of the issued and outstanding Equity Interests of each
of its domestic Subsidiaries to be subject at all times to a first priority,
perfected Lien in favor of the US Administrative Agent pursuant to the terms and
conditions of the Loan Documents or other security documents as the US
Administrative Agent shall reasonably request. SYX will cause 65% of the issued
and outstanding Equity Interests of UK Borrower to be subject at all times to a
first priority, perfected Lien in favor of the US Administrative Agent pursuant
to the terms and conditions of the Share Pledge or other security documents as
the US Administrative Agent shall reasonably request.

                     (c) UK Borrower will cause 100% of the issued and
outstanding Equity Interests of each of its Subsidiaries to be subject at all
times to a first priority, perfected Lien (to the extent that Lien may be
granted and perfected by the Debenture or other document governed by the laws of
England, Scotland and Wales) in favor of the UK Administrative Agent pursuant to
the terms and conditions of the Loan Documents or other security documents as
the UK Administrative Agent shall reasonably request.

                     (d) Without limiting the foregoing, SYX will, and will
cause each of the other Loan Parties to, execute and deliver, or cause to be
executed and delivered, to the Administrative Agents such documents, agreements
and instruments, and will take or cause to be taken such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which any Administrative Agent may, from time to time,
reasonably request to carry out the terms and conditions of this Agreement and
the other Loan Documents and to ensure perfection and priority of the Liens
created or intended to be created by the Collateral Documents, all at the
expense of the Loan Parties.

                     (e) If any material assets (including any Real Property or
improvements thereto or any interest therein) are acquired by any US Borrower or
any US Subsidiary thereof that is a Loan Party after the Effective Date (other
than assets constituting Collateral under the Security Agreement that become
subject to the Lien in favor of the US Administrative Agent upon acquisition
thereof), the applicable Borrower will notify the US Administrative Agent and
the Lenders thereof, and, if requested by the US Administrative Agent or the
Required Lenders, the applicable Borrower will cause such assets to be subjected
to a Lien securing the Secured Obligations and will take, and cause such
Subsidiary to take, such actions as shall be necessary or reasonably requested
by the US Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (b) of this Section, all at the expense of the
Loan Parties.

                     (f) If any material assets (including any Real Property or
improvements thereto or any interest therein) are acquired by UK Borrower or any
Subsidiary thereof that is a Loan Party after the Effective Date (other than
assets constituting Collateral under the Debenture that become subject to the
Lien in favor of the UK Administrative Agent upon acquisition thereof), UK
Borrower will notify the UK Administrative Agent and the UK Lenders thereof,
and, if requested by the UK Administrative Agent or the Required UK Lenders, the
UK Borrower will cause such assets to be subjected to a Lien securing the
Secured Obligations owed by the UK Borrower and will take, and cause such
Subsidiary to take, such actions as shall be necessary or reasonably requested
by the UK Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties.

           SECTION 5.17. Full Cash Dominion; Collateral Deposit Account; Lock
Boxes, Collections, Etc.

                     (a) All cash, checks or other similar payments relating to
or constituting payments made in respect of the Collateral will be deposited by
the Borrowers into a deposit account which shall be subject to a Control
Agreement (a "Collateral Deposit Account"), which Collateral Deposit Accounts
are identified as such on Schedule 5.17. All funds deposited into a Collateral
Deposit Account will be (a) prior to the occurrence of a Full Cash Dominion
Event, available for withdrawal by Borrowers and (b) subsequent to the
occurrence of a Full Cash Dominion Event, Borrowers shall have no access to the
funds contained in the Collateral Deposit Accounts and such funds shall be swept
on a daily basis into a collection account, in the name of Chase, maintained by
the Borrowers with Chase (the "Collection Account").

                     (b) Following the occurrence of a Full Cash Dominion Event,
each Borrower shall direct all of its Account Debtors to forward payments
directly to a lock box service (the "Lock Boxes") with the bank(s) set forth in
Schedule 5.17, which lock boxes shall be subject to irrevocable lockbox
agreements in the form provided by or otherwise acceptable to the Administrative
Agents and shall be accompanied by an acknowledgment by the bank where the Lock
Box is located of the Lien of the Administrative Agents granted under the Loan
Documents and of irrevocable instructions to wire all amounts collected therein
to the Collection Account (a "Lock Box Agreement"). The Administrative Agents
shall have sole access to the Lock Boxes at all times and each Borrower shall
take all actions necessary to grant the Administrative Agents such sole access.
At no time shall any Borrower remove any item from the Lock Box or, following
the occurrence of a Full Cash Dominion Event, from a Collateral Deposit Account,
without the Administrative Agents' prior written consent. If any Borrower should
refuse or neglect to notify any Account Debtor to forward payments directly to a
Lock Box subject to a Lock Box Agreement after notice from an Administrative
Agent, such Administrative Agent shall, notwithstanding anything to the contrary
be entitled to make such notification directly to Account Debtor. If
notwithstanding the foregoing instructions, any Borrower receives any proceeds
of any Collateral, such Borrower shall receive such payments as the
Administrative Agent's trustee, and shall immediately deposit all cash, checks
or other similar payments related to or constituting payments made in respect of
Collateral received by it to a Collateral Deposit Account. All funds deposited
into any Lock Box subject to a Lock Box Agreement will be swept on a daily basis
into the Collection Account.

                     (c) Before opening or replacing any Collateral Deposit
Account or establishing a new Lock Box, each Borrower shall (a) obtain the
Administrative Agents' consent in writing to the opening of such Collateral
Deposit Account or Lock Box, and (b) cause each bank or financial institution in
which it seeks to open (i) a Collateral Deposit Account, to enter into a Control
Agreement with the Administrative Agents in order to give the Administrative
Agents UCC Control of such Collateral Deposit Account, or (ii) a Lock Box, to
enter into a Lock Box Agreement with the Administrative Agents in order to give
the Administrative Agents UCC Control of the Lock Box. In the case of Collateral
Deposit Accounts or Lock Boxes maintained with Lenders, the terms of such letter
shall be subject to the provisions of this Agreement regarding setoffs.

                     (d) The Administrative Agents shall hold and apply funds
received into the Collection Account as provided by the terms of this Section
5.17(d). All amounts deposited in the Collection Account shall be deemed
received by the Administrative Agents in accordance with Section 2.17 of the
Credit Agreement and shall, after having been credited in immediately available
funds to the Collection Account, be applied (and allocated) by the
Administrative Agents in accordance with Section 2.09 or 2.17(b), as the case
may be; provided that, so long as no Event of Default has occurred and is
continuing, collections of the UK Borrower which are received into the
Collection Account, and which exceed the then outstanding Eurocurrency Loans
bearing interest at the Alternate Eurocurrency Base Rate, shall remain in the
Collection Account until the next day on which there is outstanding a
Eurocurrency Loan bearing interest at the Alternate Eurocurrency Base Rate to
which such funds may be applied. The Administrative Agent shall require all
other cash proceeds of the Collateral, which are not required to be applied to
the Obligations pursuant to Section 2.09 or 2.17(b), as the case may be, to be
deposited in a special non-interest bearing cash collateral account with the
Administrative Agent and held there as security for the Secured Obligations. No
Borrower shall have control whatsoever over said cash collateral account. Any
such proceeds of the Collateral shall be applied in the order set forth in
Section 2.17 unless a court of competent jurisdiction shall otherwise direct.
The balance, if any, after all of the Secured Obligations have been satisfied,
shall be deposited by the Administrative Agents into the Borrowers' general
operating account with the applicable Administrative Agent. Each Borrower shall
remain liable for any deficiency if the proceeds of any sale or disposition of
the Collateral are insufficient to pay all Secured Obligations, including any
attorneys' fees and other expenses incurred by Administrative Agents or any
Lender to collect such deficiency.

                     (e) Each Borrower recognizes that the amounts evidenced by
checks, notes, drafts or any other items of payment relating to and/or proceeds
of Collateral may not be collectible by the applicable Administrative Agent on
the date received. In consideration of each Administrative Agent's agreement to
conditionally credit the applicable Collateral Deposit Account or Collection
Account as of the Business Day on which such Administrative Agent receives those
checks, notes, drafts or other items of payment, each Borrower agrees that, in
computing the charges under this Agreement, all items of payment shall be deemed
applied by each Administrative Agent on account of the respective Obligations
two (2) Business Days after confirmation to the applicable Administrative Agent
by the bank in which a Lock Box or other account of a Borrower is maintained
that such items of payment have been collected in good funds and finally
credited to Agent's account, provided, however, that if Chase is the bank in
which such Lock Box or other account is maintained, all items of payment shall
be deemed applied by the applicable Administrative Agent on account of the
Obligations two (2) Business Days after such items have been collected in good
funds. No Administrative Agent is required to credit any Collection Account or
any other account maintained for any Borrower for the amount of any item of
payment which is unsatisfactory to such Administrative Agent and the applicable
Administrative Agent may charge any Borrower's account for the amount of any
item of payment which is returned to any Administrative Agent unpaid.

          SECTION 5.18. Benefit Plans Payments. The Loan Parties and all ERISA
Affiliates shall make all required contributions under any Foreign Employee
Benefit Plan or Plans which, if not made, could result in a Material Adverse
Effect unless such payment is being contested pursuant to Section 5.05.

ARTICLE VI. Negative Covenants

          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full and all Letters of Credit have expired
or terminated and all LC Disbursements shall have been reimbursed, the Loan
Parties covenant and agree, jointly and severally, with the Lenders that:

           SECTION 6.01. Indebtedness. No Loan Party will, nor will it permit
any of its Subsidiaries to, create, incur or suffer to exist any Indebtedness,
except:

                     (a) the Secured Obligations;

                     (b) Indebtedness existing on the date hereof and set forth
in Schedule 6.01 and extensions, renewals and replacements of any such
Indebtedness in accordance with clause (g) hereof;

                     (c) intercompany Indebtedness between the Borrowers;

                     (d) Guarantees by a Borrower of Indebtedness of any
Subsidiary thereof and by any Subsidiary of a Borrower of Indebtedness of a
Borrower or any other Subsidiary of a Borrower, provided that (i) the
Indebtedness so Guaranteed is permitted by this Section 6.01, (ii) Guarantees by
a Borrower or any Subsidiary of a Borrower that is a Loan Party of Indebtedness
of any Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;

                     (e) Indebtedness of any Borrower to any Subsidiary thereof
and of any such Subsidiary to a Borrower or any other Subsidiary of a Borrower;
provided that Indebtedness of any Subsidiary that is not a Loan Party owing to
any Loan Party shall be subject to Section 6.04;

                     (f) Indebtedness of a Borrower or any Subsidiary of a
Borrower incurred to finance the acquisition, construction or improvement of any
fixed or capital assets (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof (but excluding Indebtedness
incurred in connection with a Permitted Acquisition), and extensions, renewals
and replacements of any such Indebtedness in accordance with clause (h) hereof;
provided that (i) such Indebtedness is incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and (ii)
the aggregate principal amount of Indebtedness permitted by this clause (f)
shall be subject to Section 6.12;

                     (g) Indebtedness of a Borrower or any Subsidiary of a
Borrower incurred in connection with a Permitted Acquisition (including, without
limitation, any Indebtedness of the Person to be acquired which is assumed by
such Borrower or Subsidiary), and extensions, renewals and replacements of any
such Indebtedness in accordance with clause (h) hereof; provided that (i) such
Indebtedness is incurred as of the effective date of such Permitted Acquisition,
(ii) the aggregate principal amount of Indebtedness permitted by this clause (g)
shall not exceed the sum of $5,000,000 in any fiscal year and (iii) the
aggregate principal amount of Indebtedness permitted by this clause (g) shall be
subject to Section 6.12;

                     (h) Indebtedness which represents an extension,
refinancing, or renewal of any of the Indebtedness described in clauses (b),
(f), (g) and (k) hereof; provided that, (i) the principal amount or interest
rate of such Indebtedness is not increased, (ii) any Liens securing such
Indebtedness are not extended to any additional property of any Loan Party,
(iii) no Loan Party that is not originally obligated with respect to repayment
of such Indebtedness is required to become obligated with respect thereto, (iv)
such extension, refinancing or renewal does not result in a shortening of the
average weighted maturity of the Indebtedness so extended, refinanced or
renewed, (v) the terms of any such extension, refinancing, or renewal are not
less favorable to the obligor thereunder than the original terms of such
Indebtedness and (vi) if the Indebtedness that is refinanced, renewed, or
extended was subordinated in right of payment to the Secured Obligations, then
the terms and conditions of the refinancing, renewal, or extension Indebtedness
must include subordination terms and conditions that are at least as favorable
to the Administrative Agents and the Lenders as those that were applicable to
the refinanced, renewed, or extended Indebtedness;

                     (i) Indebtedness owed to any person providing workers'
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such person, in each case incurred in the ordinary course of
business;

                     (j) Indebtedness of any Borrower or any Subsidiary thereof
in respect of performance bonds, bid bonds, appeal bonds, surety bonds and
similar obligations, in each case provided in the ordinary course of business;
and

                     (k) other unsecured Indebtedness in an aggregate principal
amount not exceeding $1,000,000 at any time outstanding.

          SECTION 6.02. Liens. No Loan Party will, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

                     (a) Liens created under the Loan Documents;

                     (b) (x) Permitted Encumbrances and (y) Liens securing the
unpaid purchase price incurred by any Loan Party in connection with a Permitted
Acquisition; provided that (i) such Lien shall not encumber any property or
asset of such Loan Party other such property or asset acquired in connection
with the subject Permitted Acquisition and (ii) such Lien shall secure only
Indebtedness which it secures on the effective date of the subject Permitted
Acquisition and only to the extent that such Indebtedness was incurred in
compliance with the limitations of this Agreement;

                     (c) any Lien on any property or asset of any Borrower or
any Subsidiary existing on the date hereof and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
such Borrower or Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof;

                     (d) Liens on fixed or capital assets acquired, constructed
or improved by a Borrower or any Subsidiary; provided that (i) such security
interests secure Indebtedness permitted by clause (f) of Section 6.01, (ii) such
security interests and the Indebtedness secured thereby are incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
security interests shall not apply to any other property or assets of any
Borrower or Subsidiary thereof;

                     (e) any Lien existing on any property or asset (other than
Accounts and Inventory) prior to the acquisition thereof by a Borrower or any
Subsidiary or existing on any property or asset (other than Accounts and
Inventory) of any Person that becomes a Loan Party after the date hereof prior
to the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be;

                     (f) Liens of a collecting bank arising in the ordinary
course of business under Section 4-208 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon;

                     (g) Liens granted by a Subsidiary of a Borrower that is not
a Loan Party in favor of a Borrower or another Loan Party in respect of
Indebtedness owed by such Subsidiary.

                     (h) Notwithstanding the foregoing, none of the Liens
permitted pursuant to this Section 6.02 may at any time attach to any Loan
Party's (1) Accounts, other than those permitted under clause (a) of the
definition of Permitted Encumbrance and clause (a) above, and (2) Inventory,
other than those permitted under clauses (a) and (b) of the definition of
Permitted Encumbrance and clause (a) above.

           SECTION 6.03. Fundamental Changes.

                     (a) No Loan Party will, nor will it permit any of its
Subsidiaries to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or liquidate or dissolve
(other than a dissolution of TMGLLC), except that, if at the time thereof and
immediately after giving effect thereto, no Event of Default shall have occurred
and be continuing: (i) any Subsidiary of a Borrower may merge into or amalgamate
with such Borrower in a transaction in which such Borrower is the surviving
corporation and (ii) any Loan Party (other than a Borrower) may merge into any
Loan Party in a transaction in which the surviving or amalgamated entity is a
Loan Party.

                     (b) No Loan Party will, nor will it permit any of its
Subsidiaries to, engage in any business other than businesses of the type
conducted by SYX and its Consolidated Subsidiaries on the date of execution of
this Agreement and businesses reasonably related thereto.

          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. No Loan Party will, nor will it permit any of its Subsidiaries to,
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Loan Party and a wholly owned Subsidiary prior to such merger) any
capital stock, evidences of indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit (whether through
purchase of assets, merger or otherwise), except:

                     (a) Permitted Investments, subject to control agreements in
favor of the Administrative Agents for the benefit of the Lenders or otherwise
subject to a perfected security interest in favor of the applicable
Administrative Agent for the benefit of the applicable Lenders;

                     (b) investments in existence on the date of this Agreement
and described in Schedule 6.04;

           (c) investments by SYX in the Borrowers and by the Borrowers and
their respective Subsidiaries in Equity Interests in their respective
Subsidiaries, provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Security Agreement (or the Debenture, as
applicable) (to the extent required pursuant to the applicable provisions of
Section 5.16(b) and (c)) and (B) the aggregate amount of investments by Loan
Parties in Subsidiaries that are not Loan Parties shall not exceed, together
with (x) any such investments described in Schedule 6.04, (y) outstanding
intercompany loans and/or advances permitted under clause (B) to the proviso to
Section 6.04(d) and (z) outstanding Guarantees permitted under the proviso to
Section 6.04(e), the sum of $50,000,000 in the aggregate at any time outstanding
(in each case determined without regard to any write-downs or write-offs);

                     (d) loans or advances made by a Borrower to any Subsidiary
thereof and made by any Subsidiary to any Borrower or any other Subsidiary,
provided that (A) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the Security Agreement (or
the Debenture, as applicable) and (B) the amount of such loans and advances made
by Loan Parties to Subsidiaries that are not Loan Parties shall not exceed,
together with (x) any such loans or advances described in Schedule 6.04, (y)
outstanding investments permitted under clause (B) to the proviso to Section
6.04(c) and (z) outstanding Guarantees permitted under the proviso to Section
6.04(e), the sum of $50,000,000 in the aggregate at any time outstanding (in
each case determined without regard to any write-downs or write-offs);

                     (e) Guarantees constituting Indebtedness permitted by
Section 6.01, provided that the aggregate principal amount of Indebtedness of
Subsidiaries that are not Loan Parties that is Guaranteed by any Loan Party
shall not exceed, together with (x) any such Guarantees described in Schedule
6.04, (y) outstanding investments permitted under clause (B) to the proviso to
Section 6.04(c) and (z) outstanding intercompany loans and/or advances permitted
under clause (B) to the proviso to Section 6.04(d), the sum of $50,000,000 in
the aggregate at any time outstanding (in each case determined without regard to
any write-downs or write-offs);

                     (f) loans or advances made by a Loan Party to its employees
on an arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $500,000 in the aggregate at any one time
outstanding;

                     (g) subject to Sections 4.2(a) and 4.4 of the Security
Agreement, notes payable, or stock or other securities issued by Account Debtors
to a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor's Accounts in the ordinary course of business, consistent
with past practices;

                     (h) investments in the form of Swap Agreements permitted by
Section 6.07;

                     (i) investments of any Person existing at the time such
Person becomes a Subsidiary of a Borrower or consolidates or merges with a
Borrower or any of its Subsidiaries (including in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;

                     (j) investments received in connection with the
dispositions of assets permitted by Section 6.05;

                     (k) investments constituting deposits described in clauses
(c) and (d) of the definition of the term "Permitted Encumbrances; and

                     (l) Permitted Acquisitions may be made subject to the
requirements contained in the definition of Permitted Acquisition.

          SECTION 6.05. Asset Sales. No Loan Party will, nor will it permit any
of its Subsidiaries to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will any Borrower permit any of
its Subsidiaries to issue any additional Equity Interest in such Subsidiary
(other than to a Borrower or another Subsidiary thereof in compliance with
Section 6.04), except:

                     (a) sales, transfers and dispositions of (i) inventory in
the ordinary course of business and (ii) used, obsolete, worn out or surplus
equipment or property in the ordinary course of business;

                     (b) sales, transfers and dispositions to a Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with Section
6.09;

                     (c) sales, transfers and dispositions of accounts
receivable in connection with the compromise, settlement or collection thereof;

                     (d) sales, transfers and dispositions of investments
permitted by clauses (i) and (k) of Section 6.04;

                     (e) dispositions resulting from any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of a Borrower or
any Subsidiary thereof;

                     (f) issuance of shares of stock of PCS to employees of or
consultants to PCS provided that no more than an aggregate of 35% of the equity
of PCS shall be issued and outstanding to such employees and consultants at any
time; and

                     (g) sales, transfers and other dispositions of assets
(other than Equity Interests in a Subsidiary of a Borrower unless all Equity
Interests in such Subsidiary are sold) that are not permitted by any other
paragraph of this Section, provided that the aggregate fair market value of all
assets sold, transferred or otherwise disposed of in reliance upon this
paragraph (g) shall not exceed $250,000 during any fiscal year of the Borrower;

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (e) above) shall be
made for fair value and for at least 75% cash consideration.

          SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will, nor
will it permit any of its Subsidiaries to, enter into any arrangement, directly
or indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred.

          SECTION 6.07. Swap Agreements. No Loan Party will, nor will it permit
any of its Subsidiaries to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which a Borrower or any
Subsidiary thereof has actual exposure (other than those in respect of Equity
Interests of a Borrower or any of its Subsidiaries), and (b) Swap Agreements
entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of a
Borrower or any Subsidiary thereof.

           SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.

                     (a) No Loan Party will, nor will it permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except (i) SYX may declare and pay dividends with respect
to its common stock payable solely in additional shares of its common stock,
and, with respect to its preferred stock, payable solely in additional shares of
such preferred stock or in shares of its common stock, (ii) Subsidiaries may
declare and pay dividends ratably with respect to their Equity Interests, and
(iii) the Borrowers may make Restricted Payments pursuant to and in accordance
with stock compensation plans or other benefit plans for management or employees
of SYX and its Consolidated Subsidiaries.

                     (b) No Loan Party will, nor will it permit any of its
Subsidiaries to, make or agree to pay or make, directly or indirectly, any
payment or other distribution (whether in cash, securities or other property) of
or in respect of principal of or interest on any Indebtedness, or any payment or
other distribution (whether in cash, securities or other property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Indebtedness,
except:

          (i) payment of Indebtedness created under the Loan Documents;

          (ii) payment of regularly scheduled interest and principal payments as
and when due in respect of any Indebtedness, other than payments in respect of
Indebtedness, if any, prohibited by the subordination provisions thereof;

          (iii) refinancings of Indebtedness to the extent permitted by Section
6.01; and

          (iv) payment of secured Indebtedness that becomes due as a result of
the voluntary sale or transfer of the property or assets securing such
Indebtedness.


          SECTION 6.09. Transactions with Affiliates. No Loan Party will, nor
will it permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that (i) are in the ordinary course of
business and (ii) are at prices and on terms and conditions not less favorable
to such Loan Party or Subsidiary than could be obtained on an arm's-length basis
from unrelated third parties, (b) transactions between or among any Borrower and
any Subsidiary thereof that is a Loan Party not involving any other Affiliate,
(c) any investment permitted by Sections 6.04(c) or 6.04(d), (d) any
Indebtedness permitted under Section 6.01(c), (e) any Restricted Payment
permitted by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of SYX who are not
employees of such Borrower or any Subsidiary thereof, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of SYX or its Subsidiaries in the ordinary
course of business and (h) any issuances of securities or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, stock compensation and stock ownership plans approved by
the board of directors of SYX or its designated committees (or, as to any such
agreements or plans involving Subsidiaries of SYX, approved by the board of each
such Subsidiary).

          SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it
permit any of its Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of such Loan Party or any of its
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of such Subsidiary to pay dividends or
other distributions with respect to any shares of its capital stock or to make
or repay loans or advances to a Borrower or any other Subsidiary thereof or to
Guarantee Indebtedness of a Borrower or any other Subsidiary; provided that (i)
the foregoing shall not apply to restrictions and conditions imposed by law or
by any Loan Document, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.10 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases
restricting the assignment thereof.

          SECTION 6.11. Amendment of Material Documents. No Loan Party will, nor
will it permit any of its Subsidiaries to, amend, modify or waive any of its
rights under (a)  its certificate of incorporation, by-laws, operating,
management or partnership agreement or other organizational documents or (b) any
floorplanning arrangement with respect to the Inventory of any Borrower or any
mortgage in respect of the Suwanee Real Property (and any other documents
entered into in connection with such mortgage), to the extent any such
amendment, modification or waiver would be adverse to the Lenders.

           SECTION 6.12. Capital Expenditures.

                     (a) The Loan Parties shall not incur or make any Capital
Expenditures, together with payments of Indebtedness incurred under Section
6.01(f), during the fiscal year ending December 31, 2005 in an amount exceeding
$16,000,000.

                     (b) The amount of any Capital Expenditures permitted to be
made in respect of any fiscal year after the fiscal year ending December 31,
2005 shall be increased from the limit imposed for the prior fiscal year by the
lesser of (i) $2,000,000 and (ii) the unused amount of Capital Expenditures that
were permitted to be made during the immediately preceding fiscal year pursuant
to Section 6.12(a), without giving effect to any carryover amount. Capital
Expenditures in any fiscal year shall be deemed to use first, the amount for
such fiscal year set forth in Section 6.12(a) and, second, any amount carried
forward to such fiscal year pursuant to this Section 6.12(b).

          SECTION 6.13. Fixed Charge Coverage Ratio. Commencing with the last
day of the fiscal quarter during which Borrowing Base Availability for the first
time during the term hereof is less than Twenty Million Dollars ($20,000,000),
and as of the last day of each fiscal quarter thereafter, the Fixed Charge
Coverage Ratio shall not be less than the ratio of 1.25 to 1.00.

          SECTION 6.14. Floorplanning. The Loan Parties shall not, nor will they
permit their Subsidiaries to, enter into any floorplanning arrangements with
respect to the Inventory of any Borrower which involves the granting of a Lien
on any Collateral unless the floorplan provider has entered into an
intercreditor agreement with the applicable Administrative Agent on terms and
conditions satisfactory to such Administrative Agent in its sole discretion.

          SECTION 6.15. Centre of Main Interest. The UK Borrower shall not
without the prior written consent of the UK Administrative Agent, transfer or
allow to change its registered office or, its Centre of Main Interests, or
maintain an Establishment in any jurisdiction other than England, Scotland and
Wales.

          SECTION 6.16. Leases. No Loan Party will, nor will it permit any of
its Subsidiaries to, enter as lessee into any lease arrangement for real or
personal property except:

          (i) leases which are capitalized and permitted under Sections 6.05 and
6.12;

          (ii) leases outstanding on the Effective Date and reflected on
Schedule 6.16 and renewals and replacements thereof which do not materially
increase the obligations of the respective Borrowers (which, in the case of
leases, shall mean any increase in excess of 10% per annum); and

          (iii) operating leases entered into in the ordinary course of
business, other than as set forth in subsections (i) and (ii) above, if after
giving effect thereto, aggregate annual rental payments for operating leases
would not exceed $1,500,000 in any one fiscal year.


ARTICLE VII. Events of Default

           If any of the following events ("Events of Default") shall occur:

                     (a) any Borrower shall fail to pay any principal of any
Loan or any reimbursement obligation in respect of any LC Disbursement when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or otherwise;

                     (b) any Borrower shall fail to pay any interest on any Loan
or any fee or any other amount payable under this Agreement, when and as the
same shall become due and payable;

                     (c) any representation or warranty made or deemed made by
or on behalf of any Borrower or any other Loan Party in or in connection with
this Agreement or any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with this Agreement or any Loan
Document or any amendment or modification thereof or waiver thereunder, shall
prove to have been materially incorrect when made or deemed made;

                     (d) any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in Section 5.02(a), 5.03 (with
respect to a Loan Party's existence) or 5.08 or in Article VI;

                     (e) any Loan Party shall fail to observe or perform any
covenant, condition or agreement contained in this Agreement (other than those
which constitute a default under another Section of this Article), and such
failure shall continue unremedied for a period of (i) five days after the
earlier of the occurrence of such breach or receipt of notice of such breach
from either Administrative Agent to the applicable Borrowing Agent (which notice
will be given at the request of any Lender) if such breach relates to terms or
provisions of Section 5.01, 5.02 (other than Section 5.02(a)), 5.03 through
5.06, 5.09, 5.10 or 5.12 of this Agreement or (ii) 15 days after the earlier of
the occurrence of such breach or receipt of notice of such breach from either
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of any other Section of this
Agreement;

                     (f) any Loan Party or any Subsidiary thereof shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness, when and as the same shall become due and
payable;

                     (g) any event or condition occurs that results in any
Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Indebtedness or any trustee or agent
on its or their behalf to cause any Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity; provided that this clause (g) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;

                     (h) an involuntary proceeding shall be commenced or an
involuntary petition shall be filed seeking (i) liquidation, reorganization or
other relief in respect of a Loan Party or any Subsidiary of any Loan Party or
its debts, or of a substantial part of its assets, under any Federal, state or
foreign bankruptcy, administrator, insolvency, receivership or similar law now
or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for any Loan Party or
any Subsidiary of any Loan Party or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered;

                     (i) any Loan Party or any Subsidiary of any Loan Party
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for such Loan Party or
Subsidiary of any Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors
or (vi) take any action for the purpose of effecting any of the foregoing;

                     (j) any Loan Party or any Subsidiary of any Loan Party
shall become unable, admit in writing its inability or fail generally to pay its
debts as they become due, or the value of the assets of any Loan Party or any
Subsidiary of any loan Party is less than its liabilities or a moratorium is
declared in respect of any indebtedness of such party;

                     (k) (i) one or more judgments for the payment of money in
an aggregate amount in excess of $500,000 (or its equivalent) (and which is not
fully covered (excluding any customary deductible) by insurance) shall be
rendered against any Loan Party, any Subsidiary of any Loan Party or any
combination thereof, and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed; (ii)
any action shall be legally taken by a judgment creditor to attach or levy upon
any assets of any Loan Party or any Subsidiary of any Loan Party to enforce any
such judgment described in subclause (i) of this clause (k); (iii) any Loan
Party or any Subsidiary of any Loan Party shall fail within 30 days to discharge
one or more non-monetary judgments or orders which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect, which
judgments or orders, in any such case, are not stayed on appeal or otherwise
being appropriately contested in good faith by proper proceedings diligently
pursued; (iv) notwithstanding the forgoing subclauses of this clause (k), in
respect of any assets of the UK Borrower or any Subsidiary thereof, any
expropriation, attachment, sequestration, distress or diligence or execution
affects any asset or assets of the UK Borrower or any Subsidiary thereof and is
not discharged within a period of 14 consecutive days;

                     (l) an ERISA or Foreign Pension Plan Event shall have
occurred that, in the opinion of the Required Lenders, when taken together with
all other ERISA or Foreign Pension Plan Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

                     (m) a Change in Control shall occur;

                     (n) the occurrence of any "default", as defined in any Loan
Document (other than this Agreement) or the breach of any of the terms or
provisions of any Loan Document (other than this Agreement), which default or
breach continues beyond any period of grace therein provided;

                     (o) the Loan Guaranty shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;

                     (p) any Collateral Document shall for any reason fail to
create a valid and perfected first priority security interest in any Collateral
purported to be covered thereby, except as permitted by the terms of any
Collateral Document, or any Collateral Document shall fail to remain in full
force or effect or any action shall be taken to discontinue or to assert the
invalidity or unenforceability of any Collateral Document, or any Loan Party
shall fail to comply with any of the terms or provisions of any Collateral
Document;

                     (q) any material provision of any Loan Document for any
reason ceases to be valid, binding and enforceable in accordance with its terms
(or any Loan Party shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);

                     (r) any Loan Party is convicted under any law that may
reasonably be expected to lead to a forfeiture of any property of such Loan
Party having a fair market value in excess of $500,000;

                     (s) any corporation action, legal proceedings or other
procedure or step is taken in relation to the UK Borrower to (i) the suspension
of payments, a moratorium of any indebtedness, winding-up, dissolution,
administration or reorganization (by way of voluntary arrangement, scheme or
arrangement or otherwise) of the UK Borrower other than a solvent liquidation;
(ii) a composition, assignment or arrangement with any creditor, or (ii) the
appointment of a liquidator, receiver, administrative receiver, judicial factor,
trustee in bankruptcy, compulsory manager or other office in respect of the UK
Borrower or its assets;

                     (t) any other event or condition shall occur or exist
which, in the reasonable judgment of any Administrative Agent, would reasonably
be expected to have a Material Adverse Effect on SYX, the UK Borrower or on the
Borrowers taken as a whole, the Collateral or the Administrative Agents' Liens
thereon or the practical realization of the benefits of Administrative Agents'
and Lenders' rights and remedies hereunder; or

                     (u) any material damage to, or loss, theft or destruction
of, any material Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, natural disaster or public enemy, or other
casualty which causes, for more than thirty (30) consecutive days beyond the
coverage period of any applicable business interruption insurance, the cessation
or substantial curtailment of revenue producing activities at any facility of
any Borrower if any such event or circumstance would reasonably be likely to
have a Material Adverse Effect on SYX, UK Borrower or on the Borrowers taken as
a whole, the Collateral or the Administrative Agents' Liens thereon or the
practical realization of the benefits of Administrative Agents' and Lenders'
rights and remedies hereunder

then, and in every such event (other than an event with respect to a Borrower
described in clause (h), (i) or (s) of this Article), and at any time thereafter
during the continuance of such event, the US Administrative Agent may, and at
the request of the Required Lenders shall, by notice to the Borrowers, take
either or both of the following actions, at the same or different
times:  (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Loans then outstanding to be due and
payable in whole (or in part, in which case any principal not so declared to be
due and payable may thereafter be declared to be due and payable), and thereupon
the principal of the Loans so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations of the Borrowers
accrued hereunder, shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each of the Borrowers; and in case of any event with respect to
the Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, either Administrative Agent may, and at the request of the
applicable Required Lenders shall, exercise any rights and remedies provided to
such Administrative Agent under the Loan Documents or at law or equity,
including all remedies provided under the UCC and any other relevant
jurisdiction.

ARTICLE VIII. The Administrative Agents

          Each of the Lenders and each Issuing Bank hereby irrevocably appoints
each of the Administrative Agents as its agent and authorizes the Administrative
Agents to take such actions on its behalf, including execution of the other Loan
Documents to which an Administrative Agent is a party, and to exercise such
powers as are delegated to each such Administrative Agent, respectively, by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

          Each bank serving as an Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not an Administrative Agent hereunder.

          No Administrative Agent shall have any duties or obligations except
those expressly set forth in the Loan Documents. Without limiting the generality
of the foregoing, (a) an Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) an Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that such Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, such Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as an Administrative
Agent or any of its Affiliates in any capacity. An Administrative Agent shall
not be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct. An Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to such Administrative
Agent by a Borrower or a Lender, and the Administrative Agents shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such
Administrative Agent.

          Each Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing believed by it to be
genuine and to have been signed or sent by the proper Person. Each
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person, and shall not
incur any liability for relying thereon. Each Administrative Agent may consult
with legal counsel (who may be counsel for the Borrowers), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

          Each Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by each Administrative Agent. Each Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of (i) each Administrative Agent and (ii) any such sub-agent, and shall
apply to their respective activities in connection with the syndication of the
credit facilities provided for herein as well as activities as an Administrative
Agent.

          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, an Administrative Agent may
resign at any time by notifying the Lenders, the other Administrative Agents,
the Issuing Banks and the Borrowing Agents. Upon any such resignation, the
Required Lenders shall have the right, in consultation with the Borrowing
Agents, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
such retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a commercial bank
with an office in New York, New York and/or a successor UK Administrative Agent
which shall be a commercial bank with an office in London, England, as
applicable, or an Affiliate of any such commercial bank. Upon the acceptance of
its appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and such retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the
Borrowers and such successor. After an Administrative Agent's resignation
hereunder, the provisions of this Article and Section 9.03 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while it was acting as an Administrative Agent.

          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agents or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agents or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.

          Each Lender hereby agrees that (a) it has requested a copy of each
Report prepared by or on behalf of any Administrative Agent; (b) each
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties' books and records, as well as on representations of the Loan Parties'
personnel and that the Administrative Agents undertake no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Person except as
otherwise permitted pursuant to this Agreement; and (e) without limiting the
generality of any other indemnification provision contained in this
Agreement, it will pay and protect, and indemnify, defend, and hold each
Administrative Agent and any such other Person preparing a Report harmless from
and against, the claims, actions, proceedings, damages, costs, expenses, and
other amounts (including reasonable attorney fees) incurred by as the direct or
indirect result of any third parties who might obtain all or part of any Report
through the indemnifying Lender.

          None of the rights or obligations of any Administrative Agent under
any Loan Document may be amended, supplemented or otherwise modified without the
prior written consent of such Administrative Agent and the Required Lenders.

          The UK Borrower has requested that the UK Administrative Agent provide
daily advice on each UK Business Day setting forth the UK Availability. The UK
Administrative Agent shall not have any liability if it fails to provide such
advice on any day. In addition, to the extent the UK Administrative Agent
provides such advice, the UK Administrative shall not have any liability to any
party in connection with such advice, including but not limited to, whether the
information in such advice is accurate.

          The designation of (i) J.P. Morgan Securities Inc. as "Sole Bookrunner
and Sole Lead Arranger", and (ii) General Electric Capital Corporation and GMAC
Commercial Finance LLC as "Co-Agents" shall not confer upon any of such entities
any right, power, obligation, liability, responsibility or duty under this
Agreement. Without limiting the foregoing, none of the Lenders, or Affiliates
thereof, so identified as a "co-agent", "lead arranger" or "bookrunner" shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
parties so identified in deciding to enter into this Agreement or in taking or
not taking action hereunder.

ARTICLE IX. Miscellaneous

           SECTION 9.01. Notices.

                     (a) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile, as follows:

          (i)           if to any Loan Party, to SYX at:


Systemax Inc.
11 Harbor Park Drive
Port Washington, New York 11050
Attention: Steven M. Goldstein, CFO
Telephone: 516-608-7654
Facsimile: 516-625-2593

With a copy to:

Stroock & Stroock & Lavan LP
180 Maiden Lane
New York, New York 10038-4982
Attention: Theodore S. Lynn, Esq.
Telephone: 212-806-6006
Facsimile: 212-806-6629


          (ii)           if to the US Administrative Agent:


JPMorgan Chase Bank
1166 Avenue of the Americas, 16th Floor
New York, New York 10036
Attention: Credit Deputy
Telephone: 212-899-1187
Facsimile: 212-899-2929

With a copy to:

Hahn & Hessen LLP
488 Madison Lane
New York, New York 10022
Attention: Daniel J. Krauss, Esq.
Telephone: 212-478-7200
Facsimile: 212-478-7400


          (iii)           if to the UK Administrative Agent, at:


J.P. Morgan Europe Limited
125 London Wall
Floor 9
EC2Y 5AJ
London, United Kingdom
Attention: Stephen Gillies
Telephone: +44 (0) 207 777 2227
Fax: +44 (0) 207 777 2630

With a copy to:

JPMorgan Chase Bank
1166 Avenue of the Americas, 16th Floor
New York, New York 10036
Attention: Credit Deputy
Telephone: 212-899-1187
Facsimile: 212-899-2929


          (iv)      if to the Issuing Bank with respect to Letters of Credit
issued for the US Borrowers, to it at Letters of Credit Department, JPMorgan
Chase Bank, Attention: Christine Siebel (Facsimile Number 718-242-6540);


          (v) if      to the Issuing Bank, with respect to Letters of Credit
issued for the UK Borrower, at:


J.P. Morgan Europe Limited
125 London Wall
Floor 9
EC2Y 5AJ
London, United Kingdom
Attention: Gareth Watts
Telephone: +44 (0) 120 234 3934
Facsimile: +44 (0) 120 234 3730


          (vi)      if to any other Lender, to it at its address or facsimile
number set forth in its Administrative Questionnaire.


All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.

                     (b) Notices and other communications to the Lenders
hereunder may be delivered or furnished by electronic communications (including
e-mail and internet or intranet websites) pursuant to procedures approved by the
respective Administrative Agent; provided that the foregoing shall not apply to
notices pursuant to Article II unless otherwise agreed by the applicable
Administrative Agent and the applicable Lender. An Administrative Agent or
either Borrowing Agent (on behalf of the Loan Parties) may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. All such
notices and other communications (i) sent to an e-mail address shall be deemed
received upon the sender's receipt of an acknowledgement from the intended
recipient (such as by the "return receipt requested" function, as available,
return e-mail or other written acknowledgement), provided that if not given
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient, and (ii) posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (b)(i) of
notification that such notice or communication is available and identifying the
website address therefor.

                     (c) Any party hereto may change its address or facsimile
number for notices and other communications hereunder by notice to the other
parties hereto.

           SECTION 9.02. Waivers; Amendments.

                     (a) No failure or delay by an Administrative Agent, an
Issuing Bank or any Lender in exercising any right or power hereunder or under
any other Loan Document shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agents, the Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether an Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.

                     (b) Neither this Agreement nor any other Loan Document nor
any provision hereof or thereof may be waived, amended or modified except (i) in
the case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrowers and the Required Lenders or, (ii) in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent that is a party thereto and the Loan
Party or Loan Parties that are parties thereto, in each case with the consent of
the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender (provided
that the Administrative Agents may make Protective Advances as set forth in
Section 2.04), (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce or forgive any
interest or fees payable hereunder, without the written consent of each Lender
directly affected thereby, (iii) postpone any scheduled date of payment of the
principal amount of any Loan or LC Disbursement, or any date for the payment of
any interest, fees or other Obligations payable hereunder, or reduce the amount
of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.17(b) or (e) in a manner that
would alter the manner in which payments are shared, without the written consent
of each Lender, (v) increase the advance rates set forth in the definition of
Borrowing Base or add new categories of eligible assets, without the written
consent of each Lender, (vi) change any of the provisions of this Section or the
definition of "Required Lenders" or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vii) release any Loan Guarantor from its obligation under its Loan
Guaranty (except as otherwise permitted herein or in the other Loan Documents),
without the written consent of each Lender, or (viii) except as provided in
clauses (d) and (e) of this Section or in any Collateral Document, release all
or substantially all of the Collateral, without the written consent of each
Lender or (ix) effect any waiver, amendment or modification that by its terms
affects the US Lenders only without the prior written consent of the Required US
Lenders, or affects the UK Lenders only without the prior written consent of the
Required UK Lenders or affects the rights and interests of US Lenders
differently than those of UK Lenders, or affects the rights and interests of UK
Lenders differently than those of US Lenders, without in any such case the prior
written consent of the both the Required US Lenders and the Required UK Lenders,
as separate classes; provided further that no such agreement shall amend, modify
or otherwise affect the rights or duties of any Administrative Agent or Issuing
Bank without the prior written consent of such Administrative Agent or Issuing
Bank, as the case may be. The US Administrative Agent may also amend the
Commitment Schedule to reflect assignments entered into pursuant to Section
9.04.

                      (c) The Lenders hereby irrevocably authorize the
Administrative Agents, at their option and in their sole discretion, to release
any Liens granted to the Administrative Agents by the Loan Parties on any
Collateral (i) upon the termination of the all Commitments, payment and
satisfaction in full in cash of all Secured Obligations (other than Unliquidated
Obligations), and the cash collateralization of all Unliquidated Obligations in
a manner satisfactory to each affected Lender, (ii) constituting property being
sold or disposed of if the Loan Party disposing of such property certifies to
the applicable Administrative Agent that the sale or disposition is made in
compliance with the terms of this Agreement (and such Administrative Agent may
rely conclusively on any such certificate, without further inquiry), (iii)
constituting property leased to a Loan Party under a lease which has expired or
been terminated in a transaction permitted under this Agreement, or (iv) as
required to effect any sale or other disposition of such Collateral in
connection with any exercise of remedies of the Administrative Agents and the
Lenders pursuant to Article VII. Except as provided in the preceding sentence,
the Administrative Agents will not release any Liens on Collateral without the
prior written authorization of the Required Lenders; provided that, the
Administrative Agents may in their discretion, release their Liens on Collateral
valued in the aggregate not in excess of $2,500,000 during any calendar year
without the prior written authorization of the Required Lenders. Any such
release shall not in any manner discharge, affect, or impair the Secured
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

                      (d) If, in connection with any proposed amendment, waiver
or consent requiring the consent of "each Lender" or "each Lender affected
thereby," the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a "Non-Consenting
Lender"), then a Borrowing Agent may elect to replace a Non-Consenting Lender as
a Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrowing Agents and the Administrative Agents shall agree, as of such
date, to purchase for cash the Loans and other Obligations due to the
Non-Consenting Lender pursuant to an Assignment and Acceptance and to become a
Lender for all purposes under this Agreement and to assume all obligations of
the Non-Consenting Lender to be terminated as of such date and to comply with
the requirements of clause (b) of Section 9.04, and (ii) the Borrowers shall pay
to such Non-Consenting Lender in same day funds on the day of such replacement
(1) all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrowers hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.

           SECTION 9.03. Expenses; Indemnity; Damage Waiver.

                      (a) The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agents and their
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agents, in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as Intralinks) of the credit facilities provided for herein, the
preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions of the Loan Documents (whether or not
the transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all out-of-pocket expenses incurred
by the Administrative Agents, the Issuing Bank or any Lender, including the
fees, charges and disbursements of any counsel for the Administrative Agents,
the Issuing Bank or any Lender, in connection with the enforcement, collection
or protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. Expenses being reimbursed by the Borrowers under this Section
include, without limiting the generality of the foregoing, costs and expenses
incurred in connection with:

          (i)      appraisals;


          (ii)      field examinations and the preparation of Reports based on
the fees charged by a third party retained by either Administrative Agent or the
internally allocated fees for each Person employed by such Administrative Agent
with respect to each field examination;


          (iii)      lien and title searches and title insurance;


          (iv)      taxes, fees and other charges for recording the Mortgages,
filing financing statements and continuations, and other actions to perfect,
protect, and continue the Administrative Agents' Liens;


          (v)      sums paid or incurred to take any action required of any Loan
Party under the Loan Documents that such Loan Party fails to pay or take; and


          (vi)      forwarding loan proceeds, collecting checks and other items
of payment, and establishing and maintaining the accounts and lock boxes, and
costs and expenses of preserving and protecting the Collateral.


All of the foregoing costs and expenses may be charged to the applicable
Borrower as Revolving Loans or to another deposit account, all as described in
Section 2.18(c).

                      (b) Each Borrower agrees to indemnify the Administrative
Agents, each Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an "Indemnitee") against, and
hold each Indemnitee harmless (on an after tax basis) from, any and all losses,
claims, damages, penalties, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any other agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and/or to the Loan Documents of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use of the proceeds therefrom (including any refusal by the
Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property currently or formerly
owned or operated by any Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to any Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities, costs or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.

                      (c) To the extent that the Borrowers fail to pay any
amount required to be paid by them to an Administrative Agent or an Issuing Bank
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to such Administrative Agent or such Issuing Bank, as the case may be, such
Lender's Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
penalty, liability or related expense, as the case may be, was incurred by or
asserted against such Administrative Agent or such Issuing Bank in its capacity
as such. For purposes hereof, a Lender's "pro-rata share" shall be determined
based upon its share of the sum of the aggregate amount of the total Commitment
at the time.

                      (d) To the extent permitted by applicable law, none of the
Borrowers shall assert, and each of the Borrowers hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
agreement or instrument contemplated hereby, the Transactions, any Loan or
Letter of Credit or the use of the proceeds thereof.

                      (e) All amounts due under this Section shall be payable
promptly after written demand therefor.

           SECTION 9.04. Successors and Assigns.

                      (a) The provisions of this Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby (including any Affiliate of an Issuing Bank that
issues any Letter of Credit), except that (i) the Borrowers may not assign or
otherwise transfer any of their rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Borrowers without such consent shall be null and void) and (ii) no Lender
may assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (e) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agents, each Issuing Bank and the Lenders) any legal or equitable right, remedy
or claim under or by reason of this Agreement.

                      (b) Each Lender may assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it and its
participation in Letters of Credit); provided that (i) except in the case of an
assignment to a Lender or an Affiliate of a Lender or if an Event of Default has
occurred which is then continuing, each of SYX, the Administrative Agents and
the Issuing Banks must give their prior written consent to such assignment
(which consents shall not be unreasonably withheld), (ii) except in the case of
an assignment of the entire remaining amount of the assigning Lender's
Commitment, the amount of the Commitment of the assigning Lender to be assigned
to an assignee other than a Lender or an Affiliate of a Lender pursuant to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the applicable Administrative Agent)
shall not be less than US$5,000,000 unless each of SYX and the applicable
Administrative Agent otherwise consent to a lesser amount, (iii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender's rights and obligations under this Agreement, except that this
clause (iii) shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender's rights and obligations in
respect of one Class of Commitments or Loans, (iv) each partial assignment shall
be made as a pro rata assignment of the assigning Lender's (X) UK Revolving
Commitment, UK Revolving Exposure and UK LC Exposure, and (Y) US Revolving
Commitment, US Revolving Exposure and US LC Exposure, (v) the parties to each
such assignment shall execute and deliver to the applicable Administrative Agent
an Assignment and Acceptance, together with a processing and recordation fee of
US$3,500 (except such fee shall not be payable in the case of an assignment by
any Lender to any of its affiliates or an assignment pursuant to Sections 2.08
or 2.18) and (vi) the assignee, if it shall not be a Lender, shall deliver to
the applicable Administrative Agent an Administrative Questionnaire; and
provided further that any consent of SYX otherwise required under this paragraph
shall not be required if a Default has occurred and is continuing. Subject to
acceptance and recordation in the Register pursuant to paragraph (d) of this
Section, from and after the effective date specified in each Assignment and
Acceptance, which effective date shall be at least five US Business Days (or, if
the assignee is a UK Lender, five UK Business Days) after the execution and
recordation thereof, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

                      (c) The UK Administrative Agent shall furnish to the US
Administrative Agent a copy of each Assignment and Acceptance with respect to a
UK Commitment. The US Administrative Agent, acting for this purpose as an agent
of the Borrowers, shall maintain at one of its offices a copy of each Assignment
and Acceptance delivered to it and a register for the recordation of the names
and addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the "Register"). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agents, the Issuing Banks and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Banks and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

                      (d) Upon its receipt of a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, the assignee's
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the applicable Administrative Agent shall accept
such Assignment and Acceptance and record the information contained therein in
the Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it hereunder, the
applicable Administrative Agent shall have no obligation to accept such
Assignment and Acceptance and record the information therein in the Register
unless and until such payment shall have been made in full, together with all
accrued interest thereon. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

                      (e) (i) Any Lender may, without the consent of the
Borrowers, the Administrative Agents or the Issuing Banks, sell participations
to one or more banks or other entities (a "Participant") in all or a portion of
such Lender's rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender's obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrowers, the Administrative
Agents, the Issuing Banks and the other Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and the Loan Documents and to approve
any amendment, supplement, modification or waiver of any provision of this
Agreement or the Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, supplement, modification or waiver described in the first
proviso to Section 9.02(b) that affects such Participant. Subject to paragraph
(c)(ii) of this Section, each Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.17(c) as
though it were a Lender.

                           (ii) A Participant shall not be entitled to receive
any greater payment under Section 2.14 or 2.16 than the applicable Lender would
have been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower's prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.16
unless SYX is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Section
2.16(e) as though it were a Lender.

                      (f) Any Lender may at any time grant, pledge, hypothecate
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
grant, pledge, hypothecation or assignment to secure obligations to a Federal
Reserve Bank, and none of the restrictions or conditions set forth in this
Section 9.04 related to any such grant, pledge, hypothecation or assignment
shall apply to any such grant, pledge, hypothecation or assignment of a security
interest; provided that no such grant, pledge, hypothecation or assignment of a
security interest shall release a Lender from any of its obligations hereunder
or substitute any such grantee, pledgee, hypothecatee or assignee for such
Lender as a party hereto.

           SECTION 9.05. Survival. All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that an Administrative Agent, an Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

           SECTION 9.06. Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to fees
payable to the Administrative Agents constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by each of the Administrative Agents
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto,
and thereafter shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile shall be
effective as delivery of a manually executed counterpart of this Agreement.

           SECTION 9.07.Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

           SECTION 9.08. Right of Setoff. If one or more Events of Default shall
have occurred and be continuing, each Lender shall have the right, in addition
to and not in limitation of any right which any such Lender may have under
applicable law or otherwise, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
obligations at any time owing by such Lender or its Affiliates to or for the
credit or the account of any of the Borrowers against any of and all the
obligations of any of the Borrowers now or hereafter existing under this
Agreement and the other Loan Documents held by such Lender, irrespective of
whether or not such Lender shall have made any demand under this Agreement or
such other Loan Document and although such obligations may be unmatured. The
rights of each Lender under this Section 9.08 are in addition to other rights
and remedies (including other rights of setoff) which such Lender may have.

           SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.

                      (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK (EXCEPT FOR THE CONFLICT OF
LAWS RULES THEREOF, BUT INCLUDING GENERAL OBLIGATIONS LAW SECTIONS 5-1401 AND
5-1402).

                      (b) Each of the Borrowers hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that an Administrative Agent, an Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Loan Document against any of the Borrowers or their respective
properties in the courts of any jurisdiction.

                      (c) Each Loan Party hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

                      (d) Each party to this Agreement irrevocably consents to
service of process in the manner provided for notices in Section 9.01. Nothing
in this Agreement or any other Loan Document will affect the right of any party
to this Agreement to serve process in any other manner permitted by law.

                      (e) The UK Borrower hereby irrevocably designates,
appoints and empowers Systemax Inc., 11 Harbor Park Drive, Port Washington, NY
11050, Attention: Curt Rush, General Counsel (the "Process Agent"), in the case
of any suit, action or proceeding brought in the United States of America as its
designee, appointee and agent to receive, accept and acknowledge for and on its
behalf, and in respect of its property, service of any and all legal process,
summons, notices and documents that may be served in any action or proceeding
arising out of or in connection with this Agreement or any Loan Document. Such
service may be made in the manner provided for notices in Section 9.01 with a
copy of such process to the UK Borrower in care of the Process Agent in the
Process Agent's above address, and the UK Borrower hereby irrevocably authorizes
and directs the Process Agent to accept such service on its behalf. The UK
Borrower agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

           SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

           SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

           SECTION 9.12. Confidentiality. Each of the Administrative Agents, the
Issuing Banks and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates' directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Law or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrowing Agents or (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section or (ii) becomes available to an Administrative Agent,
an Issuing Bank or any Lender on a nonconfidential basis from a source other
than the Borrowers. For the purposes of this Section, "Information" means all
information received from any of the Borrowers relating to the Borrowers or
their business, other than any such information that is available to an
Administrative Agent, an Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by any of the Borrowers; provided that, in the case of
information received from any Borrower after the date hereof, such information
is clearly identified at the time of delivery as confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

           SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.

           SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the "Act") hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the name
and address of each Borrower and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.

           SECTION 9.15. Disclosure. Each Loan Party and each Lender hereby
acknowledges and agrees that the US Administrative Agent and/or its Affiliates
from time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.

           SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the US Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession. Should any Lender (other than the US
Administrative Agent) obtain possession of any such Collateral, such Lender
shall notify the US Administrative Agent thereof, and, promptly upon the US
Administrative Agent's request therefor shall deliver such Collateral to the US
Administrative Agent or otherwise deal with such Collateral in accordance with
the US Administrative Agent's instructions.

           Notwithstanding anything herein to the contrary, to the extent not
inconsistent with applicable securities laws, a Lender or potential Lender (and
each employee, representative, or other agent of such person or entity) may
disclose to any and all persons, without limitation, the tax treatment and tax
structure of the transaction (as defined in United States Treasury Regulation
Section 1.6011-4) contemplated herein and all related materials of any kind,
including opinions or other tax analyses, that are provided to such person or
entity. However, such person or entity may not disclose any other information
relating to this transaction (as defined in United States Treasury Regulation
Section 1.6011-4) unless such information is related to such tax treatment and
tax structure.

           SECTION 9.17. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the "Charges"), shall exceed the
maximum lawful rate (the "Maximum Rate") which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate (or, in the case of
amounts denominated on Optional Currency, the rate from time to time determined
by the UK Administrative Agent to represents its cost of overnight funds in such
Optional Currency) to the date of repayment, shall have been received by such
Lender.

ARTICLE X. Loan Guaranty

           SECTION 10.01. Guaranty. Each Loan Guarantor hereby agrees that it is
jointly and severally liable for, and, as primary obligor and not merely as
surety, absolutely and unconditionally guarantees to the Lenders the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys' and
paralegals' fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by any Administrative Agent, any Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, any Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with the Secured Obligations, collectively the
"Guaranteed Obligations"). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

           SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty
of payment and not of collection. Each Loan Guarantor waives any right to
require any Administrative Agent, any Issuing Bank or any Lender to sue any
Borrower, any Loan Guarantor, any other guarantor, or any other person obligated
for all or any part of the Guaranteed Obligations (each, an "Obligated Party"),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations.

           SECTION 10.03. No Discharge or Diminishment of Loan Guaranty.

                      (a) Except as otherwise provided for herein, the
obligations of each Loan Guarantor hereunder are unconditional and absolute and
not subject to any reduction, limitation, impairment or termination for any
reason (other than the indefeasible payment in full in cash of the Guaranteed
Obligations), including: (i) any claim of waiver, release, extension, renewal,
settlement, surrender, alteration, or compromise of any of the Guaranteed
Obligations, by operation of law or otherwise; (ii) any change in the corporate
existence, structure or ownership of any of the Borrowers or any other guarantor
of or other person liable for any of the Guaranteed Obligations; (iii) any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Obligated Party, or their assets or any resulting release or discharge of any
obligation of any Obligated Party; or (iv) the existence of any claim, setoff or
other rights which any Loan Guarantor may have at any time against any Obligated
Party, any Administrative Agent, any Issuing Bank, any Lender, or any other
person, whether in connection herewith or in any unrelated transactions.

                      (b) The obligations of each Loan Guarantor hereunder are
not subject to any defense or setoff, counterclaim, recoupment, or termination
whatsoever by reason of the invalidity, illegality, or unenforceability of any
of the Guaranteed Obligations or otherwise, or any provision of applicable law
or regulation purporting to prohibit payment by any Obligated Party, of the
Guaranteed Obligations or any part thereof.

                      (c) Further, the obligations of any Loan Guarantor
hereunder are not discharged or impaired or otherwise affected by: (i) the
failure of any Administrative Agent, any Issuing Bank or any Lender to assert
any claim or demand or to enforce any remedy with respect to all or any part of
the Guaranteed Obligations; (ii) any waiver or modification of or supplement to
any provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of the Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by any
Administrative Agent, any Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).

                      SECTION 10.04. Defenses Waived. To the fullest extent
permitted by applicable law, each Loan Guarantor hereby waives any defense based
on or arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person. Each Administrative
Agent may, at its election, foreclose on any Collateral held by it by one or
more judicial or nonjudicial sales, accept an assignment of any such Collateral
in lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

                      SECTION 10.05. Rights of Subrogation. No Loan Guarantor
will assert any right, claim or cause of action, including, without limitation,
a claim of subrogation, contribution or indemnification that it has against any
Obligated Party, or any collateral, until the Loan Parties and the Loan
Guarantors have fully performed all their obligations to the Administrative
Agents, each Issuing Bank and the Lenders.

                     SECTION 10.06. Reinstatement; Stay of Acceleration. If at
any time any payment of any portion of the Guaranteed Obligations is rescinded
or must otherwise be restored or returned upon the insolvency, bankruptcy, or
reorganization of any Borrower or otherwise, each Loan Guarantor's obligations
under this Loan Guaranty with respect to that payment shall be reinstated at
such time as though the payment had not been made and whether or not any
Administrative Agent, any Issuing Bank and the Lenders are in possession of this
Loan Guaranty. If acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
Borrower, all such amounts otherwise subject to acceleration under the terms of
any agreement relating to the Guaranteed Obligations shall nonetheless be
payable by the Loan Guarantors forthwith on demand by the Lender.

                     SECTION 10.07. Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of each Borrower's
financial condition and assets, and of all other circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations and the nature, scope and
extent of the risks that each Loan Guarantor assumes and incurs under this Loan
Guaranty, and agrees that neither any Administrative Agent, any Issuing Bank nor
any Lender shall have any duty to advise any Loan Guarantor of information known
to it regarding those circumstances or risks.

                     SECTION 10.08. Termination. The Lenders may continue to
make loans or extend credit to the Borrowers based on this Loan Guaranty until
five days after it receives written notice of termination from any Loan
Guarantor. Notwithstanding receipt of any such notice, each Loan Guarantor will
continue to be liable to the Lenders for any Guaranteed Obligations created,
assumed or committed to prior to the fifth day after receipt of the notice, and
all subsequent renewals, extensions, modifications and amendments with respect
to, or substitutions for, all or any part of that Guaranteed Obligations.

                     SECTION 10.09. Taxes. All payments of the Guaranteed
Obligations will be made by each Loan Guarantor free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any Loan
Guarantor shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) each Administrative Agent, Lender or
Issuing Bank (as the case may be) receives an amount equal to the sum it would
have received had no such deductions been made, (ii) such Loan Guarantor shall
make such deductions and (iii) such Loan Guarantor shall pay the full amount
deducted to the relevant Governmental Authority in accordance with applicable
law.

                     SECTION 10.10. Maximum Liability. The provisions of this
Loan Guaranty are severable, and in any action or proceeding involving any state
corporate law, or any state, federal or foreign bankruptcy, insolvency,
reorganization or other law affecting the rights of creditors generally, if the
obligations of any Loan Guarantor under this Loan Guaranty would otherwise be
held or determined to be avoidable, invalid or unenforceable on account of the
amount of such Loan Guarantor's liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Lenders, be automatically limited and reduced to the highest
amount that is valid and enforceable as determined in such action or proceeding
(such highest amount determined hereunder being the relevant Loan Guarantor's
"Maximum Liability". This Section with respect to the Maximum Liability of each
Loan Guarantor is intended solely to preserve the rights of the Lenders to the
maximum extent not subject to avoidance under applicable law, and no Loan
Guarantor nor any other person or entity shall have any right or claim under
this Section with respect to such Maximum Liability, except to the extent
necessary so that the obligations of any Loan Guarantor hereunder shall not be
rendered voidable under applicable law. Each Loan Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Lenders hereunder, provided that,
nothing in this sentence shall be construed to increase any Loan Guarantor's
obligations hereunder beyond its Maximum Liability.

                     SECTION 10.11. Contribution. In the event any Loan
Guarantor (a "Paying Guarantor") shall make any payment or payments under this
Loan Guaranty or shall suffer any loss as a result of any realization upon any
collateral granted by it to secure its obligations under this Loan Guaranty,
each other Loan Guarantor (each a "Non-Paying Guarantor") shall contribute to
such Paying Guarantor an amount equal to such Non-Paying Guarantor's "Applicable
Percentage" of such payment or payments made, or losses suffered, by such Paying
Guarantor. For purposes of this Article X, each Non-Paying Guarantor's
"Applicable Percentage" with respect to any such payment or loss by a Paying
Guarantor shall be determined as of the date on which such payment or loss was
made by reference to the ratio of (i) such Non-Paying Guarantor's Maximum
Liability as of such date (without giving effect to any right to receive, or
obligation to make, any contribution hereunder) or, if such Non-Paying
Guarantor's Maximum Liability has not been determined, the aggregate amount of
all monies received by such Non-Paying Guarantor from any applicable Borrower
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Loan Guarantors hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from any
applicable Borrower after the date hereof (whether by loan, capital infusion or
by other means). Nothing in this provision shall affect any Loan Guarantor's
several liability for the entire amount of the Guaranteed Obligations (up to
such Loan Guarantor's Maximum Liability). Each of the Loan Guarantors covenants
and agrees that its right to receive any contribution under this Loan Guaranty
from a Non-Paying Guarantor shall be subordinate and junior in right of payment
to the payment in full in cash of the Guaranteed Obligations. This provision is
for the benefit of both the Administrative Agents, the Issuing Banks, the
Lenders and the Loan Guarantors and may be enforced by any one, or more, or all
of them in accordance with the terms hereof.

                     SECTION 10.12. Liability Cumulative. The liability of each
Loan Party as a Loan Guarantor under this Article X is in addition to and shall
be cumulative with all liabilities of each Loan Party to the Administrative
Agents, the Issuing Banks and the Lenders under this Agreement and the other
Loan Documents to which such Loan Party is a party or in respect of any
obligations or liabilities of the other Loan Parties, without any limitation as
to amount, unless the instrument or agreement evidencing or creating such other
liability specifically provides to the contrary.

ARTICLE XI. BORROWING AGENCY.

           SECTION 11.01. Borrowing Agency Provisions; Several Nature of UK
Borrower.

                      (a) Each US Borrower hereby irrevocably designates US
Borrowing Agent to be its attorney and agent and in such capacity to borrow,
sign and endorse notes, and execute and deliver all instruments, documents,
writings and further assurances now or hereafter required hereunder, on behalf
of such Borrower or Borrowers, and hereby authorizes Agent to pay over or credit
all loan proceeds hereunder in accordance with the request of such Borrowing
Agent.

                      (b) The handling of this credit facility as a co-borrowing
facility with a borrowing agent in the manner set forth in this Agreement is
solely as an accommodation to Borrowers and at their request. None of Agent, any
Administrative Agent, any Issuing Bank or any Lender shall incur liability to
Borrowers as a result thereof. To induce each Administrative Agent and Lenders
to do so and in consideration thereof, each Borrower hereby indemnifies each
Administrative Agent, each Issuing Bank and each Lender and holds each
Administrative Agent, each Issuing Bank and each Lender harmless from and
against any and all liabilities, expenses, losses, damages and claims of damage
or injury asserted against Agent, any Issuer or any Lender by any Person arising
from or incurred by reason of the handling of the financing arrangements of
Borrowers as provided herein, reliance by any Administrative Agent, any Lender
or any Issuing Bank on any request or instruction from any Borrowing Agent or
any other action taken by Agent, any Lender or any Issuer with respect to this
Section 11.01 except due to willful misconduct or gross (not mere) negligence by
the indemnified party.

                      (c) Subject to the provisions of Sections 11.03, all
Secured Obligations shall be joint and several, and each Borrower shall make
payment upon the maturity of the Secured Obligations by acceleration or
otherwise, and such obligation and liability on the part of each Borrower shall
in no way be affected by any extensions, renewals and forbearance granted by any
Administrative Agent or any Lender to any Loan Party, failure of any
Administrative Agent or any Lender to give any Borrower notice of borrowing or
any other notice, any failure of any Administrative Agent or any Lender to
pursue or preserve its rights against any Loan Party, the release by any
Administrative Agent or any Lender of any Collateral now or thereafter acquired
from any Loan Party, and such agreement by each Loan Party to pay upon any
notice issued pursuant thereto is unconditional and unaffected by prior recourse
by any Administrative Agent or any Lender to the other Loan Parties or any
Collateral for such Loan Party's Obligations or the lack thereof.

           SECTION 11.02. Waivers. Each Loan Party expressly waives any and all
rights of subrogation, reimbursement, indemnity, exoneration, contribution of
any other claim which such Loan Party may now or hereafter have against the
other Loan Parties or other Person directly or contingently liable for the
Secured Obligations hereunder, or against or with respect to the other Loan
Parties' property (including, without limitation, any property which is
Collateral for the Secured Obligations), arising from the existence or
performance of this Agreement, until termination of this Agreement and repayment
in full of the Secured Obligations. Each Loan Party hereby waives all suretyship
defenses. Each Borrower hereby agrees that the other waiver provisions
applicable to each Guarantor under the provisions of Article X of this
Agreement, shall be applicable to each Borrower, as if each Borrower were also a
Guarantor.

                     SECTION 11.03. Limitation on Liability of UK Borrower.
Subject to Section 2.22, it is the intent of the parties and the parties hereby
agree that, notwithstanding any provision of this Agreement or any of the other
Loan Documents, UK Borrower shall not be liable for any US Obligations, the
present and future assets of UK Borrower shall not be subject to any Liens,
claim or action by any Administrative Agent or the Lenders to satisfy any US
Obligations and neither the Agent nor the Lenders shall have any recourse under
this Agreement or the other Loan Documents against UK Borrower or its assets in
respect of any US Obligations. All amounts paid by the UK Borrower and all value
derived from its assets shall be applied only to Secured Obligations of UK
Borrower. As and when the Secured Obligations owing in respect of UK Borrowings
and UK LC Exposure due and owing from the UK Borrower have been reduced to zero,
and the agreement of the UK Administrative Agent and the UK Lenders to make any
further UK Revolving Loans or issue any Letters of Credit on behalf of the UK
Borrower shall have irrevocably terminated, then the UK Borrower shall cease to
be a Borrower and shall be entitled to be released and discharged from all
obligations under this Agreement and the other Loan Documents, the
Administrative Agents and Lenders shall have no further claim against the UK
Borrower or its assets and all provisions of this Agreement that relate to the
UK Borrower, other than provisions which apply generally to Subsidiaries or
Affiliates of the US Borrowers shall cease to have further force and effect.

EXECUTION VERSION

           IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

SYSTEMAX INC.


By:/s/ Steven M. Goldschein                      
Name:     Steven M. Goldschein
Title:       Senior Vice President



SYSTEMAX MANUFACTURING INC.
GLOBAL COMPUTER SUPPLIES INC.
GLOBAL EQUIPMENT COMPANY INC.
TIGERDIRECT, INC.
DARTEK CORPORATION
NEXEL INDUSTRIES, INC.
MISCO AMERICA INC.
ONREBATE.COM INC.
PAPIER CATALOGUES, INC.
CATALOG DATA SYSTEMS, INC.
MILLENNIUM FALCON CORP.
TEK SERV INC.
B.T.S.A., INC.
PROFIT CENTER SOFTWARE INC.
GLOBAL GOV/ED SOLUTIONS INC.
GLOBAL GOVERNMENT & EDUCATION INC.
SYX DISTRIBUTION INC.
SYX SERVICES INC.
ULTRA PRODUCTS INC.


By:/s/ Steven M. Goldschein                      
Name:     Steven M. Goldschein
Title:       Vice President



SYSTEMAX EUROPE LIMITED


By:/s/ Steven M. Goldschein                      
Name:     Steven M. Goldschein
Title:       Vice President



(signatures continued on succeeding pages)

SYSTEMAX SUWANEE LLC

By:     Systemax Inc., Member


By:/s/ Steven M. Goldschein                      
          Name:     Steven M. Goldschein
          Title:       Operating Manager



THE MILLENIUM GROUP LLC


By:/s/ Steven M. Goldschein                      
Name:     Steven M. Goldschein
Title:       Vice President



JPMORGAN CHASE BANK, N.A., as Lender and as US Administrative Agent


By: /s/ Donna M. DiForio                                      
Name:  Donna M. DiForio
Title:    Vice President



J.P. MORGAN EUROPE LIMITED, as UK Administrative Agent


By: /s/ Tim Jacob                                                    
Name:  Tim Jacob
Title:    Senior Vice President



CITIBANK N.A., as Lender


By: /s/ William A. Demilt, Jr.                                   
Name:  William A. Demilt, Jr.
Title:    Vice President



GENERAL ELECTRIC CAPITAL CORPORATION, as Lender


By: /s/ David Montague                                      
Name:  David Montague
Title:    Senior Vice President



GMAC COMMERCIAL FINANCE LLC, as Lender


By: /s/ David M. Duffy                                      
Name:  David M. Duffy
Title:    Senior Vice President



GMAC COMMERCIAL FINANCE LLC, as Lender


By: /s/ David M. Duffy                                      
Name:  David M. Duffy
Title:    Senior Vice President



HSBC BUSINESS CREDIT (USA) INC., as Lender


By: /s/ Mathew W. Rickert                                      
Name:  Mathew W. Rickert
Title:    Assistant Vice President



Schedule 1(a)

COMMITMENT SCHEDULE


------------------------------------------------ --------------------------- ----------------------------
Lender                                           US Revolving Commitment     UK Revolving Commitment

------------------------------------------------ --------------------------- ----------------------------
JPMorgan Chase Bank, N.A.                        $17,000,000                 $20,500,000
------------------------------------------------ --------------------------- ----------------------------
Citibank N.A.                                    $7,500,000                  $5,000,000
------------------------------------------------ --------------------------- ----------------------------
General Electric Capital Corporation             $15,500,000                 $14,500,000
------------------------------------------------ --------------------------- ----------------------------
GMAC Commercial Finance LLC                      $20,000,000                 $0
------------------------------------------------ --------------------------- ----------------------------
HSBC Business Credit (USA) Inc.                  $10,000,000                 $10,000,000
------------------------------------------------ --------------------------- ----------------------------
Total                                            $70,000,000                 $50,000,000
------------------------------------------------ --------------------------- ----------------------------


EXHIBIT A

ASSIGNMENT AND ACCEPTANCE

           This Assignment and Acceptance (the "Assignment and Acceptance") is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the "Assignor") and [Insert name of Assignee]
(the "Assignee"). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
"Credit Agreement"), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Acceptance as if set forth herein in full.

           For an agreed consideration, the Assignor hereby irrevocably sells
and assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the US Administrative Agent as contemplated below (i) all of the Assignor's
rights and obligations in its capacity as a Lender under the Credit Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, and guarantees
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the "Assigned Interest"). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Acceptance, without representation or warranty by the Assignor.

           1.     Assignor:     ______________________________

           2.      Assignee:     ______________________________

                                           [and is an Affiliate of [identify
Lender](1)]

           3.     Borrower(s):    ______________________________

           4.     US Administrative Agent:    ______________________, as the
administrative agent under the Credit Agreement

_____________________________

1 Select as applicable.

           5.     Credit Agreement: [The [amount] Credit Agreement dated as of
_______ among [name of Borrower(s)], the Lenders parties thereto, [name of US
Administrative Agent], as US Administrative Agent, and the other agents parties
thereto]

           6.     Assigned Interest:



------------------------------ ------------------------------- --------------------------- ------------------------------
Facility Assigned(2)           Aggregate Amount of             Amount of                   Percentage Assigned of
                               Commitment/Loans for all        Commitment/Loans Assigned   Commitment/Loans(3)
                               Lenders
------------------------------ ------------------------------- --------------------------- ------------------------------
                               $                               $                                    %
------------------------------ ------------------------------- --------------------------- ------------------------------
                               $                               $                                    %
------------------------------ ------------------------------- --------------------------- ------------------------------
                               $                               $                                    %
------------------------------ ------------------------------- --------------------------- ------------------------------



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Acceptance are hereby agreed to:

ASSIGNOR

[NAME OF ASSIGNOR]


By:______________________________




Title:


ASSIGNEE

[NAME OF ASSIGNEE]


By:______________________________




Title:


ASSIGNEE

[NAME OF ASSIGNEE]


By:______________________________




Title:


________________________

2 Fill in the appropriate terminatology for the types of facilities under the
Credit Agreement that are being assigned under this assignment (e.g. "Revolving
Commitment," "Term Loan Commitment," etc.)

3 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

[Consented to and]4 Accepted:

[NAME OF ADMINISTRATIVE AGENT], as
US Administrative Agent


By_________________________________
       Title:

[Consented to:](5)

[NAME OF RELEVANT PARTY]


By________________________________
       Title:

4 To be added only if the consent of the US Administrtive Agent is required by
the terms of the Credit Agreement.
5 To be added only if the consent of the Borrower and/or other parties e.g.
Swingline Lender, Issuing Bank) is required by the terms of the Credit
Agreement.

ANNEX 1

[__________________](6)

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

          1. Representations and Warranties.

                      1.1. Assignor. The Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of the Assigned Interest, (ii) the
Assigned Interest is free and clear of any lien, encumbrance or other adverse
claim and (iii) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

                      1.2. Assignee. The Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Acceptance and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section ___ thereof, as applicable, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the US Administrative Agent
or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment and Acceptance is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the US Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

_________________________
6 Describe Credit Agreement at option of US Administrative Agent.

           2. Payments. From and after the Effective Date, the US Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

           3. General Provisions. This Assignment and Acceptance shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Acceptance may be
executed in any number of counterparts, which together shall constitute one
instrument.

           Delivery of an executed counterpart of a signature page of this
Assignment and Acceptance by facsimile shall be effective as delivery of a
manually executed counterpart of this Assignment and Acceptance. This Assignment
and Acceptance shall be governed by, and construed in accordance with, the law
of the State of New York/New York.

EXHIBIT B

OPINION OF COUNSEL FOR THE BORROWER

EXHIBIT C

BORROWING BASE CERTIFICATE

EXHIBIT D

COMPLIANCE CERTIFICATE

To:     The Lenders parties to the
             Credit Agreement Described Below

           This Compliance Certificate is furnished pursuant to that certain
Credit Agreement dated as of , (as amended, modified, renewed or extended from
time to time, the "Agreement") among ___________________________ (the
"Borrower"), the other Loan Parties, the Lenders party thereto and JPMorgan
Chase Bank, N.A., as US Administrative Agent for the Lenders and as the Issuing
Bank. Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

           THE UNDERSIGNED HEREBY CERTIFIES THAT:

          1. I am the duly elected           of the Borrower;

           2. I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements [for quarterly or
monthly financial statements add: and such financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes];

           3. The examinations described in paragraph 2 did not disclose, except
as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
that has occurred since the date of the audited financial statements referred to
in Section 3.04 of the Agreement;

           4. I hereby certify that no Loan Party has changed (i) its name, (ii)
its chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Agent the notice required by Section 4.15 of the Security Agreement;

           5. Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower's compliance with certain covenants of the
Agreement, all of which data and computations are true, complete and correct;
and

           6. Schedule II hereto sets forth the computations necessary to
determine the Applicable Rate commencing on the Business Day this certificate is
delivered.

           Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event or (i) the change
in GAAP or the application thereof and the effect of such change on the attached
financial statements:

__________________________________________________________________________

__________________________________________________________________________

__________________________________________________________________________

           The foregoing certifications, together with the computations set
forth in Schedule I and Schedule II hereto and the financial statements
delivered with this Certificate in support hereof, are made and delivered this
____ day of _________, _________.

By:__________________________
Name:
Title:


SCHEDULE I

Compliance as of _________, ____ with
Provisions of Section 6.04, 6.12 and 6.13 of
the Agreement

ARTICLE XII. Section 6.04 Investments, Loan, Advances and Guarantees


                                            Actual for Non Loan Parties
            6.04 (c) Investments                                   ____________
            6.04 (d) Intercompany loans and/or advances            ____________
            6.04 (e) Guaranteed obligations                        ____________
                                                Total
Maximum Permitted                                          $50,000,000



ARTICLE XIII. Section 6.12 Capital Expenditures


     Capital Expenditures Permitted for Fiscal 2005                 $16,000,000
      Lesser of $2,000,000 and Carryover Amount
                              Total Capital Expenditures Permitted  ___________

     Actual Capital Expenditures                                    ___________
                                                 Excess


ARTICLE XIV. Section 6.13 Fixed Charge Coverage Ratio (if applicable)


EBITDA
             Less: Unfinanced Capital Expenditures                 ____________


             SECTION 14.01.    Fixed Charges

                                          Cash Interest Expense
                                      Scheduled Principal Payments
                                     Cash Dividends &  Distributions
             Capital Lease Obligations                             ____________

                                               Total Fixed Charges

             Actual Ratio

                Minimum Required                                        1.25X


SCHEDULE II

Borrower's Applicable Rate Calculation

Average Daily Borrowing Base Availability
for the fiscal quarter ended ________

Month ended                      Average Availability

SCHEDULE I

Compliance as of _________, ____ with
Provisions of and of
the Agreement

SCHEDULE II

Borrower's Applicable Rate Calculation

EXHIBIT E

JOINDER AGREEMENT

           THIS JOINDER AGREEMENT (this "Agreement"), dated as of __________,
____, 200_, is entered into between ________________________________, a
_________________ (the "New Subsidiary") and JPMORGAN CHASE BANK, N.A., in its
capacity as administrative agent (the "US Administrative Agent") under that
certain Credit Agreement, dated as of ___________, __, 200_ among
_______________ (the "Borrower"), the Loan Parties party thereto, the Lenders
party thereto and the US Administrative Agent (as the same may be amended,
modified, extended or restated from time to time, the "Credit Agreement"). All
capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Credit Agreement.

           The New Subsidiary and the US Administrative Agent, for the benefit
of the Lenders, hereby agree as follows:

           1. The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Credit Agreement and a "Loan Guarantor" for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]* (b)
all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in Section
10.10 of the Credit Agreement, hereby guarantees, jointly and severally with the
other Loan Guarantors, to the US Administrative Agent and the Lenders, as
provided in Article X of the Credit Agreement, the prompt payment and
performance of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay and perform the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Guaranteed Obligations, the same will be promptly paid in full when due (whether
at extended maturity, as a mandatory prepayment, by acceleration or otherwise)
in accordance with the terms of such extension or renewal.]* *[The New
Subsidiary has delivered to the US Administrative Agent an executed Loan
Guaranty.]*

           2. If required, the New Subsidiary is, simultaneously with the
execution of this Agreement, executing and delivering such Collateral Documents
(and such other documents and instruments) as requested by the US Administrative
Agent in accordance with the Credit Agreement.

           3. The address of the New Subsidiary for purposes of Section 9.01 of
the Credit Agreement is as follows:

          _____________________________________

          _____________________________________

          _____________________________________

           4. The New Subsidiary hereby waives acceptance by the US
Administrative Agent and the Lenders of the guaranty by the New Subsidiary upon
the execution of this Agreement by the New Subsidiary.

           5. This Agreement may be executed in any number of counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.

           6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS.

           IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to
be duly executed by its authorized officer, and the US Administrative Agent, for
the benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

[NEW SUBSIDIARY]


By:____________________________



Name:
Title:


Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A., as US Administrative Agent


By:______________________________




Name:
Title:


EXHIBIT F
MANDATORY COSTS

1. The Mandatory Cost is an addition to the interest rate to compensate UK
Lenders for the cost of compliance with (a) the requirements of the Bank of
England and/or the Financial Services Authority (or, in either case, any other
authority which replaces all or any of its functions) or (b) the requirements of
the European Central Bank.


2. On the first day of each Interest Period (or as soon as possible thereafter)
the UK Administrative Agent shall calculate, as a percentage rate, a rate (the
"Additional Cost Rate") for each UK Lender in accordance with the paragraphs set
out below. The Mandatory Cost will be calculated by the UK Administrative Agent
as a weighted average of the UK Lenders' Additional Cost Rates (weighted in
proportion to the percentage participation of each UK Lender in the relevant
Loan or Borrowing) and will be expressed as a percentage rate per annum.


3. The Additional Cost Rate for any UK Lender lending from a Facility Office in
a Participating Member State will be the percentage notified by that UK Lender
to the UK Administrative Agent. This percentage will be certified by that UK
Lender in its notice to the UK Administrative Agent to be its reasonable
determination of the cost (expressed as a percentage of that UK Lender's
participation in all Loans or Borrowings made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.


4. The Additional Cost Rate for any UK Lender lending from a Facility Office in
the United Kingdom will be calculated by the UK Administrative Agent as follows:


   (a) in relation to a Sterling Loan:



                       AB + =C(B-D) + EX0.01
                       _____________________ per cent. per annum
                        100 - (A + C)


   (b) in relation to a Loan in any currency other than Sterling:



                          E x 0.01
                         _________
                            300            per cent. per annum,


Where:

   A is the percentage of Eligible Liabilities (assuming these to be in excess
of any stated minimum) which that UK Lender is from time to time required to
maintain as an interest-free cash ratio deposit with the Bank of England to
comply with cash ratio requirements;


   B is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an unpaid sum, the additional rate of
interest specified in paragraph (c) of Section 2.12) payable for the relevant
Interest Period on the Loan or Borrowing;


   C is the percentage (if any) of Eligible Liabilities which that UK Lender is
required from time to time to maintain as interest-bearing Special Deposits with
the Bank of England;


   D is the percentage rate per annum payable by the Bank of England to the UK
Administrative Agent on interest-bearing Special Deposits; and


   E is designed to compensate UK Lenders for amounts payable under the Fees
Rules and is calculated by the UK Administrative Agent as being the average of
the most recent rates of charge supplied by the banks in the London interbank
market to the UK Administrative Agent pursuant to paragraph 7 below and
expressed in pounds Sterling per £1,000,000.


5. For the purposes of this Schedule:


   (a) "Eligible Liabilities" and "Special Deposits" have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;


   (b) "Facility Office" means the office notified by a UK Lender to the UK
Administrative Agent in writing on or before the date on which it becomes a UK
Lender (or, following that date, by not less than five Business Days' written
notice) as (i) the office through which it will perform its obligations under
this Agreement where the office is situated in FATF countries or (ii) with the
prior written consent of the UK Administrative Agent, an office through which it
will perform its obligations under this Agreement situated in non-FATF
countries, and which will, in either case, be treated for tax purposes as the
location to which a UK Lender will attribute its income arising pursuant to this
Agreement;


   (c) "FATF" shall mean the Financial Action Task Force on Money Laundering, an
inter-governmental body the purpose of which is the development and promotion of
policies, at both national and international levels, to combat money laundering;


   (d) "Fees Rules" means the rules on periodic fees contained in the FSA
Supervision Manual or such other law or regulation as may be in force from time
to time in respect of the payment of fees for the acceptance of deposits;


   (e) "Fee Tariffs" means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero-rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and


   (f) "Tariff Base" has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.


6 In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05). A negative result obtained by subtracting D from B shall be
taken as zero. The resulting figures shall be rounded to four decimal places.


7. If requested by the UK Administrative Agent, banks in the London interbank
market selected by it shall, as soon as practicable after publication by the
Financial Services Authority, supply to the UK Administrative Agent the rate of
charge payable by that bank to the Financial Services Authority pursuant to the
Fees Rules in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by that bank as being the average of the
Fee Tariffs applicable to that bank for that financial year) and expressed in
pounds Sterling per(pound)1,000,000 of the Tariff Base of that bank.


8. Each UK Lender shall supply any information required by the UK Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each UK Lender shall supply the following information on
or prior to the date on which it becomes a UK Lender:


(a) the jurisdiction of its Facility Office; and


(b) any other information that the UK Administrative Agent may reasonably
require for such purpose.


Each UK Lender shall promptly notify the UK Administrative Agent of any change
to the information provided by it pursuant to this paragraph.


9. The percentages of each UK Lender for the purpose of A and C above and the
rates of charge of each bank for the purpose of E above shall be determined by
the UK Administrative Agent based upon the information supplied to it pursuant
to paragraphs 7 and 8 above and on the assumption that, unless a UK Lender
notifies the UK Administrative Agent to the contrary, each UK Lender's
obligations in relation to cash ratio deposits and Special Deposits are the same
as those of a typical bank from its jurisdiction of incorporation with a
Facility Office in the same jurisdiction as its Facility Office.


10. The UK Administrative Agent shall have no liability to any person if such
determination results in an Additional Cost Rate which over-or under-compensates
any UK Lender and shall be entitled to assume that the information provided by
any UK Lender or bank pursuant to paragraphs 3, 7 and 8 above is true and
correct in all respects.


11. The UK Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the UK Lenders on the basis of the
Additional Cost Rate for each UK Lender based on the information provided by
each UK Lender and each bank pursuant to paragraphs 3, 7 and 8 above.


12. Any determination by the UK Administrative Agent pursuant to this Schedule
in relation to a formula, the Mandatory Cost, an Additional Cost Rate or any
amount payable to a UK Lender shall, in the absence of manifest error, be
conclusive and binding on all parties.


13. The UK Administrative Agent may from time to time, after consultation with
the UK Borrower and the UK Lenders, determine and notify to all parties any
amendments which are required to be made to this Schedule in order to comply
with any change in law or regulation, or any requirements from time to time
imposed by the Bank of England, the Financial Services Authority or the European
Central Bank (or, in any case, any other authority which replaces all or any of
its functions) and any such determination shall, in the absence of manifest
error, be conclusive and binding on all parties.
